    2:19-cv-02148-CSB-EIL # 53-4         Page 1 of 56
                                                                                 E-FILED
                                                 Monday, 16 November, 2020 07:37:21 PM
                                                            Clerk, U.S. District Court, ILCD




            In The Matter Of:
                AYRES v.
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.




                  CODY FLOYD
                 February 20, 2020




  Area Wide Reporting and Video Conferencing
               www.areawide.net
           scheduling@areawide.net
              301 W. White Street
             Champaign, IL 61820



                       Exhibit D




                    Original File 0220floc.txt
            Min-U-Script® with Word Index
                           2:19-cv-02148-CSB-EIL # 53-4                 Page 2 of 56
AYRES v.                                                                                                   CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                February 20, 2020
                                                       Page 1                                                        Page 3
 1           IN THE UNITED STATES DISTRICT COURT                 1                       STIPULATION
            FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                     URBANA DIVISION                           2
 3   WYLESHA AYRES,                      )                       3            IT IS HEREBY EXPRESSLY STIPULATED AND
                                         )
 4       Plaintiff,                      )                       4 AGREED by and between the parties that the deposition
                                         )
 5              -vs-                     )                       5 of DEPUTY CODY FLOYD may be taken on February 20,
                                         )
 6   SHERIFF DEPUTIES CORY               )                       6 2020, at Heyl, Royster, Voelker & Allen, 301 North
     CHRISTENSEN and CODY FLOYD,     )   Case No. 19-CV-2148
 7   CHAMPAIGN COUNTY SHERIFF'S          )                       7 Neil Street, Suite 505, Champaign, Illinois, pursuant
     OFFICE, and CHAMPAIGN               )
 8   COUNTY, ILLINOIS,                   )                       8 to the Rules of the Federal Court and the Rules of
                                         )
 9       Defendants.                     )                       9 Federal Procedure governing said depositions.
10                                                              10
11                                                              11
12                                                              12
13                                                              13
14              DEPOSITION OF DEPUTY CODY FLOYD                 14
15                      FEBRUARY 20, 2020                       15
16                           9:09 a.m.                          16
17                                                              17
18                                                              18
19                                                              19
20                                                              20
21                                                              21
22                                                              22
23     Janet E. Cummings, CSR, License No. 084-003526           23
          Area Wide Reporting & Video Conferencing
24                  301 West White Street                       24
                 Champaign, Illinois 61820
25                      (800)747-6789                           25

                                                       Page 2                                                        Page 4
 1                           I N D E X
                                                                 1          (Deposition commenced at 9:09 a.m.)
 2
                                                                 2                DEPUTY CODY FLOYD,
 3       APPEARANCES:
                                                                 3   the deponent herein, called as a witness, after
 4              Mr. Matthew J. Mc Carter
                NATHAN & KAMIONSKI, LLP                          4   having been first duly sworn, was examined and
 5              33 West Monroe Street, Suite 1830
                Chicago, Illinois 60603                          5   testified as follows:
 6              312.612.1943
                                                                 6                   EXAMINATION
                mmccarter@nklawllp.com
 7              Appearing on behalf of the Plaintiff
                                                                 7   BY MR. Mc CARTER:
 8              Mr. Bryan J. Vayr                                8       Q. Good morning, Deputy Floyd. My name is
                HEYL, ROYSTER, VOELKER & ALLEN
 9              301 North Neil Street, Suite 505                 9    Matthew Mc Carter, and we are here today for your
                Champaign, Illinois 61820
10              217.344.0060                                    10    deposition in the Case 19-CV-2148 that's been filed
                bvayr@heylroyster.com
11              Appearing on behalf of the Defendants           11     in the U.S. District Court for the Central District
12                                                              12     of Illinois in the case of Wylesha Ayres versus
         EXAMINATION BY:                             PAGE NO.
13                                                              13    Deputy Floyd, Deputy Christensen, and the Champaign
                Mr.   Mc Carter...................         4
14              Mr.
                Mr.
                      Vayr........................
                      Mc Carter...................
                                                         113
                                                         145
                                                                14    County Sheriff's Office. I believe there's another
15              Mr.
                Mr.
                      Vayr........................
                      Mc Carter...................
                                                         150
                                                         152
                                                                15    party in there.
16                                                              16              MR. VAYR: Champaign County.
                       (No exhibits marked.)
17                                                              17      Q. (by Mr. Mc Carter) Champaign County
18                                                              18    proper. Sorry about that. First, can you state and
19                                                              19    spell your last name for us, please?
20                                                              20      A. Cody Floyd, F-L-O-Y-D.
21                                                              21      Q. And, Deputy Floyd, have you ever given a
22                                                              22    deposition before?
23                                                              23      A. I have not.
24                                                              24      Q. Okay. Before we get started, there's just
25                                                              25    a couple ground rules that will make everything a

Min-U-Script®                         Area Wide Reporting and Video Conferencing                              (1) Pages 1 - 4
                                                   1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4                Page 3 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                    Page 5                                                       Page 7

 1   little bit smoother going along. As you'll notice,       1     A. I do not right now.
 2   we have a court reporter here that's taking down         2     Q. Okay. Do you require glasses or contacts
 3   everything that's said in the room. And just to make     3   in a daily capacity?
 4   her life a little bit easier, if you could wait until    4     A. No.
 5   I finish my question before giving your answer, and      5     Q. Okay. What sort of things require you to
 6   then I'll wait for you to finish your answer before      6   wear your glasses?
 7   giving my question.                                      7     A. I wear them for long distances, especially
 8       You know, we might get a little conversational.      8   when driving at night.
 9   You're going to know exactly where I'm going with the    9     Q. Okay. Do you wear a hearing aid?
10   question and want to volunteer your answer right        10     A. I do not.
11   away, but just to make sure that she has an             11     Q. Other than with your attorney, have you
12   opportunity to take down everything that's said and     12   discussed the facts of this case with anyone?
13   we have a clean record for when Bryan and I go back     13     A. No.
14   and review these transcripts in a couple months.        14     Q. Have you discussed the facts of this case
15   Does that make sense?                                   15   with Deputy Christensen?
16     A. It does.                                           16     A. I don't believe I have.
17     Q. Next is if you don't understand a question         17     Q. Did you -- in preparing for this
18   that I ask, feel free to let me know and I'll do my     18   deposition, and other than speaking with your
19   best to rephrase it. If you do answer a question,       19   counsel, have you done anything to prepare?
20   though, I'm going to understand that you understood     20     A. I have not.
21   the question. Does that make sense?                     21     Q. Did you review any of the videotape that's
22     A. It does.                                           22   available in this case?
23     Q. Okay. Also, if you can, keep all your              23     A. I have.
24   answers out loud, and what I mean by that is try to     24     Q. You have?
25   avoid hand gestures if you can, but also no uh-huh or   25     A. With counsel.

                                                    Page 6                                                       Page 8

 1   huh-uh. And the reason is that when our good court       1     Q. Okay. Other than with counsel, have you
 2   reporter here takes us down, it all looks the same       2   watched the videotape prior to meeting with Bryan
 3   and it makes for a little bit of confusion later down    3   here?
 4   the road when we are reviewing the transcript.           4     A. I have not.
 5      We are on your time. If you'd like to take a          5     Q. Have you seen any news reports about this
 6   break, stretch your legs, use the washroom at any        6   case?
 7   point just let us know and we'll take five minutes.      7     A. I have.
 8   The only rule is we can't take a break if there's a      8     Q. Do you recall when the last time you saw a
 9   question pending. Does that make sense?                  9   news report was?
10     A. It does.                                           10     A. I don't know the exact date. It's been a
11     Q. A couple preliminary questions. Are you            11   least a couple months ago.
12   under the influence of any drugs or alcohol today?      12     Q. Can you tell me what kind of news report?
13     A. I am not.                                          13   Was it a newspaper article? An article on
14     Q. Taking any medications that might affect           14   television?
15   your memory?                                            15     A. It was a newspaper article.
16     A. No.                                                16     Q. Do you remember the paper?
17     Q. Are you under the care of a doctor for any         17     A. The News-Gazette.
18   continuing chronic illness?                             18     Q. Did you agree or disagree with the
19     A. No.                                                19   characterization of this case in The Gazette when you
20     Q. Do you wear glasses?                               20   read that article?
21     A. I do.                                              21     A. It's difficult to answer. I didn't read
22     Q. Reading glasses or everyday glasses?               22   the full article.
23     A. Everyday glasses.                                  23     Q. Okay. Any other news reports?
24     Q. I see you don't have glasses on now. Do            24     A. No.
25   you have contacts in?                                   25     Q. Deputy Floyd, what's your date of birth?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                            (2) Pages 5 - 8
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4                Page 4 of 56
AYRES v.                                                                                             CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                    Page 9                                                   Page 11

 1     A. March 14th, 1987.                                   1      A. I do not recall.
 2     Q. And how old are you today?                          2      Q. You don't recall if it was before 2016 or
 3     A. Thirty-two.                                         3   after 2016?
 4     Q. And what are the last four digits of your           4      A. I don't recall.
 5   Social Security number?                                  5      Q. Deputy Floyd, do you have a Facebook
 6     A. 0430.                                               6   account?
 7     Q. And where do you currently live?                    7      A. I do.
 8     A. In Champaign, Illinois.                             8      Q. What is your Facebook name?
 9     Q. Okay. How long have you lived in                    9      A. Cody Floyd.
10   Champaign?                                              10      Q. Do you have any other social media
11     A. Approximately one year.                            11   accounts?
12     Q. Prior to living in Champaign where'd you           12      A. I do.
13   live?                                                   13      Q. What kind?
14     A. Decatur, Illinois.                                 14      A. I have an Instagram account. I believe
15     Q. How long did you live in Decatur?                  15   it's still active.
16     A. Approximately seven years.                         16      Q. Do you know the name of your Instagram
17     Q. Another thing that reminds me of is if you         17   account?
18   don't know the answer to a question, feel free to say   18      A. I do not.
19   I don't know or I don't remember. We're here today      19      Q. Do you recall the last time you accessed
20   to try to figure out the extent of your knowledge, so   20   it?
21   we're looking for everything that you do remember.      21      A. I do not.
22   Does that make sense?                                   22      Q. Deputy Floyd, do you have any tattoos?
23     A. It does.                                           23      A. I do not.
24     Q. Okay. I take it you graduated from high            24      Q. After Richland Community College, did you
25   school?                                                 25   continue your education?

                                                   Page 10                                                   Page 12

 1     A. I did.                                              1     A. I did not.
 2     Q. Where did you go to high school?                    2     Q. Did you ever join the military?
 3     A. Maroa-Forsyth.                                      3     A. I did.
 4     Q. Where is that at?                                   4     Q. When? Would this be -- strike that. Let
 5     A. It's in Macon County, Illinois.                     5   me re-ask the question. Did you join the military
 6     Q. After high school did you continue your             6   upon graduation of high school?
 7   education?                                               7     A. Not immediately.
 8     A. I did.                                              8     Q. Okay. Do you recall when you joined the
 9     Q. Where did you go?                                   9   military?
10     A. Richland Community College.                        10     A. I do. It was August of two thousand --
11     Q. Where is Richland Community College                11   strike that. It was January of 2008. I apologize.
12   located?                                                12     Q. What branch?
13     A. Decatur, Illinois.                                 13     A. Army.
14     Q. What did you study?                                14     Q. How long did you serve?
15     A. General studies.                                   15     A. Approximately four years.
16     Q. Did you earn any sort of certificate or            16     Q. What was the rank you were discharged at?
17   degree from Richland Community College?                 17     A. Specialist.
18     A. I did not.                                         18     Q. I take it it was an honorable discharge?
19     Q. When was the last time you attended class          19     A. It was.
20   at Richland?                                            20     Q. Are you still active in the Reserves?
21     A. I don't know an exact date. The last class         21     A. I am not.
22   I took was approximately a few years ago.               22     Q. Were you ever active in the Reserves upon
23     Q. Is it possible for you to narrow it down to        23   your honorable discharge from the Army as a
24   just in terms of years? Do you recall if it was         24   specialist?
25   2016?                                                   25     A. I was not.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (3) Pages 9 - 12
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4               Page 5 of 56
AYRES v.                                                                                            CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                         February 20, 2020
                                                  Page 13                                                   Page 15

 1     Q. As a specialist, what were some of your            1     A. Correct.
 2   duties? Strike that. Let me re-ask that question.       2     Q. Do you recall when your education at
 3   As a specialist, where was the last place that you      3   Richland restarted?
 4   were posted?                                            4     A. I don't recall.
 5     A. Fort Carson, Colorado.                             5     Q. That's fine. This second time at Richland,
 6     Q. What was your assignment in Fort Carson?           6   did you earn any degrees?
 7     A. I was assigned to an outpatient clinic.            7     A. I did not.
 8     Q. As security?                                       8     Q. Okay. After working as a teller part time
 9     A. No. I was a medic.                                 9   at a bank, did you take any other employment?
10     Q. Okay. How long did you work at this               10     A. I did, yes.
11   outpatient clinic in Fort Carson?                      11     Q. Where at?
12     A. Approximately one year.                           12     A. Seno Formal Wear.
13     Q. Do you recall what you were assigned to do        13     Q. I'm sorry. Can you say that again? Seno
14   before that?                                           14   Formal Wear?
15     A. I was a platoon medic.                            15     A. Seno, S-E-N-O.
16     Q. In your four years in the Army, did you           16     Q. What was your job title at Seno?
17   ever work as military police?                          17     A. Store manager.
18     A. I did not.                                        18     Q. What were some of your job duties as a
19     Q. Did you ever receive any training in              19   store manager at Seno?
20   policing techniques?                                   20     A. Help people with men's formal wear for
21     A. I did not.                                        21   their weddings.
22     Q. Do you recall when you left the Army?             22     Q. Okay. How long did you work at Seno?
23     A. November of 2011.                                 23     A. I don't recall exactly. It was probably
24     Q. 11|11, Armistice Day. When you were               24   about half a year.
25   discharged from the Army, did you begin your working   25     Q. So would you say it's more than six months

                                                  Page 14                                                   Page 16

 1   career?                                                 1   or less than six months?
 2     A. Not in law enforcement, no.                        2     A. Probably right about six months.
 3     Q. But did you begin working as soon as you           3     Q. Okay. Why did you leave Seno?
 4   were discharged from the Army?                          4     A. I was offered a new job.
 5     A. Shortly thereafter, yes.                           5     Q. Where at?
 6     Q. Okay. What was that first position you             6     A. Piatt County circuit clerk's office.
 7   took after your discharge from the Army?                7     Q. You said Piatt County?
 8     A. It was a part-time teller at a community           8     A. Piatt, P-I-A-T-T.
 9   bank.                                                   9     Q. If you recall, do you recall when you
10     Q. Which bank?                                       10   started working at Piatt County?
11     A. Hickory Point Bank.                               11     A. I don't recall the month and year off the
12     Q. Do you recall how long you were a part-time       12   top of my head.
13   teller at Hickory Point Bank?                          13     Q. What was your job title when you went to
14     A. I don't recall the length of that position.       14   Piatt County?
15     Q. After Hickory Point Bank, did you take a          15     A. Deputy clerk.
16   new job?                                               16     Q. What were some of your job responsibilities
17     A. I did.                                            17   as a deputy clerk?
18     Q. Why did you leave Hickory Point Bank?             18     A. Attend court as the clerk, file paperwork.
19     A. Initially I left to continue education.           19     Q. How long did you work at Piatt County?
20     Q. Did you continue your education?                  20     A. Approximately two years.
21     A. I did.                                            21     Q. After Piatt County where'd you work?
22     Q. Is that when you attended Richland that we        22     A. Champaign County Sheriff's Office.
23   talked about earlier?                                  23     Q. Is that the job that you currently hold
24     A. Yes. For a second time, yes.                      24   now?
25     Q. Okay. This is a second time?                      25     A. Correct.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (4) Pages 13 - 16
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4                Page 6 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                   Page 17                                                      Page 19

 1     Q. Can you tell me your reason for leaving             1   Friday, 8:00 to 5:00?
 2   Piatt County?                                            2     A. Roughly, yes.
 3     A. To pursue a career in law enforcement.              3     Q. Okay. So you're at training for roughly
 4     Q. Do you recall when you were hired by the            4   forty hours a week for three months; is that a fair
 5   Champaign County sheriff's department?                   5   characterization?
 6     A. I believe it was September of 2018.                 6     A. Correct.
 7     Q. What's your current rank within the                 7     Q. Do you recall some of the classes and
 8   sheriff's department?                                    8   specific instruction lessons that you had at the PTI?
 9     A. Deputy sheriff.                                     9     A. I do.
10     Q. When you were first hired in September of          10     Q. I'm sorry. When I say PTI, do you
11   2018, do you recall what your rank was then?            11   understand that I'm referring to the Police Training
12     A. It was the same.                                   12   Institute?
13     Q. Has it ever changed?                               13     A. I understand.
14     A. It has not.                                        14     Q. Okay. Can you tell me about some of the
15     Q. Deputy, why'd you want to work in law              15   classes that you took at PTI?
16   enforcement?                                            16     A. Classes had a wide variety of topics.
17     A. I like helping people.                             17   Anything from traffic stops, law, policies and
18     Q. Any family members work in law enforcement?        18   procedures.
19     A. Not that I'm aware of.                             19     Q. The training that you received at PTI, was
20     Q. When you were first hired on at the                20   that specific to the Champaign County sheriff's
21   sheriff's department in September of 2018, did you      21   department, or was that more general law enforcement
22   receive any training about how to perform your          22   techniques that were being taught?
23   duties?                                                 23     A. It was general law enforcement techniques
24     A. I did.                                             24   for the state of Illinois.
25     Q. Okay. First can you tell me what your              25     Q. Okay. So were there members of your class

                                                   Page 18                                                      Page 20

 1   duties are currently as a deputy sheriff with the        1   at PTI that were not members of the Champaign County
 2   Champaign County sheriff's department?                   2   sheriff's department?
 3     A. I provide patrol on a team.                         3     A. Primarily, yes.
 4     Q. Any others?                                         4     Q. Do you recall how many -- or strike that.
 5     A. Not at this time.                                   5   Do you recall what percentage of your class at PTI
 6     Q. I'd like to get back to your training now.          6   would have been Champaign County sheriff's deputies?
 7   Can you tell me when your training started, if you       7     A. Less than 5 percent.
 8   recall?                                                  8     Q. If you can, can you approximate how many
 9     A. I don't recall the date. It would have              9   people would have been in this class?
10   been shortly after I was hired.                         10     A. I don't recall an exact number.
11     Q. So that would have been September of 2018?         11   Approximately sixty.
12     A. Correct.                                           12     Q. Okay. I want to take some of the classes
13     Q. When you began training in September of            13   that you discussed one by one. You mentioned a
14   2018, did you have to attend any classes or seminars?   14   traffic stop class?
15     A. I did.                                             15     A. Correct.
16     Q. Okay. Can you tell me where those were?            16     Q. Can you tell me the subjects that were
17     A. Police Training Institute, University of           17   covered in the traffic stop class?
18   Illinois.                                               18     A. I don't understand the question.
19     Q. Would that be the same University of               19     Q. What I'm trying to get is I don't
20   Illinois that is located here in Champaign?             20   understand the class. So can you explain for me some
21     A. Correct.                                           21   of the subjects that were covered in the traffic stop
22     Q. And how long did this Police Training              22   class itself?
23   Institute last?                                         23     A. The class covered how to conduct traffic
24     A. Approximately three months.                        24   stops.
25     Q. Three months. Is that Monday through               25     Q. Okay. How long did this particular class

Min-U-Script®                       Area Wide Reporting and Video Conferencing                          (5) Pages 17 - 20
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4                Page 7 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                   Page 21                                                      Page 23

 1   last, if you recall?                                   1     I don't believe it was in reference to a class --
 2     A. I don't recall.                                   2       Q. Okay.
 3     Q. Attending these classes, would this be            3       A. -- specifically, but we did cover following
 4   something that you would do one at a time and then     4     your department's policies and procedures.
 5   finish a class and restart another class, or would     5       Q. So following your department's policies and
 6   you take traffic stops, law, and policies and          6     procedures, would that have been something that was
 7   procedures at the same time, just at different points  7     covered either in the traffic stop class or the law
 8   throughout the day, if that makes sense?               8     class?
 9     A. Classes like this would be at least a             9       A. It would have -- I don't recall exactly,
10   majority of the day, and then maybe the next day we'd 10     but it would have been likely covered in nearly every
11   go to something else. Come back to traffic stops at 11       class.
12   a later date, either that week, maybe the next week. 12        Q. Were these policies and procedures, were
13     Q. I see. So in the traffic stop class I'm          13     they specific to the Champaign County sheriff's
14   assuming they covered things like what would prompt 14       department?
15   initiating a traffic stop, correct?                   15       A. Can you rephrase the question?
16     A. Correct.                                         16       Q. The policies and procedures that you've
17     Q. How to initiate the traffic stop by              17     mentioned that you studied at PTI, would these have
18   yourself, along with a partner, correct?              18     been policies and procedures that were specific to
19     A. Correct.                                         19     the Champaign County sheriff's department?
20     Q. Did you go over, then, exigent                   20       A. Maybe I should clarify. We did not study
21   circumstances of things that may occur at a traffic   21     Champaign County sheriff's office policies and
22   stop?                                                 22     procedures at PTI.
23     A. Correct.                                         23       Q. Okay.
24     Q. Anything that we haven't talked about that       24       A. We were merely taught that from what the
25   you covered at the traffic stop class?                25     teachings of PTI are we should still adhere to our

                                                   Page 22                                                      Page 24

 1      A. Not that I can recall.                             1   policies and procedures of our individual
 2      Q. Okay. Like you mentioned a law class. Can          2   departments.
 3   you tell me just briefly what the law class covered      3      Q. So if I understand you correctly, and
 4   at PTI?                                                  4   correct me if I'm wrong, PTI kind of taught you how
 5      A. State of Illinois criminal law and the             5   to follow policies and procedures that would be
 6   Illinois Vehicle Code.                                   6   assigned to you once you actually left the Institute
 7      Q. Do you recall approximately how long this          7   and went to work for an individual department; is
 8   law class lasted?                                        8   that a fair characterization?
 9      A. It was continuous throughout the entirety          9      A. Correct.
10   of PTI.                                                 10      Q. At PTI, did you take any classes about
11      Q. Okay. So that would have been for the             11   filling out reports?
12   whole three months?                                     12      A. We did.
13      A. Correct.                                          13      Q. Was that an individual class or part of
14      Q. I can't recall if I asked, and forgive me         14   another class?
15   if I'm repeating myself. Do you recall how long the     15      A. I don't recall.
16   traffic stop class lasted?                              16      Q. Do you recall what the training was at PTI
17      A. It would have been comparable to the law          17   regarding reports?
18   class.                                                  18      A. Roughly, yes.
19      Q. So the entirety of the three months at PTI?       19      Q. Can you tell me about it?
20      A. Correct. It was stop and go throughout the        20      A. It covered the structure of a report and
21   entirety of PTI.                                        21   how to document events.
22      Q. You also mentioned a policies and                 22      Q. Anything else?
23   procedures class. Can you tell me generally what was    23      A. Not that I can recall.
24   covered in the policies and procedures class at PTI?    24      Q. Did they discuss when a report might be
25      A. When referring to policies and procedures,        25   necessary?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                          (6) Pages 21 - 24
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4                Page 8 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                   Page 25                                                      Page 27

 1     A. I don't recall if they discussed that at            1     Q. Can you tell me your understanding of what
 2   PTI or not.                                              2   those different types of searches are?
 3     Q. Would you have had training on the                  3     A. I guess the primary searches would be a pat
 4   different types of reports available?                    4   down search, a search of one's person, and then it
 5     A. What do you mean by different types of              5   can get more intimate from there with a strip search,
 6   reports available?                                       6   a body cavity search.
 7     Q. I guess that's fair. Is it your                     7     Q. Any others?
 8   understanding that there are different types of          8     A. Not that I can think of off the top of my
 9   reports available for different types of incidents,      9   head.
10   or no?                                                  10     Q. When would a pat down search -- based on
11     A. I would agree.                                     11   your training, can you tell me when a pat down search
12     Q. In your training at PTI, did you have any          12   might be necessary?
13   lessons or instruction about how to differentiate       13     A. A pat down search would be necessary when
14   when a certain report might be necessary for a          14   there's reasonable suspicion that a weapon may be
15   certain incident?                                       15   concealed.
16     A. I don't recall if we did.                          16     Q. Any other situations?
17     Q. Did you ever have training regarding a             17     A. I'm sure there are if situations dictate
18   specific report for a specific type of incident after   18   so.
19   PTI?                                                    19     Q. Can you tell me what your understanding of
20     A. I don't believe so.                                20   the term reasonable suspicion is?
21     Q. I appreciate your patience as I take some          21     A. It means I have a reasonable belief to
22   notes as we go along here. At PTI did you ever take     22   think that a crime has been committed, is being
23   any training regarding search procedure?                23   committed, or is about to be committed.
24     A. We did.                                            24     Q. Now, if I understand you, a pat down search
25     Q. Would your training at PTI regarding search        25   can really be applicable in two situations. One is

                                                   Page 26                                                      Page 28

 1   procedure, would that have been part of a class that     1   this reasonable suspicion of a weapon, and then the
 2   was either traffic stop or law, or would that have       2   second you've stated if the situation dictates so.
 3   been its own class?                                      3      Can you give me an example of a time during your
 4     A. I don't recall if it was its own class or           4   career with the Champaign County sheriff's department
 5   not. I do recall that it was a part of many classes,     5   where you've conducted a pat down search because the
 6   though.                                                  6   situation dictates so that is not based on the
 7     Q. At your -- just for lack of a better term,          7   reasonable suspicion of a weapon? Does that make
 8   call it -- whether it was part of its own class or       8   sense?
 9   part of another class that we've talked about, I'm       9     A. Can you repeat the question because I
10   just going to refer to it all as search training.       10   believe you asked a different question at the
11   Does that make sense?                                   11   beginning of your question and rephrased it again to
12     A. That's fair.                                       12   where the answer might vary at the end of your
13     Q. As part of your search training, did you           13   question.
14   learn about different types of searches available to    14     Q. Entirely possible, so allow me to try to
15   officers?                                               15   clarify. Now, you've stated that a pat down search
16     A. I did.                                             16   is applicable in two situations, correct?
17     Q. What is your understanding of the different        17     A. I stated that a pat down search would be
18   types of searches that are available?                   18   conducted if there's reasonable suspicion that a
19    A. Can you clarify what you mean by what is my         19   weapon may be concealed, and then I also stated that
20   understanding of different types of searches?           20   there could be other scenarios where a pat down
21     Q. Well, you received training about -- strike        21   search can be conducted.
22   that. Let me back up. There are different types of      22     Q. I'm interested in that other scenarios part
23   searches available to officers depending on various     23   of your answer. Can you tell me during your career
24   circumstances, correct?                                 24   as a sheriff's deputy if you've conducted a pat down
25     A. Correct.                                           25   search because the situation otherwise dictated so?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                          (7) Pages 25 - 28
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4                Page 9 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                   Page 29                                                      Page 31

 1     A. I don't have any instances in my career so      1       of one's person. Can you tell me your understanding
 2   far.                                                 2       of the distinction between the two?
 3     Q. Now, the second type of search that we were     3         A. As I previously stated, a pat down search
 4   discussing earlier was you mentioned a search of     4       would be feeling the outside of -- outside of the
 5   one's person. Do you recall that?                    5       clothing the person is wearing to search for possible
 6     A. I do.                                           6       weapons being concealed.
 7     Q. Can you articulate for me the difference        7         Q. Why would an officer -- they sound pretty
 8   between a pat down search and this search of one's   8       similar. Can you help me understand why an officer
 9   person?                                              9       might perform a pat down search versus a search of
10     A. A pat down search would be less intrusive. 10           one's person?
11   It would just be feeling over top of the clothes in 11         A. A pat down search would be to check for
12   high risk areas where a weapon may be concealed, and 12      potentially concealed weapons. And it would just be
13   a search of one's person would be looking into one's 13      a pat down of the outside of one's clothing without
14   clothing, into pockets, et cetera.                      14   going into pockets, without going inside of the
15     Q. What are some situations that would call           15   clothing.
16   for a person's body to be searched in such a manner?    16     Q. Just to get back to your training, PTI
17     A. It could be done incident to arrest or if          17   lasts about three months, correct?
18   the person stated that they do have some sort of        18     A. Approximately, yes.
19   contraband on their person. They could be searched      19     Q. After your training at PTI, did you undergo
20   at that point.                                          20   any additional training?
21     Q. Any others?                                        21     A. I did.
22     A. I'm sure there are, but not that I can             22     Q. Where at?
23   recall off the top of my head.                          23     A. Champaign County Sheriff's Office.
24     Q. The third type of search you mentioned was         24     Q. What kind of training did you take at the
25   a strip search. Can you tell me the difference          25   Champaign County Sheriff's Office?

                                                   Page 30                                                      Page 32

 1   between a strip search and the other two types of        1     A. It was a field training program and
 2   searches that we've discussed so far?                    2   training through on-line platforms in addition to
 3     A. A strip search would be removing the                3   in-person training at the Champaign County Sheriff's
 4   clothing of the person being searched.                   4   Office.
 5     Q. Why would removing the clothing of the              5     Q. Can you tell me how long your training
 6   person being searched be necessary?                      6   lasted at the Champaign County Sheriff's Office?
 7     A. In case somebody is concealing something            7     A. It's ongoing.
 8   under their clothing that is not accessible by           8     Q. When you say your training is ongoing, are
 9   reaching into a pocket or feeling on the outside of      9   all three field training on-line platforms and
10   the clothing.                                           10   in-person training, are they still ongoing or have
11     Q. Have you personally had an opportunity to          11   you finished any of those phases, if they're even
12   conduct a strip search?                                 12   considered phases?
13     A. I have not.                                        13     A. The on-line platforms and in-person
14     Q. Next you mentioned a body cavity search.           14   training are ongoing. It's just mandated training
15   First can you tell us when a search of a body cavity    15   through the State of Illinois. It's continuing
16   might be necessary?                                     16   education essentially. The field training program
17     A. If there is a reasonable suspicion that            17   will terminate -- I believe I'm in the last phase of
18   somebody may be concealing contraband inside of their   18   that right now.
19   person.                                                 19     Q. Do you know if your field training will
20     Q. Have you had an opportunity to conduct a           20   terminate in the next six months or less?
21   body cavity search?                                     21     A. I don't recall off the top of my head when
22     A. I have not.                                        22   exactly it terminates. I believe it is at two years
23     Q. Fortunately. I want to get back to the             23   of employment.
24   first two types of searches that we were talking        24     Q. Okay. And two years of employment would be
25   about. So this would be the pat down and the search     25   around September of 2020; is that correct?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                          (8) Pages 29 - 32
                                                 1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-4             Page 10 of 56
AYRES v.                                                                                           CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                        February 20, 2020
                                               Page 33                                                     Page 35

 1     A. Correct.                                        1   another officer?
 2     Q. During your field training, are you             2     A. I did not.
 3   assigned any particular field training officer?      3     Q. Are you currently still conducting field
 4     A. Yes.                                            4   training with any officer?
 5     Q. Who would that be?                              5     A. Once a month I have a field training
 6     A. The first one was Deputy Malloch.               6   officer ride with me for approximately four hours in
 7     Q. Can you spell Malloch for me if you can?        7   what's called a check ride.
 8     A. M-A-L-L-O-C-H.                                  8     Q. When was the last time you had a check
 9     Q. How long did you train with Officer             9   ride?
10   Malloch?                                            10     A. Within the last month. I don't recall the
11     A. One month.                                     11   date.
12     Q. Did you receive any sort of written report     12     Q. Do you recall who the officer was that went
13   or evaluation after your training with Officer      13   along with you for this check ride?
14   Malloch?                                            14     A. I believe the last one was Deputy Gabra,
15     A. I did.                                         15   G-A-B-R-A.
16     Q. Did you receive a satisfactory report from     16     Q. Do you happen to know when your next check
17   Officer Malloch?                                    17   ride is scheduled to be performed?
18     A. I did.                                         18     A. At this time I don't know when the next
19     Q. After Officer Malloch, did you train with      19   scheduled one is, no.
20   another officer?                                    20     Q. During any of this field training, have you
21     A. I did.                                         21   ever received any evaluations indicating that any
22     Q. Who was that?                                  22   disciplinary action was needed?
23     A. Deputy Brize, B-R-I-Z-E.                       23     A. No.
24     Q. How long did you train with Deputy Brize?      24     Q. Have you ever during this field training
25     A. One month.                                     25   from any of the officers that you worked with

                                               Page 34                                                     Page 36

 1     Q. Did you receive a report after your             1   received an evaluation that your conduct was somehow
 2   training with Deputy Brize?                          2   unsatisfactory as a police officer?
 3     A. I did.                                          3     A. No.
 4     Q. Was that a satisfactory report?                 4     Q. You also mentioned on-line platforms for
 5     A. It was.                                         5   training at the Champaign County Sheriff's Office.
 6     Q. After training with Deputy Brize, did you       6   Can you tell me what the subjects are that are
 7   train with another officer?                          7   covered in the on-line training?
 8     A. I did.                                          8     A. It's a wide variety of subjects. Too many
 9     Q. Do you recall who that was?                     9   to list.
10     A. Deputy Derouchie. D-E-R-O-U-C-H-I-E, I         10     Q. Generally how long does an on-line training
11   believe.                                            11   session last for you?
12     Q. How long did you train with Deputy             12     A. It depends on the class. Some classes are
13   Derouchie?                                          13   more hours than others.
14     A. One month.                                     14     Q. Can you tell me the longest on-line
15     Q. After training with Deputy Derouchie, did      15   training session that you've had?
16   you train with another officer?                     16     A. I don't recall the number of hours.
17     A. I did.                                         17     Q. Would it be more or less than one hour?
18     Q. Do you recall who that was?                    18     A. It would be more I'm sure.
19     A. Deputy Wakefield.                              19     Q. Would it be more or less than two hours?
20     Q. Wakefield, W-A-K-E-F-I-E-L-D?                  20     A. It would be more.
21     A. Correct.                                       21     Q. Would it be more or less than five hours?
22     Q. How long did you train with Deputy             22     A. At this point it's conjecture. I couldn't
23   Wakefield?                                          23   tell you.
24     A. One month.                                     24     Q. Okay. Can you tell me the shortest on-line
25     Q. After Deputy Wakefield, did you train with     25   training session that you've had?

Min-U-Script®                    Area Wide Reporting and Video Conferencing                        (9) Pages 33 - 36
                                              1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4               Page 11 of 56
AYRES v.                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            February 20, 2020
                                                   Page 37                                                     Page 39

 1     A. Maybe just a couple minutes.                        1     A. I'm sure I have, but I don't recall
 2     Q. Do you recall the subject that was covered          2   specifically.
 3   in just a couple minutes?                                3     Q. Do you recall if it was more than one class
 4     A. There's many different subjects. Those              4   that covered searches?
 5   are -- the trainings I'm referring to are                5     A. I don't recall.
 6   scenario-based trainings where you're provided with a    6     Q. You also mentioned in-person training?
 7   scenario and then a question at the end in reference     7     A. Correct.
 8   to a Champaign County Sheriff's Office policy and how    8     Q. In-person training is still ongoing,
 9   that scenario should be handled. Usually they only       9   correct?
10   take a few minutes to complete, and there's multiple    10     A. Correct.
11   of those each month.                                    11     Q. About how often in a given month will you
12     Q. When you say there's multiple of those each        12   be required to attend an in-person training session?
13   month, do you mean that there's multiple sessions       13     A. Less than monthly.
14   where you need to go perform an on-line training        14     Q. Less than monthly?
15   session, or there's multiple of these specific          15     A. Correct.
16   questions that you are mentioning?                      16     Q. Once every six months?
17     A. Each month there's approximately twenty of         17     A. Approximately, yes.
18   these scenarios that you have to read through and       18     Q. Once every three months?
19   then answer a question at the end based off of the      19     A. I would say once every three to six months
20   Champaign County Sheriff's Office policy and how it     20   would be accurate.
21   should be handled.                                      21     Q. Do you recall when the last time you had an
22     Q. So if my understanding is correct, you just        22   in-person training session was?
23   need to answer all twenty of these within about a       23     A. Within the last week.
24   month; is that correct?                                 24     Q. Do you recall the subject of that training
25     A. Correct, and each one takes approximately          25   session?

                                                   Page 38                                                     Page 40

 1   two to three minutes.                                    1     A. Taser certification.
 2     Q. Okay. The on-line training, is that                 2     Q. Where was that training held?
 3   something that you perform at Champaign County           3     A. Champaign County Sheriff's Office.
 4   sheriff's department headquarters, or is that            4     Q. How long did it last?
 5   something you can do at your own home?                   5     A. I believe it was approximately one hour.
 6    A. We're required to do it on Champaign County          6     Q. Are all in-person training sessions more or
 7   Sheriff's Office time. So it's either at the             7   less one hour long?
 8   department or in our squad cars.                         8     A. Approximately. I would say that's fair.
 9     Q. In your squad car. Is it something that             9     Q. Do you recall any other subjects that
10   you can do on a mobile phone?                           10   you've had this in-person training on?
11     A. If we can, I don't know about it.                  11     A. Yes.
12     Q. Okay.                                              12     Q. Can you tell it to me?
13     A. I'm sure it could be done, but I've never          13     A. The last one that I recall would have been
14   attempted.                                              14   high risk traffic stops.
15     Q. How do you perform the on-line training,           15     Q. Any others?
16   then, in the squad car?                                 16     A. Not that I can recall off the top of my
17     A. We have computers in our squad cars.               17   head.
18     Q. So it does run on the computers in the             18     Q. Do you recall when the high risk traffic
19   squad cars?                                             19   stop training was?
20     A. It does.                                           20     A. I don't recall the date. Likely within the
21     Q. Do you recall ever taking an on-line course        21   last three or four months.
22   in report generation?                                   22     Q. These in-person training sessions that are
23     A. I don't recall.                                    23   held at the Champaign County Sheriff's Office, are
24     Q. Do you recall taking an on-line course in          24   they conducted by another Champaign County deputy?
25   searches?                                               25    A. Correct.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (10) Pages 37 - 40
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4               Page 12 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                   Page 41                                                      Page 43

 1     Q. What is a high risk traffic stop?                   1     A. I don't recall.
 2     A. In short, I guess it could be characterized         2     Q. Was it less than ten?
 3   as a felony stop.                                        3     A. I don't recall.
 4     Q. A felony stop. What do you mean by felony           4     Q. These instances that you recall, do you
 5   stop?                                                    5   recall if it was a male searching a female suspect or
 6     A. Where the premise of the traffic stop would         6   female officer searching a male suspect?
 7   be for a felony charge as opposed to a misdemeanor or    7     A. The instances in my mind have been a male
 8   simple traffic offense.                                  8   searching a female suspect.
 9     Q. So you would have to have -- this isn't a           9     Q. Do you recall the last time you heard of an
10   stop that's occurring because somebody has a broken     10   instance where an officer searched -- a male officer
11   taillight; is that fair?                                11   searched a female suspect?
12     A. Correct.                                           12     A. To clarify, are we talking about all kinds
13     Q. So you would have to have prior knowledge          13   of searches?
14   of who the driver is or at least their conduct in       14     Q. Yes. We're talking about the -- any of the
15   order to determine if something is a high risk          15   four that we discussed earlier.
16   traffic stop?                                           16     A. Yes. The last time I witnessed one of
17     A. Correct.                                           17   these would have been at approximately midnight this
18     Q. Deputy Floyd, are you doing okay? Do you           18   past night.
19   need a washroom break, or would you like to keep        19     Q. Just about ten hours or so?
20   going?                                                  20     A. Correct.
21     A. I'm fine. Thank you. We can continue.              21     Q. What kind of search was it?
22     Q. Deputy Floyd, have you ever had one of             22     A. It was a pat down.
23   these in-person training sessions that covered          23     Q. The female that was the subject of the pat
24   reports?                                                24   down, do you recall why she was searched?
25     A. I don't believe so.                                25     A. She was searched incident to arrest.

                                                   Page 42                                                      Page 44

 1     Q. Have you ever had an in-person training             1     Q. I believe you said you just witnessed the
 2   session with the Champaign County sheriff's              2   search, right, you didn't actually conduct it?
 3   department that covered searches?                        3     A. I conducted the pat down.
 4     A. I don't believe so.                                 4     Q. You conducted the pat down. What was the
 5     Q. Deputy, have you ever heard of somebody,            5   female arrested for?
 6   whether it's you or another deputy, being disciplined    6     A. Driving under the influence.
 7   by the Champaign County sheriff's department by          7     Q. As far as you're aware, in the past ten
 8   conducting an improper search of an individual?          8   hours has this female made any sort of complaint to
 9     A. Not that I'm aware of.                              9   the Champaign County Sheriff's Office regarding the
10     Q. Have you ever heard of a deputy or any             10   pat down search?
11   official at the Champaign County sheriff's department   11     A. Not that I'm aware of.
12   being disciplined for conducting an inappropriate       12     Q. Prior to just last night, do you recall
13   search of a female?                                     13   when the last time was you were aware of a male
14     A. Not that I'm aware of.                             14   officer from the Champaign County sheriff's
15     Q. Have you ever heard of any other officer at        15   department searching a female suspect?
16   the Champaign County Sheriff's Office who conducted a   16     A. I don't recall when the last time would
17   traffic stop of -- or strike that.                      17   have been.
18       Have you ever heard of another officer at the       18     Q. The pat down search that you performed last
19   Champaign County Sheriff's Office who conducted a       19   night, were any weapons recovered?
20   search of a person of the opposite sex?                 20     A. No.
21     A. Yes.                                               21     Q. Any contraband?
22     Q. Do you recall how many instances?                  22     A. No.
23     A. I don't recall.                                    23     Q. Was it only a search of one female, or were
24     Q. Can you tell me if it was more or less than        24   multiple searches conducted of suspects last night?
25   five?                                                   25     A. One pat down search was conducted last

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (11) Pages 41 - 44
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 13 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                   Page 45                                                      Page 47

 1   night on one female.                                  1      changing.
 2     Q. You mentioned just one pat down, but just        2        Q. So you mentioned three techniques, the palm
 3   one search in total or were there multiple            3      up, palm down, and the blade. Does your use of those
 4   individuals?                                          4      three techniques when you use them and how you use
 5     A. One search in total.                             5      them change if the suspect is a member of the
 6     Q. Officer Floyd, have you received training        6      opposite sex?
 7   in how to conduct a pat down search?                  7        A. To clarify, I mentioned two techniques,
 8     A. I have.                                          8      which would have been the bladed and the palm down.
 9     Q. Where at?                                        9      I believe you mentioned the palm up technique. And,
10     A. PTI.                                            10      yes, my technique would change depending on which sex
11     Q. Can you tell me how to conduct a pat down       11      the suspect is.
12   search?                                              12        Q. Perhaps I'm combining both the palm out and
13     A. A pat down search would be conducted by         13      the bladed. So you don't search a suspect with the
14   placing the hands over the top of one's clothing and 14      back of your hand; is that correct?
15   feeling for contraband that may be underneath the 15           A. Correct.
16   clothing.                                            16        Q. During a pat down search?
17     Q. You say placing your hands. Do you mean         17        A. I have not.
18   palm against the suspect or palm facing out from the 18        Q. Sorry. Just because I got a little
19   suspect?                                             19      confused there, can you tell me if your use of either
20     A. It depends on where you are patting down on 20          the bladed hand or the palm down search changes with
21   the suspect.                                         21      a member of the opposite sex?
22     Q. Can you tell me where you would use your        22        A. It would.
23   palm facing out from a suspect?                      23        Q. How so?
24     A. If I were to search the -- if I were to do      24        A. If I was searching the chest of a male, I
25   a search of a female, I would use either a bladed 25         would have my palm down against them. If I was

                                                   Page 46                                                      Page 48

 1   hand or the back of my hand to search, particularly      1   searching a female, I would use -- searching the
 2   around private areas of the female.                      2   chest of a female, I would use a bladed hand to do
 3     Q. Why?                                                3   so.
 4     A. One reason would be to not have my actions          4      Q. Any others?
 5   misconstrued.                                            5      A. Any others what?
 6     Q. You mentioned both palm out or blade. Can           6      Q. Any other changes to your search technique
 7   you articulate for me what you mean by blade?            7   if the subject of the search is a member of the
 8     A. It would be the side of my hand, either at          8   opposite sex?
 9   the pinky side or the thumb side.                        9      A. If I was feeling around the waistline of a
10     Q. Just for the record, you're demonstrating          10   female, I would use a bladed hand. If I was
11   along the ridge of your hand with your hand facing up   11   searching around the waistline of a male, I would
12   and down, correct?                                      12   likely use palm down.
13     A. Correct.                                           13      Q. And that's because I think you said you
14     Q. And also on the bottom ridge of your hand          14   didn't want your actions to be misconstrued, correct?
15   with your hand still facing up and down?                15      A. Correct.
16     A. Correct.                                           16      Q. Members of the opposite sex, they might be
17     Q. Can you tell me when it may be necessary to        17   particularly sensitive to a search by a male officer
18   conduct a pat down search with your palm facing down    18   with a palm down in either their chest or the areas
19   against the suspect?                                    19   around their waist, correct?
20     A. I believe that's how I conduct pat down            20      A. I can't speculate how other people would
21   searches, with my palm facing the suspect.              21   feel.
22     Q. Okay. Does your conduct during a pat down          22      Q. Well, that's why you perform the search
23   search change if it's a member of the opposite sex?     23   with a bladed hand when it's a female, correct?
24     A. Can you rephrase the question? I'm not             24      A. It would be to not have my actions
25   sure I know exactly what you mean by my conduct         25   misconstrued, to be respectful of the person being


Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (12) Pages 45 - 48
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4               Page 14 of 56
AYRES v.                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            February 20, 2020
                                                  Page 49                                                      Page 51

 1   searched, but I can't speculate as to how somebody      1   opposite sex, is there any sort of specific location
 2   would feel.                                             2   at a particular scene that you're supposed to conduct
 3     Q. Is there ever a time to perform -- to use          3   a search at?
 4   your fingers during a pat down search?                  4     A. I'm sorry. Could you state the question
 5     A. I don't understand the question.                   5   again?
 6     Q. So we've talked about palm down and the            6     Q. When conducting the search of a member of
 7   bladed hand, but is there ever a time when it's         7   the opposite sex, a pat down search, is there
 8   necessary to use the fingers for a pat down search?     8   anything that you understand to be a requirement
 9     A. I see my fingers and my palm as one unit           9   about where that search can be conducted on the
10   when doing a pat down search. They're not working      10   scene?
11   independently.                                         11     A. What do you mean by where that search can
12     Q. Okay. Do you wear gloves while performing         12   be conducted? As far as a geographical location or
13   a pat down search?                                     13   the location on one's person?
14     A. I do.                                             14     Q. So I don't want to talk about one's person
15     Q. Do you always wear gloves?                        15   now. I want to talk about the geographic location at
16     A. I do.                                             16   any particular scene. Based on your training and
17     Q. Is that something you were instructed to do       17   your understanding, is there any requirement as to
18   based on your training?                                18   where that search is to be performed?
19     A. It was.                                           19     A. Based off of your question, I don't believe
20     Q. If you can, can you tell me your                  20   there's a requirement of geographically where that
21   understanding about how to conduct a pat down search   21   search needs to occur.
22   of a woman's back side and crotch if just performing   22     Q. When searching a member of the opposite
23   a pat down search? Strike that. Let me rephrase        23   sex, are you required to search that person in view
24   that question.                                         24   of another officer?
25      Can you tell me the specific techniques that you    25     A. Yes.

                                                  Page 50                                                      Page 52

 1   understand to be to search a woman's back side?       1       Q. Are you required to perform that search in
 2     A. It would be to move the hands along the          2     a private location where it would just be you, the
 3   back side outside the clothing.                       3     other officer, and the suspect of the search?
 4     Q. What position would your hands have to be        4       A. I don't recall.
 5   in?                                                   5       Q. If conducting the search of a member of the
 6     A. Is your question what would they have to be      6     opposite sex, are you required to perform it in an
 7   in?                                                   7     area that is recorded by video camera?
 8     Q. Based on your training and your                  8       A. If we are, I don't recall.
 9   understanding, can you tell me how your hands would 9         Q. I'd like to -- a slight transition now and
10   be positioned when performing a pat down search of a 10     just talk about the Champaign County sheriff's
11   woman's back side?                                   11     department policies and procedures regarding
12     A. Okay. I guess you could use the back            12     searches, at least as far as you understand them.
13   handed search the way you described it, but if -- you 13 Does Champaign County -- when I say Champaign County,
14   know, with your palms flat and your fingers flat, you 14 do you understand that I'm talking about the
15   could use the palms of your hand as well.              15   Champaign County sheriff's department?
16     Q. When you conduct a pat down search of a           16     A. I understand.
17   woman's back side, how do you typically perform it?    17     Q. Does Champaign County have any policies and
18     A. I have not done a pat down search of a            18   procedures regarding searches of suspects of the
19   woman's back side. The closest I've gotten is their    19   opposite sex of the officer?
20   waistline.                                             20     A. They do.
21     Q. Have you ever performed a search of a             21     Q. What is your understanding of those
22   woman's crotch?                                        22   policies?
23     A. I have not.                                       23     A. Deputies can perform searches of suspects
24     Q. Based on your training and your                   24   of the opposite gender with at least another witness,
25   understanding, when searching a member of the          25   witnessing deputy, or supervisor present.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (13) Pages 49 - 52
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 15 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                   Page 53                                                      Page 55

 1     Q. So if I understand you correctly, an                1   approximately six months ago, maybe more.
 2   individual deputy is not allowed to conduct a search     2     Q. And was this a male officer requesting the
 3   of a member of the opposite sex alone, correct?          3   presence of a female officer to search a female
 4     A. That's my understanding.                            4   suspect, correct?
 5     Q. They have to call for backup?                       5     A. Correct.
 6     A. Correct.                                            6     Q. Do you recall the type of search? First --
 7     Q. Do you know if there's any policies and             7   strike that. Do you recall if a female officer
 8   procedures regarding requesting a member of the          8   arrived on scene?
 9   suspect's sex to come and perform that search? And       9     A. I do.
10   let me give you an example. If searching a female       10     Q. Did that female search the -- did the
11   suspect, is there any policy and procedure that         11   female officer search the female suspect?
12   requires a male officer to request the presence of a    12     A. Correct.
13   female officer?                                         13     Q. What kind of search was performed, if you
14     A. My understanding of our policy is that if a        14   recall?
15   male deputy would be to search a female suspect, if     15     A. A search of one's person.
16   reasonable the male deputy should request a female      16     Q. Was that particular suspect arrested, if
17   deputy to perform the search.                           17   you recall?
18     Q. What do you mean by reasonable?                    18     A. No, they were not.
19     A. It depends on the circumstances.                   19     Q. Were they issued any sort of citation, if
20     Q. Can you tell me some situations that --            20   you recall?
21   what your understanding is -- strike that.              21     A. I don't recall.
22      Can you tell me what your understanding is of        22     Q. What are some of the factors, as you
23   when a male officer would need to request the           23   understand them, of when a male officer would be
24   presence of a female officer to conduct a search of a   24   required to call -- strike that.
25   female suspect?                                         25       What are some of the factors that you understand

                                                   Page 54                                                      Page 56

 1     A. A circumstance where a male would need to           1   them to be of when a male officer is required to call
 2   request a female for a female search would be, for       2   a female officer to conduct a search of a female
 3   example, if the female suspect requested it.             3   suspect?
 4     Q. Any others?                                         4     A. I'm unaware of factors that would require a
 5     A. Not that I can think of.                            5   male to request a female.
 6     Q. Based on the Champaign County policies and          6     Q. Kind of a similar question, are you aware
 7   procedures, is a male officer required to request the    7   of any situations when it is encouraged for a male
 8   presence of a female prior to conducting a search of     8   officer to search a female suspect?
 9   a female suspect?                                        9     A. Encouraged by who?
10     A. I don't believe it's required.                     10     Q. Well, let me try to rephrase the question.
11     Q. Your current position is you perform               11   Are you aware of any types of situations that would
12   patrols on a team, I think you said, correct?           12   specifically require, based on your understanding of
13     A. Correct.                                           13   the Champaign County policies and procedures, a male
14     Q. Now, I would assume that that includes             14   officer to perform a search of a female suspect?
15   having a radio handy during the entirety of your        15     A. Can you rephrase the question?
16   shift, correct?                                         16     Q. Based on your understanding of the policies
17     A. Correct.                                           17   and procedures -- so you don't have to, you know, try
18     Q. Have you ever been present on a scene where        18   to recall everything that you've read. Just as you
19   a male officer has requested the presence of a female   19   sit here today your understanding of when a male
20   officer to search a female suspect?                     20   officer would be, based on the situation, encouraged
21     A. I have.                                            21   or it would be acceptable to those policies and
22     Q. When was the last time that occurred?              22   procedures to conduct the search of a female suspect?
23     A. I don't recall the date.                           23              MR. VAYR: Objection to form. You can
24     Q. More or less than six months ago?                  24   answer if you understand the question.
25     A. The last instance I recall would have been         25              THE WITNESS: I don't understand the

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (14) Pages 53 - 56
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4               Page 16 of 56
AYRES v.                                                                                                 CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                              February 20, 2020
                                                   Page 57                                                       Page 59

 1   question, no.                                            1   I don't believe that it is a complete list. Of
 2     Q. (by Mr. Mc Carter) When performing a                2   course there are other reasons a report could be
 3   street stop or a traffic stop, excuse me, how often      3   generated.
 4   do you ask the driver of the vehicle out of the          4     Q. Based on your understanding of that policy,
 5   vehicle?                                                 5   is the search of a member of the opposite sex one of
 6     A. Are you asking for a percentage? I don't            6   the things that requires a report?
 7   have those numbers in front of me.                       7     A. I am unaware of a policy stating that a
 8     Q. If you could estimate for us based on your          8   field report should be generated for search of the
 9   experience what percentage of drivers that are pulled    9   opposite sex.
10   over during a traffic stop are asked out of the         10     Q. Are you aware of any policy or procedure
11   vehicle.                                                11   that requires an oral report to a supervisor that a
12     A. Strictly an estimation, 10 percent or less.        12   search of a member of the opposite sex was performed?
13     Q. Of those 10 percent, how many are -- do you        13     A. If there is, I'm unaware.
14   then conduct a pat down search? Again, you could        14     Q. I want to kind of focus on the issue that
15   give a percentage.                                      15   brings us here today now. As I stated earlier, we're
16             MR. VAYR: And I -- actually, please           16   here in the case of Wylesha Ayres who has brought a
17   answer the question. Go ahead. I'm sorry.               17   lawsuit in federal court for a violation of her
18             THE WITNESS: Of those 10 percent or           18   rights by two Champaign County deputies, as well as
19   less, purely speculating, I would state that it was     19   the Champaign County and Champaign County Police
20   approximately 50 percent of those 10 percent or less.   20   Department. Are you -- do you recall an incident
21             MR. VAYR: I apologize. I lost the             21   involving Wylesha Ayres occurring on May 8th of 2019?
22   thread. Is this 10 percent of the drivers that he       22      A. I do.
23   personally pulls over, or is this 10 percent of         23      Q. Okay. Before we get into the specifics of
24   drivers that the entire Champaign County Sheriff's      24   that particular traffic stop, I'd like to back up a
25   Office law enforcement division pulls over? I just      25   little bit. Can you tell me about your shift that

                                                   Page 58                                                       Page 60

 1   lost what the anchor for that number was.                1   day, what time you started?
 2     Q. (by Mr. Mc Carter) So if I understand               2     A. From what I --
 3   correctly, it is based on your experience, correct?      3     Q. If you recall.
 4     A. That's how I understood the question.               4     A. From what I recall, my shifts at that time
 5              MR. VAYR: Perfect. Excellent. Thank           5   typically started at 6:00 p.m.
 6   you.                                                     6     Q. When did you typically end your shift
 7     Q. (by Mr. Mc Carter) Deputy Floyd, would you          7   during -- around May 8th, 2019?
 8   like to take a brief five minutes to use the washroom    8     A. Typically shifts then would have ended
 9   or anything, stretch your legs, or are you okay to       9   around 6:00 a.m.
10   keep going?                                             10     Q. So you were working twelve hour shifts?
11     A. I would like to take a break, actually.            11     A. Correct.
12   Thank you.                                              12     Q. During your career as a Champaign County
13           (Whereupon a break was taken.)                  13   sheriff's deputy, has that shift, 6:00 p.m. to
14     Q. Deputy Floyd, does the Champaign County            14   6:00 a.m., ever changed?
15   Sheriff's Office have any policy that you're aware of   15     A. It has.
16   regarding whether a written report needs to be          16     Q. Prior to May 8th, 2019, were you working
17   drafted and submitted to Champaign County when a male   17   the 6:00 p.m. to 6:00 a.m.?
18   officer searches a female suspect?                      18     A. I was.
19     A. I am aware of a report -- generating a             19     Q. After May 8th, 2019, were you still working
20   report writing policy, yes.                             20   the 6:00 p.m. to 6:00 a.m. shift?
21     Q. What's your understanding of that                  21     A. I have.
22   generating a report policy?                             22     Q. Are you still working it now?
23     A. There is many different reasons that a             23     A. I am not.
24   report could be generated. I believe there is a list    24     Q. What are you working now?
25   in there of reasons why a report should be generated.   25     A. 2:00 p.m. to 2:00 a.m.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                          (15) Pages 57 - 60
                                                 1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-4              Page 17 of 56
AYRES v.                                                                                             CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                Page 61                                                      Page 63

 1      Q. So still a twelve hour shift though?           1    December of 2019.
 2      A. Correct.                                       2      Q. Do you recall the event?
 3      Q. Are all officer shifts at the Champaign        3      A. I believe the purpose of it was a team
 4   County sheriff's department twelve hours?            4    Christmas party, holiday party.
 5      A. Not all of them, no.                           5      Q. Can you approximate how often do you see
 6      Q. Just the lucky ones, huh? On May 8th,          6    Deputy Christiansen in a social setting outside of
 7   2019, if you recall, were you given any specific     7    work?
 8   assignment?                                          8      A. I believe it's happened three times.
 9      A. I don't recall.                                9      Q. Have you ever been assigned to work a
10      Q. Were you given any specific area to patrol?   10    particular beat with Deputy Christiansen?
11      A. I would have been, but I don't recall what    11      A. I don't believe we've ever been assigned
12   it was.                                             12    the same exact beat at the same time.
13      Q. Okay. Can you -- if you recall generally      13      Q. Have you ever encountered Deputy
14   how large of an area you may have been given on May 14    Christiansen at a scene?
15   8th, 2019?                                          15      A. I have.
16     A. Generally the area would be approximately a 16         Q. How often?
17   quarter of the county.                              17      A. We're not on the same team anymore so I
18      Q. How are areas typically divided for a         18    don't anymore. However, when we were on the same
19   particular shift, if that makes sense?              19    team, it would have happened nearly every shift.
20      A. Sure. Typically we have four different        20      Q. That's the second time you've mentioned
21   beats, aptly named south, north, east, and west. 21       teams, and I want to just kind of follow up on that.
22      Q. Does each beat get one deputy assigned to     22    You mentioned currently you're on a patrol team; is
23   it for patrol during any particular shift?          23    that correct?
24      A. Sometimes there's more depending on           24      A. Correct.
25   staffing.                                           25      Q. How many different teams are there?

                                                Page 62                                                      Page 64

 1     Q. On May 8th, 2019, do you recall if your          1     A. Four.
 2   particular beat was assigned more than one sheriff    2     Q. What are the other three?
 3   deputy for patrol?                                    3     A. Can you clarify?
 4     A. I don't recall.                                  4     Q. So are there four patrol teams?
 5     Q. May 8th, 2019, would you have been working       5     A. Correct. When I'm referring to the teams,
 6   with a partner or by yourself?                        6   they're all for patrol, yes.
 7     A. By myself.                                       7     Q. I see. Approximately how many officers or
 8     Q. Have you ever worked with a canine before?       8   deputies are assigned to each patrol team?
 9     A. I have.                                          9     A. Approximately eight.
10     Q. As a handler or with a partner who was the      10     Q. Does a particular patrol team work a
11   handler of a canine dog?                             11   particular shift?
12     A. Alongside a colleague who's a canine            12     A. Correct.
13   handler.                                             13     Q. Okay. So if a -- for instance, if your
14     Q. Are you familiar with Deputy Christiansen?      14   patrol team is -- it's 6:00 p.m. and your shift is
15     A. I am.                                           15   up, does your patrol team then split up to cover each
16     Q. How so?                                         16   of the four different beats that you discussed
17    A. We are employed together at the Champaign        17   earlier?
18   County Sheriff's Office.                             18     A. I'm sorry. Can you rephrase the question?
19     Q. Are you friends?                                19     Q. So if one patrol team works one particular
20     A. I'd say we're colleagues.                       20   shift, does that patrol team then split up to assign
21     Q. Do you see each other socially outside of       21   a particular deputy to each of the beats that we were
22   work?                                                22   discussing earlier?
23     A. We have.                                        23     A. If I'm understanding your question
24     Q. When was the last time?                         24   correctly, the members of the team are each assigned
25     A. I believe it would have been end of             25   a different beat within the county.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (16) Pages 61 - 64
                                               1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 18 of 56
AYRES v.                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            February 20, 2020
                                                   Page 65                                                     Page 67

 1     Q. Okay. Are there ever shifts that have more          1   encounters with Wylesha Ayres?
 2   than one particular patrol team working together?        2     A. Not that I'm aware of.
 3     A. No.                                                 3     Q. Since May 8th, 2019, have you had any
 4     Q. And I think you mentioned this earlier.             4   encounters with Wylesha Ayres?
 5   You're not currently on the same patrol team as          5     A. Not that I'm aware of.
 6   Deputy Christiansen?                                     6     Q. Are you familiar with a Latika Graham?
 7     A. I'm not.                                            7     A. I am.
 8     Q. But you were at one point?                          8     Q. How so?
 9     A. I was.                                              9     A. Through this lawsuit.
10     Q. Do you recall when, the first time that you        10     Q. Prior to May 8th, 2019, have you ever had
11   were assigned the same patrol team?                     11   an encounter with Latika Graham?
12     A. I believe it would have been April of 2019.        12     A. Not that I'm aware of.
13     Q. How long were you on the same patrol team          13     Q. Since May 8th, 2019, have you had an
14   as Deputy Christiansen?                                 14   encounter with Latika Graham?
15     A. From that date until mid January of 2020.          15     A. Not that I'm aware of.
16     Q. Was there any particular reason why you and        16     Q. I'll preface this question just by saying
17   Deputy Christiansen are no longer working on the same   17   that on May 8th, 2019, Wylesha Ayres was operating a
18   patrol team?                                            18   silver Jeep Patriot. Do you have any -- have you had
19     A. No particular reason, no.                          19   any previous encounters with a silver Jeep Patriot
20     Q. So why are you and Deputy Christiansen no          20   that Wylesha Ayres was operating on May 8th, 2019?
21   longer working on the same patrol team?                 21     A. Not that I'm aware of.
22     A. I was assigned to a different team.                22     Q. On May 8th, 2019, how did you become aware
23     Q. Are all the members of a particular patrol         23   that Deputy Christiansen had initiated a traffic
24   team deputies?                                          24   stop?
25     A. There are all deputies, and two of them are        25     A. I believe he announced his traffic stop

                                                   Page 66                                                     Page 68

 1   sergeants.                                             1     over our radios, and I would have heard it.
 2     Q. Is that the same for, as far as you know,         2       Q. Do you recall what he said?
 3   all other three patrol teams?                          3       A. I do not recall.
 4     A. Typically, yes.                                   4       Q. When Deputy Christiansen went over the
 5     Q. Who are the two sergeants currently               5     radio to announce his traffic stop, do you recall
 6   assigned to your current patrol team?                  6     where you were geographically?
 7     A. It's a complicated question. Maybe more           7       A. I don't recall where I was, no.
 8   complicated answer. The teams work at this             8       Q. That's fair. Do you recall how far away
 9   6:00 o'clock schedule, 6:00 p.m. to 6:00 a.m. or 6:00  9     you were from Deputy Christiansen's location?
10   a.m. to 6:00 p.m. And since I work 2:00 p.m. to 10             A. I don't recall.
11   2:00 a.m., I straddle two teams and so I have four 11          Q. You don't know if you were more than five
12   different sergeants at this point.                    12     minutes away?
13     Q. Lucky you. Can you tell me the name of all 13             A. I don't recall.
14   four sergeants that you have to report to on your     14       Q. When you heard Deputy Christiansen announce
15   particular patrol team, either at the end of your     15     that he had initiated a traffic stop on the radio,
16   shift or at the beginning?                            16     did you do anything?
17     A. Sergeant Darr, D-A-R-R; Sergeant Herrig, 17               A. I don't believe I did at that time.
18   H-E-R-R-I-G; Sergeant Moody, M-O-O-D-Y; and Sergeant 18        Q. What was the next thing that you heard from
19   Meeker, M-E-E-K-E-R.                                  19     Deputy Christiansen either over the radio or
20     Q. Are you familiar with my client, Wylesha         20     elsewhere?
21   Ayres?                                                21       A. From my memory, I believe he requested a
22     A. I am.                                            22     second unit to come to his traffic stop.
23     Q. How so?                                          23       Q. Do you recall if that request was made over
24     A. Through this lawsuit.                            24     the radio?
25     Q. Prior to May 8th have you had any                25       A. I believe it was.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (17) Pages 65 - 68
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 19 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                   Page 69                                                      Page 71

 1     Q. When Deputy Christiansen made a request for         1     A. Correct.
 2   a second unit over the radio, what did you do?           2     Q. Did you respond?
 3     A. I responded that I would go to his traffic          3     A. I did.
 4   stop.                                                    4     Q. Do you recall approximately how long it
 5     Q. Why?                                                5   took you to get from your current location to Deputy
 6     A. I don't recall what I was thinking at that          6   Christiansen's?
 7   time. Likely I would have been geographically close      7     A. I don't recall.
 8   to where he was. How close, I'm not sure.                8     Q. When you did get to deputy -- first, do you
 9     Q. So you were not assigned to assist -- to go         9   recall where Deputy Christiansen was?
10   assist Deputy Christiansen at this traffic stop,        10     A. I do.
11   correct?                                                11     Q. Can you tell us where?
12     A. I don't believe so.                                12     A. I believe it was on Anthony Drive near the
13     Q. You volunteered for the --                         13   intersection with Dobbins in Champaign, Illinois.
14     A. I believe that's how it went.                      14   Champaign Township in Illinois.
15     Q. -- assistance. Now, on May 8, 2019, you            15     Q. So this was unincorporated Champaign,
16   and Deputy Christiansen were working the same patrol    16   correct?
17   team, correct?                                          17     A. I believe so, yes.
18     A. Correct.                                           18     Q. When you arrived at Deputy Christiansen's
19     Q. Do you recall the other members of your            19   location, what did you see?
20   patrol team that were working on May 8th, 2019?         20     A. I saw Deputy Christiansen's squad car and
21     A. I recall the other members of the team. I          21   the suspect vehicle that he had performed a traffic
22   don't recall who specifically may have been working     22   stop on.
23   that night.                                             23     Q. When you arrived, what did you do?
24     Q. Okay. Quickly, can you just tell me the            24     A. I approached the passenger side of Deputy
25   other members of the patrol team? Whether or not        25   Christiansen's squad car.

                                                   Page 70                                                      Page 72

 1   they were working that night we'll deal with in a        1     Q. Where did you park?
 2   moment.                                                  2     A. Behind Deputy Christiansen.
 3     A. Deputy Gabra. Deputy Ping. Strike that.             3     Q. What kind of squad car does Deputy
 4   Deputy Ping was not on the team at that point. I         4   Christiansen drive? Sedan? SUV?
 5   believe Deputy Wakefield was. Sergeant Bolt.             5     A. It's an SUV.
 6     Q. Bolt, B-O-L-T?                                      6     Q. On May 8, 2019, what kind of squad car were
 7     A. Correct. Sergeant Good. Outside of that,            7   you driving?
 8   I can't recall.                                          8     A. An SUV.
 9     Q. Were any members of your patrol team that           9     Q. Does Champaign County only have SUV squad
10   you and Deputy Christiansen were members of on May      10   cars?
11   8th, 2019, female?                                      11     A. I believe there's still some sedans in the
12     A. Sergeant Bolt.                                     12   fleet, but I don't think they're actively used on a
13     Q. Any others?                                        13   daily basis.
14     A. I don't believe so.                                14     Q. What was the next thing that you did after
15     Q. Do you know if there's a female assigned to        15   arriving at the scene with Deputy Christiansen on May
16   every patrol team?                                      16   8th, 2019?
17     A. I don't believe there is.                          17     A. I spoke with him about his traffic stop.
18     Q. Do you recall if Sergeant Bolt was working         18     Q. What did you say?
19   May 8th, 2019?                                          19     A. I asked him -- strike that. I don't recall
20     A. I don't recall.                                    20   the exact words exchanged and how the conversation
21     Q. Now, you mentioned that you heard Deputy           21   was started, but we -- I believe we discussed the
22   Christiansen request the assistance of another deputy   22   nature of the traffic stop and his preliminary
23   over the radio, correct?                                23   findings.
24     A. Correct.                                           24     Q. Let's start with the nature of the traffic
25     Q. And you volunteered to respond, correct?           25   stop. Do you recall the substance of what he relayed


Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (18) Pages 69 - 72
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4                 Page 20 of 56
AYRES v.                                                                                                  CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                               February 20, 2020
                                                     Page 73                                                      Page 75

 1   to you regarding the nature of the traffic stop, if    1       Do you recall if you observed anything to indicate
 2   not the verbatim words?                                2       that the driver had committed any sort of criminal
 3     A. I don't recall exactly. I believe he told         3       offense?
 4   me that the traffic stop was conducted for an expired 4          A. Not that I recall.
 5   license plate.                                         5         Q. Do you recall observing anything to
 6     Q. Anything else that you recall that he             6       indicate that the passenger had committed any sort of
 7   informed you about the nature of the traffic stop?     7       criminal offense?
 8     A. He informed me that he could smell the odor 8               A. Not that I recall.
 9   of cannabis coming from inside of the vehicle. He 9              Q. After discussing both the nature of the
10   also informed me of the driver's criminal history. I 10        traffic stop and his plan going forward, did you and
11   don't recall exactly what he said. He informed me of 11        Deputy Christiansen discuss anything else at that
12   some kind of criminal history of the driver of the 12          particular point?
13   vehicle.                                              13         A. If we did, I don't recall.
14     Q. Now, earlier you mentioned you did approach 14              Q. You mentioned that he informed you about
15   the passenger side of the car. Would this             15       the driver's criminal history, but I just want to be
16   conversation with Deputy Christiansen have occurred 16         clear, you don't recall what he actually told you
17   before you approached the passenger side of the       17       about the driver's criminal history?
18   silver Jeep on May 8th?                               18         A. I don't remember the specifics, no.
19     A. I never approached the silver Jeep.              19         Q. So just as far as you recall as you sit
20     Q. Okay. I must have misheard you. My               20       here today, you just know that he informed you that
21   apologies. When you arrived at the scene on May 8th, 21        maybe she had a criminal history?
22   2019, do you recall if you looked at the license      22         A. From what I recall, he informed me of a
23   plate to determine if it was expired or not?          23       criminal history. I don't recall the specifics of
24     A. I don't recall.                                  24       the criminal history.
25     Q. You said you never approached the car. Did 25               Q. Do you know where he got the information

                                                     Page 74                                                      Page 76

 1   you ever smell the odor of marijuana while you were        1   about her criminal history that he relayed to you,
 2   at the scene on May 8th, 2019?                             2   Deputy Christiansen that is?
 3     A. I don't recall if I did or not.                       3     A. I'm unaware of where he obtained this
 4     Q. After Deputy Christiansen informed you the            4   information. You would have to ask him.
 5   nature of this traffic stop, did he inform you of          5     Q. After this conversation, what did you do
 6   anything else?                                             6   next?
 7     A. He apprised me of his plan on how he --               7     A. I observed Deputy Christiansen approach the
 8   excuse me. He apprised me of how he planned to             8   driver's side of the vehicle, and I believe he asked
 9   conduct the rest of the traffic stop.                      9   Ms. Ayres to exit the vehicle.
10     Q. What was his plan for the rest of the                10     Q. Did Ms. Ayres exit the vehicle?
11   traffic stop?                                             11     A. She did.
12     A. I believe he informed me that he wanted to           12     Q. What happened next?
13   have the driver and passenger exit the vehicle, and I     13     A. They both relocated to the back of her
14   believe he was going to conduct a search of the           14   vehicle, in between her vehicle and Deputy
15   vehicle and possibly the persons. I don't recall          15   Christiansen's vehicle.
16   exactly what he stated.                                   16     Q. Do you recall how much distance was between
17     Q. Did you say persons, plural?                         17   the rear of her vehicle and the front of Deputy
18     A. He may have. I don't recall.                         18   Christian's vehicle?
19     Q. Now, we mentioned the license plate. Don't           19     A. I don't recall.
20   recall if you smelled the odor of marijuana one way       20     Q. Do you recall what time of night this
21   or the other. Do you recall if you observed anything      21   traffic stop was?
22   else that may have indicated to you that the driver       22     A. I don't recall the time. I believe it was
23   had committed any sort of traffic violation?              23   dark outside, though.
24     A. I don't recall observing anything.                   24     Q. As Deputy Christiansen approached the
25     Q. Sorry. I didn't mean to cut you off there.           25   driver's side and asked Ms. Ayres out of the vehicle,


Min-U-Script®                        Area Wide Reporting and Video Conferencing                          (19) Pages 73 - 76
                                                  1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4               Page 21 of 56
AYRES v.                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            February 20, 2020
                                                  Page 77                                                      Page 79

 1   what did you do?                                     1        Q. You said part of the search. Which part of
 2     A. I don't recall exactly, but I believe I         2      the search?
 3   stayed back from the vehicle and observed the        3        A. My attention was divided at that time. Let
 4   vehicle.                                             4      me backtrack. From my angle I saw front and I
 5     Q. When you say stayed back from the vehicle,      5      believe Ms. Ayres' right side. And I was also
 6   are you referring to the silver Jeep?                6      watching the passenger side of the vehicle, of the
 7     A. Correct. I stayed closer to Deputy              7      silver Jeep. Excuse me.
 8   Christiansen's vehicle while maintaining a visual of 8        Q. So your attention was divided between Ms.
 9   the silver Jeep.                                     9      Ayres and Deputy Christiansen and the passenger side
10     Q. What side of the vehicle were you on?          10      of the Jeep; is that correct?
11     A. I don't recall.                                11        A. Correct.
12     Q. Once Deputy Christiansen and Ms. Ayres         12        Q. Now, you mentioned that Deputy
13   located to the back of the Jeep, what happened next?13      Christiansen's plan was to ask both the passenger and
14     A. Deputy Christiansen spoke with Ms. Ayres.      14      the driver out of the car. Did Deputy Christiansen
15   I don't recall exactly what he stated at the very   15      ever ask the passenger out of the car?
16   beginning of that conversation. And then I recall   16        A. He did.
17   Deputy Christiansen asking Ms. Ayres for permission 17        Q. Do you recall when?
18   to search her, and I observed Ms. Ayres turn around 18        A. I don't know what time it was, no.
19   and put her arms up at her side.                    19        Q. Do you recall, was it before or after
20     Q. Other than Deputy Christiansen asking for      20      asking the driver out of the car?
21   permission to search, do you recall anything else   21        A. I believe it was after he asked the driver
22   that he said?                                       22      out of the vehicle.
23     A. I believe I recall him -- recall him           23        Q. Was it before or after performing a search
24   informing her of the odor of cannabis coming from 24        on the driver?
25   inside of the vehicle.                              25        A. I believe it would have been after.

                                                  Page 78                                                      Page 80

 1     Q. Did you hear if Ms. Ayres said anything in         1      Q. Okay. I want to get back to Deputy
 2   response to Deputy Christiansen at that time?           2   Christiansen's search of Ms. Ayres. Now, you
 3     A. I don't recall anything she may have said.         3   testified you could see the front right side of her;
 4     Q. Where were -- during this conversation             4   is that correct?
 5   between Ms. Ayres and Deputy Christiansen, were you     5      A. Correct.
 6   still standing closer to Deputy Christiansen's          6      Q. Okay. Do you recall what kind of clothes
 7   vehicle?                                                7   Ms. Ayres was wearing that night?
 8     A. I believe so, yes.                                 8      A. I believe she had on a T-shirt with some
 9     Q. You just don't recall one side or the              9   kind of design on the front. I don't recall what it
10   other?                                                 10   was exactly. She was wearing a ball cap and loose
11     A. I don't recall exactly. I believe I was           11   fitting pants.
12   closer to the passenger side, but I don't recall       12      Q. Do you recall if they were jeans?
13   exactly.                                               13      A. I don't recall the material.
14     Q. Would you have been in front of his car           14      Q. Do you recall the color?
15   or --                                                  15      A. Not exactly. I believe they were dark in
16     A. I believe so.                                     16   color, though.
17     Q. -- off to the side?                               17      Q. What made you believe they were loose
18     A. Sorry. I believe I would have been in             18   fitting pants?
19   front of his car, likely towards the passenger side    19      A. They appeared to be baggy and hanging.
20   of his vehicle.                                        20      Q. Now, you mentioned you saw part of Deputy
21     Q. What happened next?                               21   Christiansen's search. What did you see Deputy
22     A. Deputy Christiansen performed a pat down          22   Christiansen's -- what part of -- strike that. What
23   search of Ms. Ayres.                                   23   part of Ms. Ayres did you see Deputy Christiansen
24     Q. Did you see the search?                           24   search?
25     A. I witnessed part of the search, yes.              25      A. From what I recall, I saw him search her

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (20) Pages 77 - 80
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                 Page 22 of 56
AYRES v.                                                                                                 CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                              February 20, 2020
                                                    Page 81                                                      Page 83

 1   waistline.                                                1   Ms. Ayres?
 2     Q. Is that it?                                          2     A. I don't recall.
 3     A. I believe so.                                        3     Q. Did he say anything to you?
 4     Q. When you say waistline, can you tell me              4     A. I don't recall.
 5   what you mean?                                            5     Q. Do you recall if you said anything to
 6     A. I believe the term is self-explanatory.              6   Deputy Christiansen during the search of Ms. Ayres?
 7   Her waistline.                                            7     A. I don't believe I did.
 8     Q. Did you see Deputy Christiansen search               8     Q. Do you recall if you said anything to Ms.
 9   below the waistband of Ms. Ayres' pants?                  9   Ayres during the search?
10     A. I didn't observe that, no.                          10     A. I don't believe I did.
11     Q. Do you recall what hand Deputy Christiansen         11     Q. Did Deputy Christiansen find any weapons on
12   was searching with?                                      12   Ms. Ayres as a result of the search?
13     A. I don't recall.                                     13     A. He did not.
14     Q. Do you recall if Deputy Christiansen was            14     Q. Did he find any contraband?
15   using a bladed hand during his search?                   15     A. I don't believe so.
16     A. I don't recall.                                     16     Q. He didn't find any drugs or anything?
17     Q. Do you recall if Deputy Christiansen was            17     A. I do not believe so.
18   using the palm down technique with his palm against      18     Q. No paraphernalia?
19   the suspect during his search?                           19     A. Not that I'm aware of.
20     A. I don't recall.                                     20     Q. If he would have found weapons, drugs, or
21     Q. Do you recall if Deputy Christiansen was            21   other contraband on Ms. Ayres during this search, do
22   using the palm out technique with his palm facing        22   you believe he would have informed you?
23   out?                                                     23     A. I believe he would have.
24     A. I don't recall.                                     24     Q. Why?
25     Q. Did you see Deputy Christianson search              25     A. So I'm aware of the circumstances.

                                                    Page 82                                                      Page 84

 1   anywhere other than Ms. Ayres' waistband?                 1     Q. When Deputy Christiansen was searching Ms.
 2     A. I don't recall witnessing it.                        2   Ayres, did Ms. Ayres react?
 3     Q. I want to get back to just -- I want to              3     A. I believe she did at one point, yes.
 4   make sure I understand you. When you say waistband,       4     Q. How so?
 5   are you talking -- so below the rib cage, is that a       5     A. She stated something to the effect -- of
 6   fair estimation of where the top of the waistband         6   course this is not a verbatim --
 7   might be?                                                 7     Q. Just what you remember.
 8     A. It would be below the rib cage, yes.                 8     A. -- recitation of what she said. I believe
 9     Q. Okay. And then if you can, can you                   9   she said something to the effect of, whoa, don't
10   estimate for me where the bottom of what you believe     10   touch me there.
11   the waistband to be?                                     11     Q. Do you have any -- do you know where she
12     A. I believe it would be approximately around          12   was referring to?
13   the -- between the hips and hip flexors.                 13     A. I believe later after the search was
14     Q. Okay. Do you recall how long Deputy -- you          14   completed, Ms. Ayres informed me that he touched her
15   observed Deputy Christiansen actually searching Ms.      15   buttocks.
16   Ayres?                                                   16     Q. She told you that after the search was
17     A. I don't recall the time frame, no.                  17   completed?
18     Q. Do you know if it was minutes?                      18     A. Correct.
19     A. I believe it was less.                              19     Q. Before that conversation between you and
20     Q. Less than five minutes?                             20   Ms. Ayres and Deputy Christiansen is searching Ms.
21     A. Yes.                                                21   Ayres and she says something to the effect of "whoa,"
22     Q. Less than two minutes?                              22   do you recall what Deputy Christiansen did?
23     A. I'm sure it was less than one minute.               23     A. I don't recall him doing anything at that
24     Q. During the search of Ms. Ayres by Deputy            24   point. I believe the search was completed.
25   Christiansen, did Deputy Christiansen say anything to    25     Q. Do you recall if he said anything?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (21) Pages 81 - 84
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 23 of 56
AYRES v.                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            February 20, 2020
                                                   Page 85                                                     Page 87

 1     A. If he did, I don't recall.                          1     A. I believe I did, but I don't recall what I
 2     Q. Do you recall if she did anything, Ms.              2   said.
 3   Ayres?                                                   3     Q. Ms. Ayres, she just came to stand by you,
 4     A. If she did, I don't recall.                         4   you believe in the front of Deputy Christiansen's
 5     Q. Other than just saying whoa -- strike that.         5   squad car, right?
 6   Did you ever see Deputy Christiansen search Ms.          6     A. Yes. I believe we were both standing at
 7   Ayres' back side?                                        7   the front of Deputy Christiansen's squad car.
 8     A. I did not witness that.                             8     Q. She didn't attempt to flee or anything?
 9     Q. By back side, I mean buttocks. Did you              9     A. She did not.
10   ever see Deputy Christiansen search Ms. Ayres'          10     Q. She didn't attempt to run away?
11   buttocks?                                               11     A. No.
12     A. I did not witness that, no.                        12     Q. Did any -- at any point during the entirety
13     Q. Did you ever see Deputy -- strike that.            13   of the traffic stop on May 8th, 2019, did Ms. Ayres
14   Did you ever see Deputy Christiansen search Ms.         14   resist complying with Deputy Christiansen's orders?
15   Ayres' crotch?                                          15     A. Not that I'm aware of.
16     A. I did not witness that.                            16     Q. Did she seem agitated at any point during
17     Q. Did you ever see Deputy Christiansen use           17   the traffic stop on May 8th?
18   his fingers to search in between Ms. Ayres' legs?       18     A. She did.
19     A. I did not witness that.                            19     Q. When?
20     Q. If you did, would you have said anything?          20    A. While Deputy Christiansen was searching the
21     A. If I witnessed inappropriate action, yes, I        21   vehicle.
22   would have intervened.                                  22     Q. Did she seem aggravated at all during the
23     Q. How so?                                            23   search of her person by Deputy Christiansen?
24     A. I would have stopped the search if I               24     A. Not until she made the, quote, whoa
25   believed it to be inappropriate.                        25   comment.

                                                   Page 86                                                     Page 88

 1     Q. When Deputy Christiansen finished searching         1     Q. Now, you and Ms. Ayres are standing towards
 2   Ms. Ayres and she said "whoa," something to the          2   the front of the car, and I believe you said Deputy
 3   effect of don't search me there, if I understand your    3   Christiansen approaches the passenger side; is that
 4   testimony correct, what happened next?                   4   correct?
 5     A. From what I recall, Deputy Christiansen             5     A. I believe so.
 6   instructed Ms. Ayres to stand with me at the front of    6     Q. What happens next when Deputy Christiansen
 7   his squad car, and I believe he approached the           7   approaches the passenger side of the Jeep?
 8   passenger side of the silver Jeep to speak with the      8     A. I believe he instructed the passenger to
 9   passenger.                                               9   exit the vehicle.
10     Q. Is this the point that you were referring          10     Q. Did she exit the vehicle?
11   to earlier where Ms. Ayres said something to you        11     A. She did.
12   about how Deputy Christiansen performed the search of   12     Q. Was that the first time she had exited the
13   her person?                                             13   vehicle during that traffic stop?
14     A. Correct.                                           14     A. I believe so, yes.
15     Q. What did Ms. Ayres say?                            15     Q. Okay. Were you able to hear anything that
16     A. I believe she said something along the             16   Deputy Christiansen said to the passenger before she
17   lines of I don't want or I don't like people to touch   17   exited the vehicle?
18   my butt.                                                18     A. Not that I recall.
19     Q. Did she look upset?                                19     Q. Were you able to hear anything that Deputy
20     A. She seemed upset, yes.                             20   Christiansen said to the passenger after she exited
21     Q. At this point did you smell the odor of            21   the vehicle?
22   marijuana?                                              22     A. Not that I recall.
23     A. I don't recall.                                    23     Q. Were you able to hear anything that the
24     Q. Did you say anything to Ms. Ayres at this          24   passenger said to Deputy Christiansen before she
25   point?                                                  25   exited the vehicle?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (22) Pages 85 - 88
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 24 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                   Page 89                                                      Page 91

 1     A. Not that I recall.                              1 Jeep, correct?
 2     Q. Were you able to hear anything that the         2   A. Correct.
 3   passenger said to Deputy Christiansen after she had 3    Q. And so now there's three of you, Ms. Ayres,
 4   exited the vehicle?                                  4 the passenger, and yourself, correct?
 5     A. Not that I recall.                              5   A. Correct.
 6     Q. Did you ever come to learn who this             6   Q. Where is Deputy Christiansen?
 7   passenger was?                                       7   A. He was searching the silver Jeep.
 8     A. I don't recall if I was provided her name,      8   Q. Do you recall where in the silver Jeep he
 9   no.                                                  9 is searching?
10     Q. Okay. After the passenger was asked to         10   A. I believe he searched the main cabin of the
11   exit the vehicle and she did, where did she go?     11 Jeep, and I believe he also searched the trunk space
12     A. She accompanied Ms. Ayres and myself at the 12 of the Jeep. Or the back hatch of the Jeep, not
13   front of Deputy Christiansen's squad car.           13 trunk. Excuse me.
14     Q. At that point did you say anything to the      14   Q. Do you recall if Deputy Christiansen
15   passenger?                                          15 searched the front passenger side of the Jeep?
16     A. I don't believe I initiated a conversation,    16   A. I believe he did.
17   no.                                                 17   Q. Do you recall if Deputy Christiansen
18     Q. Do you recall if she said anything to you?     18 searched the front driver's side of the Jeep?
19     A. She did.                                       19   A. I believe he did.
20     Q. Do you recall what?                            20   Q. Do you recall if Deputy Christiansen ever
21     A. Her concern was being late for work, I         21 searched the back seat?
22   believe, and didn't want this search to take very 22     A. I believe he did.
23   long.                                               23   Q. Are you aware of whether or not there were
24     Q. Anything else?                                 24 other passengers in the silver Jeep on May 8th, 2019?
25     A. I believe she and the passenger and Ms.        25   A. I am aware.

                                                   Page 90                                                      Page 92

 1   Ayres had a conversation about Deputy Christiansen's     1     Q. Were there other passengers?
 2   search of Ms. Ayres.                               2           A. I believe there was one or maybe two
 3     Q. Do you recall what the passenger said to      3         children in the back seat.
 4   Ms. Ayres regarding that conversation?             4           Q. Did you ever have an interaction with those
 5     A. I believe it was something to the effect of   5         children on May 8th?
 6   that's not right and a male shouldn't search a     6           A. No. I did not see them.
 7   female.                                            7           Q. Do you recall approximately how old those
 8     Q. Do you recall what Ms. Ayres said to the      8         two children were?
 9   passenger regarding Deputy Christiansen's search?  9           A. I'm unaware.
10     A. I don't recall.                              10           Q. Were those two children ever asked to exit
11     Q. Can you approximate for me how far away you 11          the silver Jeep?
12   would have been standing from both the passenger and    12     A. They were not.
13   Ms. Ayres during this conversation?                     13     Q. Do you know why not?
14     A. Approximately ten feet or so.                      14     A. I believe the passenger requested that the
15     Q. Ten feet or so. While the passenger was            15   children stay inside the vehicle.
16   with you and Ms. Ayres towards the front, the back of   16     Q. Did the passenger make that request of you
17   the Jeep, the front of Deputy Christian's car, where    17   or Deputy Christiansen?
18   was Deputy Christiansen?                                18     A. I believe it was of Deputy Christiansen.
19     A. I'm sorry. To clarify, you're asking when          19     Q. Do you know when she made that request?
20   I was standing with the passenger and the driver of     20     A. I believe he gave her the option when he
21   the vehicle at the front of Deputy Christiansen's car   21   asked her to step out of the vehicle. The option was
22   where Deputy Christiansen was?                          22   to either have the children step out of the vehicle
23     Q. Yeah. So at this point the passenger has           23   as well or to have them remain in the vehicle. I
24   been asked out of the car and has come back towards     24   believe he gave her the option, and she requested for
25   the front of Christiansen's car which is behind the     25   them to stay inside the vehicle.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (23) Pages 89 - 92
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 25 of 56
AYRES v.                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            February 20, 2020
                                                   Page 93                                                     Page 95

 1     Q. But Deputy Christiansen was still able to        1   Q. Did you request the presence of Sergeant
 2   search the back seat, is that what I understand you   2 Bolt?
 3   to say?                                               3   A. I did not.
 4     A. I believe he did, yes.                           4   Q. Why not?
 5     Q. Okay. Do you know how he was able to             5   A. I don't recall my reasoning for not
 6   search the back seat of the Jeep with the two         6 requesting.
 7   passengers still inside?                              7   Q. Do you know if you -- do you recall ever
 8     A. I believe he searched around them.               8 mentioning to Detective Christiansen -- strike that.
 9     Q. Okay. And then you also mentioned the back 9 Do you recall ever discussing with Detective --
10   hatch, correct?                                      10 Deputy Christiansen, excuse me, whether or not the
11     A. I believe he did, yes.                          11 two of you should request the presence of a female
12     Q. Other than the back hatch and the passenger 12 officer?
13   compartment, did Deputy Christiansen search anywhere 13   A. I don't recall a conversation of that
14   else in the car?                                     14 nature.
15     A. Not that I'm aware of.                          15   Q. Children being present in the car that's
16     Q. Do you know if Deputy Christiansen              16 the subject of a traffic stop, does that change how
17   recovered any weapons in the car?                    17 you determine whether or not that traffic stop may
18     A. I don't believe he did.                         18 become dangerous?
19     Q. Did he recover any drugs?                       19   A. I believe the presence of children could
20     A. I don't believe he did.                         20 increase risk, yes.
21     Q. No paraphernalia?                               21   Q. You believe it could increase risk of
22     A. Not that I'm aware of.                          22 danger?
23     Q. Any contraband at all?                          23   A. It could.
24     A. Not that I'm aware of.                          24   Q. How so?
25     Q. Was the passenger ever searched by --           25   A. With children, I believe we should look out

                                                   Page 94                                                     Page 96

 1   strike that. Was the passenger's person ever             1   for their wellbeing, especially smaller children. So
 2   searched on May 8th, 2019?                               2   it's just -- I guess on a traffic stop, we'd be
 3     A. I don't recall.                                     3   responsible for their welfare as well.
 4     Q. If the passenger wasn't searched on May             4      Q. Does the presence of children indicate to
 5   8th, 2019, do you know why that may have been?           5   you that the driver or other passengers in the car
 6     A. I did not conduct the search. I can't               6   may or may not be more inclined to violence?
 7   speculate as to why or why not searches were             7      A. I don't believe the presence of children
 8   conducted.                                               8   would change that.
 9     Q. But you did discuss Deputy Christiansen's           9      Q. When Ms. Ayres stepped out of the car -- I
10   plan with him, correct?                                 10   know we're backtracking a bit here. Deputy
11     A. Briefly, yes.                                      11   Christiansen asked Ms. Ayres to step out of the car
12     Q. Do you know whether or not when discussing         12   and they relocated to behind the Jeep in front of
13   Deputy Christiansen's plan he indicated if he was       13   Deputy Christiansen's SUV. Did you have an
14   planning on searching the passenger?                    14   opportunity to observe Ms. Ayres at that point?
15     A. I don't recall if he stated that or not.           15      A. I did.
16     Q. Prior to the search of Ms. Ayres, did              16      Q. Now, I know we talked about her clothes,
17   Deputy Christiansen, as far as you know, ever request   17   but did you see anything that might indicate to you
18   the presence of a female officer?                       18   that she had a weapon on her?
19     A. I'm unaware if he did.                             19     A. In my brief observation of her walking from
20     Q. Did Deputy Christiansen ever use his radio         20   the driver's side of the vehicle to the back of the
21   to request the presence of Sergeant Bolt?               21   vehicle, I did not observe anything of that nature,
22     A. I'm unaware if he did.                             22   no.
23     Q. Did you ever request the presence of a             23      Q. You didn't see any bulge in her clothes
24   female officer?                                         24   that might indicate a weapon?
25     A. I did not.                                         25      A. Not that I'm aware of.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (24) Pages 93 - 96
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4               Page 26 of 56
AYRES v.                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            February 20, 2020
                                                  Page 97                                                      Page 99

 1     Q. You didn't see the handle of a gun sticking        1     A. He was.
 2   out or anything?                                        2     Q. When you left the scene, where'd you go?
 3     A. No.                                                3     A. I don't recall.
 4     Q. No blade of a knife or anything?                   4     Q. Would you have returned to your beat to
 5     A. No.                                                5   resume your patrol duties?
 6     Q. She didn't have a holster on of any kind?          6     A. If I was not within my beat at that point,
 7     A. Not that I saw.                                    7   I would have returned to it, yes.
 8     Q. After Deputy Christiansen performed his            8     Q. Brief diversion. If I asked you, could you
 9   search of the vehicle, what happened next?              9   tell us how the beats are broken up within Champaign
10     A. He returned to the space where the three of       10   County?
11   us were in between the vehicles, and I believe he      11     A. The north beat is everything north of
12   instructed the driver and passenger that they could    12   County Road 2400 North, I believe. So 2400 north is
13   return to the vehicle.                                 13   a road that travels east and west, and everything
14     Q. Did you and Deputy Christiansen have a            14   north of that would be the north beat. The south
15   conversation after Ms. -- strike that. First, did      15   beat would be everything south of -- in Savoy it's
16   Ms. Ayres and the passenger return to their vehicle?   16   called Old Church, but that is County Road 1200 North
17     A. I believe so.                                     17   which travels east and west. Everything south of
18     Q. Okay. Did you and Deputy Christiansen have        18   that would be the south beat.
19   a conversation at that point?                          19     The east and west beats are in between the north
20     A. I don't recall specifically, but I believe        20   and south beats, and the dividing line of those would
21   we would have.                                         21   be -- I think in Champaign it's Market Street.
22     Q. Do you recall the subject of that                 22     Q. Since your time as a deputy with the
23   conversation?                                          23   Champaign County Sheriff's Office, has that
24     A. I don't.                                          24   reorganization changed at all?
25     Q. Okay. You don't recall what you said to           25     A. I don't believe so.

                                                  Page 98                                                     Page 100

 1   him?                                                   1      Q. After you left the traffic stop on May 8,
 2     A. I don't.                                          2    2019, where Deputy Christiansen and the silver Jeep
 3     Q. Don't recall what he said to you?                 3    are still there, do you recall another encounter with
 4     A. I don't.                                          4    the silver Jeep that night?
 5     Q. After Ms. Ayres and the passenger returned        5      A. I do.
 6   to their car, what happened next?                      6      Q. Can you tell me about it? Strike that.
 7     A. I don't recall exactly. I believe Deputy          7    First, when did you encounter the silver Jeep again?
 8   Christiansen returned to his squad car and I returned 8       A. I don't recall the time. It would have
 9   to mine, and I believe I would have left the scene at 9     been after this traffic stop.
10   that point.                                           10      Q. Can you tell me if it was less than an hour
11     Q. Do you know why you would have left the          11    after this traffic stop?
12   scene at that point?                                  12      A. I don't recall.
13     A. The only reason I would have left is if          13      Q. Can you tell me if it was less than a half
14   Deputy Christiansen told me that he was okay with me 14     hour after this traffic stop?
15   leaving at that point.                                15      A. I don't recall.
16     Q. So he might have told you it's okay, you         16      Q. Can you tell me where you encountered the
17   can go, but you just don't remember the specifics of 17     silver Jeep for the second time on May 8th?
18   that conversation; is that fair?                      18      A. I believe it was the intersection of Mattis
19     A. Correct.                                         19    and Bloomington roads in Champaign.
20     Q. Was the silver Jeep still at the scene --        20      Q. Mattis and Bloomington you said?
21     A. It was.                                          21      A. Correct.
22     Q. -- when you left?                                22      Q. What first drew your attention to the
23     A. It was.                                          23    silver Jeep before this second stop on May 8th?
24     Q. Was Deputy Christiansen still at the scene       24      A. I believe it was the expired registration.
25   when you left?                                        25      Q. That would be a sticker on the license

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (25) Pages 97 - 100
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4              Page 27 of 56
AYRES v.                                                                                              CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           February 20, 2020
                                                Page 101                                                     Page 103

 1   plate, correct?                                       1 that silver Jeep that you had initially saw back at
 2     A. Correct.                                         2 the first traffic stop on May 8th with Deputy
 3     Q. The rear license plate, right?                   3 Christiansen?
 4     A. Correct.                                         4   A. From what I recall, from when I pulled up
 5     Q. When you spotted the expired registration        5 to the side of the silver Jeep, I only observed Ms.
 6   on the silver Jeep, what'd you do?                    6 Ayres in the driver's seat.
 7     A. I radioed in to our dispatch that I was          7   Q. What triggered your recollection that this
 8   conducting a traffic stop and provided the vehicle's 8 is actually the silver Jeep from just, you know, a
 9   information to our dispatch.                          9 few moments ago or about an hour ago?
10     Q. Do you recall what information you provided 10       A. I don't recall the exact trigger.
11   to dispatch?                                         11   Q. Okay. But once you figured out that this
12     A. I would have relayed to them the license        12 was the same car, you mentioned that you pulled to
13   plate number and a color and make and body type of 13 the side of it, correct?
14   vehicle.                                             14   A. Correct.
15     Q. Did dispatch relay any information back to      15   Q. And you said something to the driver?
16   you?                                                 16   A. I did.
17     A. If they did, I don't recall.                    17   Q. Do you recall if the driver said anything
18     Q. After this conversation with dispatch           18 back to you?
19   regarding the silver Jeep, what happened next?       19   A. If she did, I don't recall.
20     A. I activated my overhead emergency lights 20          Q. What happened after that?
21   and conducted a traffic stop.                        21   A. I drove away.
22     Q. Did the silver Jeep stop?                       22   Q. Where'd you go?
23     A. It did.                                         23   A. I don't recall.
24     Q. What happened next?                             24   Q. Would you have returned to your -- resumed
25     A. At this time I realized who the driver of       25 your patrol duties?


                                                Page 102                                                     Page 104

 1   the silver Jeep was and realized that this was the     1     A. Yes.
 2   silver Jeep that was previously stopped by Deputy      2     Q. As a result of that first traffic stop with
 3   Christiansen and so I did not exit my vehicle. I       3   Ms. Ayres, the passenger, the silver Jeep on May 8th,
 4   pulled up alongside the silver Jeep and said           4   did you complete any reports?
 5   something along the lines of, I apologize. I didn't    5     A. I did not.
 6   realize this was the same vehicle that was recently    6     Q. Why not?
 7   stopped. You're free to go.                            7     A. According to my training and experience, I
 8      Q. Does -- if you remember, the back of the         8   didn't believe it was necessary to generate a report.
 9   silver Jeep, other than the license plate, does it     9      Q. As a result of the second stop with the
10   have any unique identifying marks?                    10   silver Jeep, did you generate any reports?
11      A. If it does, I don't recall.                     11      A. I did not.
12      Q. You don't recall any bumper stickers?           12      Q. Why not?
13      A. I don't recall.                                 13      A. I did not believe it was necessary to
14      Q. No stickers in the window or anything?          14   generate a report.
15      A. If it did, I don't recall.                      15      Q. You're doing good so far, Deputy Floyd, but
16      Q. None of the baby on board stickers or           16   if you could just keep your voice up a little bit to
17   anything like that?                                   17   make sure our court reporter --
18      A. I don't recall.                                 18      A. I apologize.
19      Q. Okay. So you didn't recognize the silver        19      Q. No, you're doing great. After the two
20   Jeep Patriot prior to initiating the second traffic   20   stops on May 8th, did you ever discuss these two
21   stop?                                                 21   stops with any other officers within the Champaign
22      A. Not at first, no.                               22   County sheriff's department?
23      Q. Okay. Didn't recognize the license plate?       23      A. Not that I recall.
24      A. No.                                             24      Q. Did you discuss them with Deputy
25      Q. Did you see any of the same passengers in       25   Christiansen?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (26) Pages 101 - 104
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4               Page 28 of 56
AYRES v.                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            February 20, 2020
                                                 Page 105                                                     Page 107

 1     A. Not that I recall.                                 1     Q. I take it this took place before
 2     Q. Discuss with your supervisors?                     2   January 1st of 2020, correct?
 3     A. Not that I recall.                                 3     A. Of course, yes.
 4     Q. Do you know if Deputy Christiansen received        4     Q. And that was when marijuana was legalized
 5   any disciplinary action as a result of the traffic      5   to a certain extent within the state of Illinois,
 6   stop with Ms. Ayres on May 8th, 2019?                   6   correct?
 7     A. I'm not aware of any.                              7     A. Correct.
 8     Q. Did you receive any disciplinary action as         8     Q. You mentioned this was late at night and
 9   a result of the traffic stop on May 8, 2019?            9   that was one of the bases for your suspicion. So
10     A. I did not.                                        10   would this have been after 10:00 p.m. at night?
11     Q. I know given recent events that this number       11     A. I don't recall the time, but based off of
12   is going to be slightly askew, but in the past         12   the very limited movement in a well-established
13   twenty-four hours can you tell me how many times       13   neighborhood, I would say it was late night or early
14   you've stopped a suspect for suspicion of possession   14   morning hours.
15   of marijuana?                                          15      Q. You mentioned that this was a couple. Was
16     A. Are we talking about vehicle stops, traffic       16   it a man and a woman?
17   stops?                                                 17      A. It was.
18     Q. First, have you stopped an individual just        18      Q. Do you recall how old they were?
19   by themselves without being in a vehicle for           19      A. I don't recall exact age.
20   suspicion of possession with marijuana?                20      Q. You were working with a partner. Did I
21     A. I have.                                           21   understand that correct?
22     Q. And have you stopped vehicles for the             22      A. It wasn't necessarily a partner. We were
23   suspected possession of marijuana?                     23   just on the same call.
24     A. No.                                               24      Q. Okay. Did you and this other officer stop
25     Q. Okay. How many times in the past                  25   this couple?

                                                 Page 106                                                     Page 108

 1   twenty-four months have you stopped individuals for     1     A. We did.
 2   the suspected possession of marijuana?                  2     Q. Did you search the couple?
 3      A. From what I recall, one time.                     3     A. We did.
 4      Q. Do you recall when that one time would have       4     Q. Do you recall if the female was searched?
 5   been?                                                   5     A. She was.
 6      A. I don't recall the date, and I don't recall       6     Q. Do you recall if -- strike that. First,
 7   a rough time frame.                                     7   the other officer that you were on this call with,
 8      Q. Do you recall where that stop would have          8   was that a female officer or a male officer?
 9   taken place?                                            9     A. I don't recall who it was, but I believe it
10      A. I don't recall which street we were on, but      10   was a male.
11   it was in Urbana. In the vicinity of Washington and    11     Q. Who searched the female during this stop
12   Lierman streets in Urbana. Within five blocks.         12   for suspected possession of marijuana?
13      Q. That general area, though?                       13     A. I did.
14      A. Correct.                                         14     Q. How did you search her?
15      Q. Okay. What was your articulable suspicion        15     A. Can you be more specific?
16   that this individual had marijuana in their            16     Q. We talked about four types of search
17   possession?                                            17   earlier. Can you tell me which type of search you
18      A. Myself and another deputy, I don't recall        18   performed on the female during this stop of suspected
19   who it was at this time, were on foot patrol in that   19   possession of marijuana?
20   area for a different matter separate from this stop.   20     A. Sure. It was a consent search of one's
21   There was nobody else walking or out of their          21   person.
22   residences on the street, sidewalks, at this time of   22     Q. Consent search meaning you asked permission
23   night except for one couple. And as they walked by I   23   and she granted permission prior to?
24   could smell the odor of cannabis, and the odor of      24     A. Correct. Both parties granted permission
25   cannabis dissipated as they passed.                    25   to search.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (27) Pages 105 - 108
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 29 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                  Page 109                                                     Page 111

 1     Q. Did you search both parties?                        1     Q. How did she appear?
 2     A. I did.                                              2     A. Can you be more specific?
 3     Q. Did you search the back side of the female          3     Q. Can you tell me how she appeared to you
 4   suspect?                                                 4   after the search of Deputy Christiansen, Ms. Ayres?
 5     A. Can you be more specific as to what you             5     A. Her tone changed into a more upset tone,
 6   mean by back side?                                       6   that she was displeased with how the search was
 7     Q. Did you search the butt of the female               7   conducted.
 8   suspect?                                                 8     Q. What do you mean by more upset tone?
 9     A. I did not.                                          9     A. I'm afraid that's hard to explain. She
10     Q. Did you search the crotch of the female            10   appeared agitated.
11   suspect?                                                11     Q. A clear difference than her conduct prior
12     A. I did not.                                         12   to the search; is that fair?
13     Q. Why not?                                           13     A. Her agitation was elevated at this point,
14     A. From what I recall, she was wearing tight          14   yes.
15   pants.                                                  15     Q. Okay. Different than prior to the search?
16     Q. Do you recall the time of -- the season            16     A. Correct.
17   that this was?                                          17     Q. As far as you know, was Ms. Ayres arrested
18     A. To the best of my knowledge and                    18   on May 8th, 2019?
19   recollection, I believe it was late summer, early       19     A. She was arrested by citation, I believe.
20   fall. Somewhere around there.                           20     Q. She was issued a citation for the expired
21     Q. As a result of this search, did you recover        21   sticker on the license plate, correct?
22   any weapons?                                            22     A. Incorrect. She was -- I believe that was
23     A. No.                                                23   the basis for the traffic stop, but I believe she was
24     Q. Any drugs?                                         24   issued a citation for an expired driver's license.
25     A. Yes.                                               25     Q. She was not taken into custody, though,

                                                  Page 110                                                     Page 112

 1    Q. What kind of drugs?                                  1   correct?
 2    A. Cannabis.                                            2     A. Correct.
 3    Q. Do you remember the quantity of cannabis             3     Q. Do you know if the passenger ever received
 4   you recovered?                                           4   any citations?
 5    A. It was not weighed. It was such a small              5     A. I don't believe she did.
 6   amount that it was destroyed on scene in front of the    6     Q. Do you know if the passenger was ever taken
 7   suspects.                                                7   into custody?
 8     Q. Did you issue any citations?                        8     A. Not that I'm aware of.
 9     A. I did not.                                          9     Q. As far as you know, was any evidence ever
10     Q. Issue any tickets?                                 10   seized during that first traffic stop?
11     A. No tickets.                                        11     A. Not that I'm aware of.
12     Q. Was anyone arrested?                               12     Q. If something was seized, would you have
13     A. No.                                                13   been aware of it?
14     Q. Did your fellow officer at the scene issue         14     A. Likely, yes.
15   any citations or tickets?                               15     Q. If you'll give me just a moment, I'm going
16     A. No.                                                16   to look over my notes here. You mentioned that when
17     Q. Did they arrest anyone?                            17   you first arrived at the first traffic stop on May
18     A. No.                                                18   8th that Deputy Christiansen informed you of a
19     Q. I want to get back to Ms. Ayres' search            19   criminal history of Ms. Ayres, correct?
20   during the first stop on May 8th, 2019. You             20     A. Correct.
21   mentioned that she said something to the effect of,     21     Q. Did you ever conduct any sort of
22   whoa, don't search me there. Did Ms. Ayres seem         22   investigation or request for information maybe over
23   upset by the search performed by Deputy Christiansen?   23   the radio into the criminal history of Ms. Ayres?
24    A. After the search was completed, she                 24     A. I don't believe I did.
25   appeared upset, yes.                                    25     Q. So you never used your ARMS system in your

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (28) Pages 109 - 112
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4               Page 30 of 56
AYRES v.                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            February 20, 2020
                                                 Page 113                                                     Page 115

 1   squad car to look up her criminal history; is that      1   correct?
 2   correct?                                                2     A. Correct.
 3     A. I don't believe I did.                             3     Q. So if it was just a search of someone's
 4     Q. Okay. Did you ever become aware of any of          4   waistband, it could take a handful of seconds, that's
 5   Ms. Ayres' criminal history other than what Deputy      5   conceivable in your experience?
 6   Christiansen may or may not have told you?              6     A. Correct.
 7     A. Not that I recall.                                 7     Q. Okay. Now, you were also asked about the
 8               MR. Mc CARTER: At this point, I think       8   context in which you would do a pat down search and
 9   that's all I have subject to any redirect after         9   one of them you mentioned was -- well, I'll call it a
10   Mr. Vayr. Bryan, before we get started, Deputy,        10   Terry stop, reasonable suspicion for a weapon. Do
11   we're going to transition a little bit now. Your       11   you know what I mean when I use that term?
12   counsel is going to have an opportunity to ask         12     A. Correct.
13   questions. Before we get into that, would you like     13     Q. And you also said if a situation dictates
14   to take another break?                                 14   so. So is it possible that a pat down might, the
15               THE WITNESS: I'm okay. Thank you.          15   type of search, a pat down would be performed absent
16                  EXAMINATION                             16   the Terry stop legal justification in your mind? I
17   BY MR. VAYR:                                           17   can rephrase.
18     Q. I'll probably be jumping around a lot as I        18      Is it possible that you would perform a pat down
19   just work through my notes. So you mentioned four      19   search but not search for weapons? I'm sorry. I'm
20   types of searches, pat downs, searches of a person,    20   seeing a deer in the headlights look. Let me try to
21   strip searches, and body cavity searches. Those are    21   rephrase the question.
22   the four you identified, correct?                      22      Is it possible that, let's say, if you wanted to
23     A. Correct.                                          23   check to see if someone had contraband on them but
24     Q. Now, is it fair to say that as I listed           24   you wanted to do it in a minimally invasive way, you
25   those, that's kind of in order of least intrusive to   25   would maybe do a pat down search as compared to a

                                                 Page 114                                                     Page 116

 1   most intrusive?                                         1   search of a person?
 2     A. I would agree.                                     2     A. I could elect to do a pat down search
 3     Q. Okay. So a pat down search, then, in your          3   instead, yes.
 4   understanding is the least intrusive search that an     4     Q. So if you have -- if you believe, for
 5   officer can do that at least involves physical          5   example, you are justified in doing a search of
 6   touching of a person?                                   6   someone's person, you could walk that back and carry
 7     A. I believe so, yes.                                 7   out the less intrusive pat down search if you believe
 8     Q. Okay. Very good. And are pat down                  8   that will accomplish the purpose of the search?
 9   searches normally long, lengthy endeavors?              9     A. I could do that, yes.
10     A. No, they're not.                                  10              MR. Mc CARTER: Object to the form,
11     Q. Okay. How long would you say an average --        11   but you can still answer.
12   let me rephrase this. How long would you say your      12     Q. (by Mr. Vayr) And it's fair to say that
13   average pat down search is when you do one             13   Ms. Ayres was not strip searched or body cavity
14   personally?                                            14   searched, correct?
15     A. Less than thirty seconds.                         15     A. She was not.
16     Q. Less than thirty seconds. Okay. Are they          16     Q. So you were asked questions about -- you
17   sometimes even shorter than, let's say, fifteen        17   were asked questions about when a, quote unquote,
18   seconds or ten seconds?                                18   search generally speaking was required to be done by
19     A. They can be.                                      19   an officer of the same sex. Do you recall those
20     Q. Okay.                                             20   questions or at least that line of questioning?
21     A. Depending on the circumstances.                   21     A. I do.
22     Q. Sure. So, for example, if you're doing a          22     Q. Okay. Now, is it your understanding, I
23   pat down search of someone's shoulders, armpits,       23   believe you testified -- strike that. Forgive me.
24   chest, waist, knees, down to their shoes, that would   24   Is it your understanding that the level of
25   take longer than just searching someone's waistband,   25   intrusiveness of a search can play into whether a

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (29) Pages 113 - 116
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 31 of 56
AYRES v.                                                                                                 CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                              February 20, 2020
                                                  Page 117                                                      Page 119

 1   same sex officer is warranted to perform that search?    1     A. Can I use a calculator?
 2     A. Absolutely.                                         2     Q. If you had to guess. And if you don't
 3     Q. So, for example, if a female is going to            3   know, that's okay.
 4   have a body cavity search done, that would not be        4     A. I believe north to south we're at
 5   done by a male officer, correct?                         5   thirty-six miles, and east to west we're
 6     A. Correct.                                            6   approximately twenty-eight miles.
 7     Q. And if a pat down search, the least                 7     Q. So if you had to go from, for example, one
 8   intrusive type of search, is being done, that can be     8   side of the county to the other side, north to south,
 9   done by a male officer if consistent to the policy       9   how long of a car ride would that be?
10   you described before; is that fair?                     10     A. If you were on the county lines, it would
11     A. Correct.                                           11   be approximately thirty-six miles.
12     Q. You were asked about a documentation               12     Q. Minutes. I apologize if I wasn't clear.
13   policy. So obviously I'm not going to ask you to        13   How many minutes would that be, would that trip take?
14   quote chapter and verse, but just in your experience    14     A. Of course route depending, it could take
15   at the sheriff's office, is it possible that there      15   forty-five minutes, maybe, north to south.
16   are other modes of documentation besides preparing a    16     Q. Got it. And then east and west, if you're
17   written report?                                         17   going from one side of the county to the other,
18     A. Correct, there are other forms of                  18   conceivably it would be about that much of a drive in
19   documentation other than a field report.                19   minutes?
20     Q. Right. And so beyond a field report, you           20     A. Thirty to forty-five minutes.
21   could document something with your body cam footage,    21     Q. Okay. Got it. Now, presumably when backup
22   correct?                                                22   is being requested, if someone is, you know, a thirty
23     A. Correct.                                           23   plus minute drive away, that person probably would be
24     Q. You could also document something where if         24   considered to be unreasonably proximate to the
25   a ticket or citation is issued, information is filled   25   incident to respond; is that fair?

                                                  Page 118                                                      Page 120

 1   out on the back, correct?                                1     A. Correct.
 2     A. Correct.                                            2     Q. Absent some other officer that is not
 3     Q. All right. So those would be forms of               3   closer -- strike that. I think I made my point
 4   documentation --                                         4   there. This probably came out in the record and it's
 5     A. Correct.                                            5   a really minor thing, but you were asked why you
 6     Q. -- for a particular law enforcement                 6   responded to Christiansen's call for service. Is it
 7   interaction?                                             7   just common that when an officer responds and you're
 8     A. Correct.                                            8   able to respond that you simply respond --
 9     Q. All right. You mentioned that -- you                9     A. Correct.
10   mentioned that there was -- you don't recall whether    10     Q. -- as a matter of course? That's pretty
11   or not she was specifically working, but on your team   11   unremarkable?
12   that you were on during the subject incident there      12     A. Correct.
13   was one female sergeant named Bolt who would have       13     Q. When you -- so now focusing on the subject
14   been on your team, correct?                             14   incident, again when I say subject incident you
15     A. Correct.                                           15   realize I'm talking about the first traffic stop May
16     Q. And you just don't recall whether or not           16   8th, 2019, involving Ms. Ayres, correct?
17   she was on shift?                                       17     A. I understand.
18     A. I don't recall.                                    18     Q. All right. So from the subject incident,
19     Q. All right. Now, if you can't answer that           19   when you arrived would you say that things were at a
20   that's fine. I'm just curious. How -- taking all of     20   state of rest?
21   the beats that you described and putting them           21     A. Yes.
22   together, how big of a geographic range is that? Is     22     Q. So, you know, people were in their
23   that the entire Champaign County?                       23   respective cars and you just walked up to
24     A. Correct, the entirety of Champaign County.         24   Christiansen and it was a relatively -- it was a calm
25     Q. How many square miles is that roughly?             25   scene all things considered?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                       (30) Pages 117 - 120
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 32 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                  Page 121                                                     Page 123

 1      A. Correct.                                           1     A. Yes.
 2      Q. Okay. And where I'm going with that, like          2     Q. Have any of those responses been for crimes
 3   why I ask that question is because it sounds like        3   of violence or felonies?
 4   when you spoke with Christiansen the investigation       4     A. Yes.
 5   was basically done at that point in time, like he        5     Q. And then are you also aware -- have you
 6   just told you his findings; is that fair?                6   also heard over the radio, for example, when you're
 7      A. Correct.                                           7   on duty you personally heard people requesting
 8             MR. Mc CARTER: Object to                       8   service to that area for crimes of violence or
 9   mischaracterization of testimony, but you can answer     9   felonies?
10   if you haven't already.                                 10     A. Correct.
11             THE WITNESS: I believe his                    11     Q. Okay. And would you say -- I won't ask you
12   investigation was completed at that point.              12   how often necessarily, but in relation to other parts
13      Q. (by Mr. Vayr) Sure. So he didn't tell             13   that you have personal experience responding to or
14   you, hey, Deputy Floyd, can you please look into X,     14   hearing calls of service for, it sounds like the area
15   Y, and Z or something for me?                           15   where the subject incident was would have more
16      A. He did not make any such request of me.           16   requests and more criminal activity than others in
17      Q. Okay. And you didn't have any impression          17   town; is that fair?
18   from your conversation with him that additional         18              MR. Mc CARTER: Objection. Lack of
19   investigation steps needed to be completed?             19   foundation. You can go ahead.
20      A. I did not.                                        20              THE WITNESS: It's an area where there
21      Q. Okay. So when you arrived, then, you were         21   are typically more calls for service.
22   essentially relying on the information that             22     Q. (by Mr. Vayr) Okay. And again in your
23   Christiansen had reported from his own investigation?   23   capacity as a sheriff's deputy who has been on
24      A. Correct.                                          24   patrol, do you have -- so obviously the sources of
25      Q. Okay. Now, let's talk about the                   25   calls that you would know would be the ones that you

                                                  Page 122                                                     Page 124

 1   circumstances, kind of the surrounding context and       1   personally responded to, correct?
 2   geography of the traffic stop. I believe you             2     A. Correct.
 3   mentioned where it was. Please forgive me. Do you        3     Q. The ones that you hear over the radio?
 4   recall what intersection it was?                         4     A. Correct.
 5     A. I believe it was Anthony and Dobbins in             5     Q. Is there any other source of information
 6   Champaign Township.                                      6   you would be able to learn personally about whether a
 7     Q. Okay. And in your experience, to the                7   particular area is considered high crime or not?
 8   extent you can answer this question, I might be          8     A. Yes. If certain incidents happen, more
 9   phrasing this poorly, but in your experience, is that    9   violence especially, even if you're not on shift
10   location, is that in an area where it is known for      10   you're made aware of them. Whoever responded to that
11   having criminal activity?                               11   event will likely send out a message to the rest of
12             MR. Mc CARTER: Objection. Form,               12   the department and possibly surrounding departments
13   speculation.                                            13   to make them aware of the criminal activity that
14             THE WITNESS: Yes, I believe that's in         14   happened.
15   a higher crime area.                                    15     Q. And that's for a specific criminal
16     Q. (by Mr. Vayr) Okay. Now, when you say --           16   incident?
17             MR. Mc CARTER: Objection. I'm sorry.          17     A. Correct.
18   Go ahead.                                               18     Q. And now is there also any type of, let's
19             MR. VAYR: No, did you make                    19   just say, reputation within the sheriff's office
20   your objection?                                         20   or within -- within the sheriff's office and your
21             MR. Mc CARTER: Yeah, we're square.            21   colleagues for, hey, that's an area to be a little
22     Q. (by Mr. Vayr) Okay. So when you say                22   bit more on guard?
23   higher crime area and you say yes it was in a higher    23     A. Correct. We're routinely directed to
24   crime area, have you personally responded beyond the    24   patrol that area more heavily than other areas.
25   subject incident to calls in that area?                 25     Q. And that is because of the association of

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (31) Pages 121 - 124
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 33 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                  Page 125                                                     Page 127

 1   that area with crime?                                    1     A. I don't recall.
 2     A. Correct.                                            2     Q. Okay. Would it presumably -- as a matter
 3     Q. And you said -- I believe you testified             3   of how the -- would you say you turned your body
 4   that you didn't recall the exact time of the stop.       4   camera off after you've done what you needed to do at
 5   You said it was dark out, correct?                       5   a scene and you're about to leave?
 6     A. Correct.                                            6     A. Correct. I would turn it off at that
 7     Q. Now, when it's dark out, does that cut --           7   point.
 8   does that suggest that the risk, whatever there may      8     Q. Okay. Do you have -- and it sounds like
 9   be, is decreased or increased?                           9   you don't have any memory once Christensen told you
10     A. From my personal experience, the risk would        10   to go doing anything else at the scene besides
11   be increased in dark hours.                             11   leaving; is that correct?
12     Q. Okay. And that is based on -- what is that         12     A. That's correct.
13   conclusion based on?                                    13     Q. All right. So if your body camera footage
14     A. It's based off of my training and                  14   was still -- if we were to look at your body camera
15   experiences.                                            15   footage, after it turns off you simply leave the
16     Q. Gotcha. Basically when it's dark out,              16   scene after that; is that fair?
17   that's when the criminal activity has a more likely     17     A. That's fair.
18   rate of occurring?                                      18     Q. Okay. Now, speaking of body camera
19     A. Correct.                                           19   footage, presumably body camera footage is uploaded
20     Q. Or greater rate of occurring. I want to            20   somewhere?
21   talk a little bit about the body camera footage. So     21     A. It is.
22   first -- because you weren't asked about it. So         22     Q. Okay. Do you know where?
23   first I see you're wearing your uniform today and it    23     A. Are you asking where the docking station is
24   looks like you have indeed your body camera attached    24   for the body cameras or what the software program is
25   to your left breast lapel of your shirt; is that        25   that we upload it to?

                                                  Page 126                                                     Page 128

 1   correct?                                                 1    Q. Not necessarily the software program. Let
 2     A. Correct.                                            2   me try it this way. This might streamline things.
 3     Q. And you were wearing presumably a similar           3   So the footage goes from your camera to somewhere in
 4   uniform and the body camera, similar spot, during the    4   the sheriff's office where it's stored, correct?
 5   subject incident, correct?                               5     A. It does.
 6     A. Correct.                                            6     Q. What is that storage place called? Is it a
 7     Q. And you had the body camera on during the           7   hard drive? Is it a database? Beyond your
 8   subject incident?                                        8   knowledge?
 9     A. I did.                                              9     A. I'm unaware. I don't know how that works.
10     Q. Now, did you turn the camera on the second         10     Q. Let's put it this way. So when you need to
11   that you arrived at the scene, or did you walk to       11   upload your body camera footage, what do you do to
12   Christensen's car first and then turn it on?            12   make sure it goes on the storage system?
13     A. I believe I was at Deputy Christensen's            13     A. I place my body camera into a docking
14   squad car before I turned it on.                        14   station, and then a short time later I log into an
15     Q. All right. Now, before you turned on               15   on-line portal where I can view body camera footage
16   your -- so the period of time after you showed up but   16   and tag it with incident numbers.
17   before you turned on your body camera footage, is all   17     Q. And so when you say tag it, it sounds like
18   you did that you walked to Christensen's car?           18   you're just marking it like, hey, this was that
19     A. Correct.                                           19   traffic stop with this traffic stop report or
20     Q. Okay. And that's -- how long would you             20   something?
21   guess that was? Handful of seconds?                     21     A. Correct.
22     A. Approximately. Less than a minute, yes.            22     Q. And when you say docking station, forgive
23     Q. And now you turned your video off -- let me        23   me, what I'm imagining, it sounds like there's a --
24   rephrase it. When did you turn your body camera off;    24   like is there something you plug it into like a
25   do you recall?                                          25   charging station?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                       (32) Pages 125 - 128
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 34 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                  Page 129                                                     Page 131

 1     A. Correct. It's like a charging station.              1      When you're wearing your body camera, I'm
 2   There's a dock where there's eight or ten slots, and     2   assuming it's possible for you to turn your head one
 3   one body camera can go into each slot. And so when       3   direction or the other and not change the position
 4   you get to the department, you can just set your body    4   that the camera is pointing?
 5   camera in this charging station which additionally       5     A. Correct.
 6   uploads your body camera footage.                        6     Q. Okay. So you can be steady from the
 7     Q. All right. Now, do you have a specific              7   shoulders down but turn your head to look or talk to
 8   memory of doing that for your body camera footage for    8   someone else, and the camera image won't shift,
 9   the subject incident?                                    9   correct?
10     A. I don't have a specific memory of that day,        10     A. Correct. As like right now I'm looking at
11   no.                                                     11   you. The camera is obviously not facing towards you.
12     Q. Sure, okay. But just as a matter of what           12     Q. Right. And so now when you said you were
13   your routine practice is is that your shift is done,    13   watching the pat down search of Ms. Ayres, I think
14   you put your body camera in the docking station, you    14   you described her as -- you could see kind of -- you
15   upload your body camera footage; is that fair?          15   could see her front side and maybe she was angled a
16     A. That's typical.                                    16   bit so that kind of the right portion of her body was
17     Q. All right. And you would suspect that              17   pointed a little bit towards you. Is that an
18   since we have body camera footage for this traffic      18   accurate characterization?
19   stop that that's what you in fact did here?             19     A. As I recall it, yes.
20     A. Correct.                                           20     Q. I think you testified to this already.
21     Q. All right. Very good. And then once the            21   Forgive me if you did. So you didn't see her back
22   body camera footage is on the storage device,           22   side or her back during the search, correct?
23   whatever it is, after that do you have any              23     A. I did not.
24   involvement with the footage at all?                    24     Q. Okay. Now, you also mentioned that you
25     A. Once it's on there, I provide the tagging          25   were, or at least I believe you mentioned -- strike

                                                  Page 130                                                     Page 132

 1   with the event number and then I don't do anything     1 that. I'm sorry. Did the passenger in the car
 2   with it after that.                                    2 during the pat down search say anything to you during
 3      Q. Very good. And the body camera footage, so 3 the pat down search?
 4   you have not, for example, accessed this footage and 4     A. She did.
 5   clipped out footage or adjusted anything out of the    5   Q. Okay. Do you recall what it was?
 6   footage, it's pristine from when you uploaded it so    6   A. I don't recall exactly what she said.
 7   far as you know?                                       7 Something to the effect of the time delay. I believe
 8      A. To the best of my knowledge it is.               8 she was running late for work or something to that
 9      Q. Okay. Very good. Now, given that you had         9 effect.
10   body camera footage running during, it sounds like, 10     Q. Okay. And prior to that interaction or
11   the entirety of the subject incident, any             11 prior to that interaction with the passenger, had you
12   conversations you had with Deputy Christiansen would 12 had any interaction during this traffic stop with the
13   presumably be captured on the footage, correct?       13 passenger?
14      A. They would.                                     14   A. I had not.
15      Q. And to the extent that you testified today      15   Q. I believe you testified you didn't know who
16   to something that is a little inconsistent or         16 the passenger was?
17   inconsistent with what is depicted on the body camera 17   A. I did not know her name.
18   footage, you would defer to the body camera footage 18     Q. Okay. So this was something of an
19   as a more accurate representation; is that fair?      19 unidentified person talking to you from the vehicle
20      A. I would say it's more accurate than my          20 at a traffic stop, correct?
21   memory, correct.                                      21   A. Correct. I did not know who she was.
22      Q. Almost a year later or, yeah, sometime          22   Q. And she didn't leave the vehicle to say
23   later. Okay. I think you described this, and again    23 this to you. Was she shouting it from the window,
24   I think this'll show up on the video -- sorry. First  24 for example?
25   a threshold question. Forgive me.                     25   A. Correct. She remained inside the vehicle

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (33) Pages 129 - 132
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4               Page 35 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                  Page 133                                                     Page 135

 1   while shouting out the window.                           1     Q. And so that logic would also apply to the
 2     Q. Okay. And so presumably then that kind              2   search here, correct?
 3   of -- you pointed your attention to the passenger        3     A. Correct.
 4   while she was communicating with you during the          4     Q. Okay. In your experience, would you say
 5   search, is that fair, the pat down search?               5   that the normal person that you perform a traffic
 6     A. I don't recall exactly, but if somebody was         6   stop on request out of the vehicle and do a pat down
 7   yelling out a window to me, I would have likely          7   search on, are they happy that that happened to them?
 8   turned my head and addressed them, yes.                  8              MR. Mc CARTER: Objection, vague, but
 9     Q. Okay. And again I think you, just to                9   you can go ahead and answer if you understand.
10   confirm, I think you said that Ms. Ayres -- you don't   10              THE WITNESS: I understand the
11   recall Ms. Ayres actually saying anything during the    11   question. Typically they're not happy about it, no.
12   pat down search itself, it's afterwards she made the    12     Q. (by Mr. Vayr) So when we're saying not
13   "whoa" statement, correct?                              13   happy, it's beyond just like they're not smiling or
14     A. Correct. It would have been immediately            14   joking with you or anything, they seem actively
15   after the pat down search concluded.                    15   irritated or irked to be in that situation?
16     Q. Have you had -- so presumably you have seen        16     A. Typically people are displeased with me in
17   deputy -- let me take this back. You said you were      17   that situation.
18   on the same team as Deputy Christiansen.                18     Q. So the fact that someone was agitated or
19     A. Correct.                                           19   displeased or was complaining about a pat down search
20     Q. And you were at the time?                          20   in and of itself was not remarkable to you based on
21     A. Correct.                                           21   your experience at the time of the subject incident?
22     Q. And for a number of months, then, you had          22     A. Correct.
23   responded to calls or scenes where you were alongside   23     Q. Okay. Would you say that most stops you do
24   Deputy Christiansen, correct?                           24   folks complain to you about a search or being
25    A. Correct.                                            25   stopped?

                                                  Page 134                                                     Page 136

 1     Q. Had anything in any of your experience with         1     A. Are you asking most traffic stops in which
 2   Deputy Christiansen led you to put you on guard          2   a search is conducted?
 3   against -- let me put that back. Strike that. I'm        3     Q. Sure. We can limit it that way, sure.
 4   sorry.                                                   4     A. Correct. Most people are not happy at that
 5      Was there anything in your experience with            5   point.
 6   Deputy Christiansen that would lead you to believe he    6     Q. Did you ever see -- so you had an
 7   would do an improper pat down search?                    7   opportunity to observe Ms. Ayres. Did you ever hear
 8             MR. Mc CARTER: Object to form,                 8   Ms. Ayres communicate to either you or Christiansen
 9   foundation, speculation, but you can answer if you       9   that she was particularly sensitive to being
10   understand the question.                                10   physically contacted by men?
11             THE WITNESS: Nothing from my                  11     A. I'm sorry. Could you re-ask the question?
12   experience with working with Deputy Christiansen        12             MR. VAYR: Could you repeat the
13   indicated that I needed to be on guard for any ill      13   question for me?
14   doing.                                                  14                   (Whereupon the requested
15     Q. (by Mr. Vayr) Sure. So, for example, you           15                portion of the record was read by
16   hadn't had -- I'm going to take this out of a pat       16                the court reporter.)
17   down search. So, for example, you hadn't seen Deputy    17     A. Not that I recall.
18   Christiansen sucker punch somebody in a previous        18     Q. Did she -- and so presumably, then, you
19   search, correct?                                        19   also do not recall if she ever said anything to the
20     A. Nothing of that nature.                            20   effect of she particularly does not like being
21     Q. So, therefore, if Deputy Christiansen were         21   searched, for example, or pat down searched?
22   suddenly to sucker punch somebody, you wouldn't have    22     A. I don't recall her stating anything to the
23   any basis for thinking he was about to do that based    23   effect.
24   on your past experience with him, correct?              24     Q. And now you mentioned -- strike that.
25     A. Correct. I'd be completely surprised.              25   During the automobile search during the subject

Min-U-Script®                        Area Wide Reporting and Video Conferencing                     (34) Pages 133 - 136
                                                  1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-4               Page 36 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                  Page 137                                                     Page 139

 1   incident, just to put a bow on it, you were not          1   loose enough that some type of small weapon or
 2   standing over Christiansen's shoulder watching what      2   contraband could have been concealed under them and
 3   he was doing inside the car during the search,           3   would not leave a distinguishing feature that's
 4   correct?                                                 4   visibly obvious from the pants themselves?
 5     A. I was not.                                          5     A. It's possible.
 6     Q. Okay. So you were generally aware that he           6     Q. Okay. And that doesn't necessarily mean
 7   was searching the car, but you didn't specifically       7   that she did have a weapon, it's just that you
 8   know what he was searching beyond where he was           8   couldn't rule it out because she wasn't wearing tight
 9   geographically in relation to the car; is that fair?     9   pants; is that fair?
10     A. That's fair. My focus was not on him.              10     A. Correct.
11     Q. Got it. Your focus was presumably on the           11     Q. Okay. Now, after you left the scene you
12   two individuals, Wylesha and the passenger who were     12   testified that presumably you returned to your beat
13   next to you and talking to you, correct?                13   and you just don't recall what your exact beat was at
14     A. Correct.                                           14   the time; is that right?
15     Q. Now, you mentioned that Ms. Ayres -- so            15     A. Correct.
16   going back to what Ms. Ayres was wearing during the     16     Q. Now, is it possible that after the subject
17   subject incident, you said she was wearing loose        17   incident, that initial traffic stop, perhaps you
18   pants, correct?                                         18   stopped to get gas or to get a cola or a coffee or
19     A. Correct.                                           19   something?
20     Q. Could you give me some type of a                   20     A. It's possible.
21   description about how loose or what you mean by loose   21     Q. Presumably you don't remember, but it's
22   pants?                                                  22   conceivable?
23     A. They were baggy and fit to the point where         23     A. I don't recall.
24   you couldn't see any leg definition through them.       24     Q. Okay. So you don't remember any side stops
25     Q. Okay. And then did they seem to be riding          25   you might have made?

                                                  Page 138                                                     Page 140

 1   particularly low or high or anything?                    1     A. I don't recall.
 2     A. I believe they were riding below the                2     Q. Between traffic stop one and the latter
 3   waistline. More along the hips. I believe the            3   traffic stop that May 8th, 2019?
 4   crotch of the pants was down fairly low.                 4     A. I don't recall if there were any incidents
 5     Q. And this is just based on your perception.          5   in between those two.
 6   You don't actually know how she was wearing the          6     Q. Okay. Now, when you were at -- so you
 7   pants, but at least based on what you witnessed          7   testified that when you arrived at the scene you were
 8   that's what you saw?                                     8   under the impression at least that Christiansen had
 9     A. Based on my observation of the fit of the           9   essentially completed his investigation, or at least
10   pants, they appeared that they would be seated lower    10   I believe that was your testimony.
11   on her hips rather than on her waistline.               11     A. Correct.
12     Q. Okay. And now you mentioned, for example,          12     Q. Okay. So now, given that, then, were you
13   a pat down search where you did not check someone's     13   paying particular attention to the license plate of
14   waistline because they were wearing tight pants. Do     14   the vehicle that was stopped?
15   you recall testifying about that?                       15     A. I was not.
16     A. I do.                                              16     Q. Okay. Were you paying particular attention
17     Q. So you would not put Ms. Ayres' pants that         17   to the fact that it was a Jeep Patriot or a silver
18   she was wearing during the subject incident in that     18   car or anything?
19   category of tight pants?                                19     A. No, I was not.
20     A. I would not categorize them as such.               20     Q. So these are details that maybe you
21     Q. So were they -- and you testified that you         21   perceived at the time but you weren't etching them
22   didn't see, for example, a shotgun handle or a knife    22   into your memory or anything?
23   blade poking out of her pants, correct?                 23     A. That's fair.
24     A. Correct.                                           24     Q. Given that you were the second on the
25     Q. But is it possible that the pants were             25   scene?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                       (35) Pages 137 - 140
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4              Page 37 of 56
AYRES v.                                                                                              CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           February 20, 2020
                                                 Page 141                                                    Page 143

 1     A. Correct.                                          1   also, I'll use the term, less invasive than a search
 2     Q. Because presumably your priorities were           2   of a person; is that correct?
 3   more on backing up Christiansen, maintaining security  3     A. That's correct.
 4   of the scene, et cetera?                               4     Q. That's a fair characterization of it?
 5     A. Correct. Well, standing at his passenger's        5     A. It is.
 6   window I would have just been looking for any kind of  6     Q. Okay. So then if you're picking a pat down
 7   movement or activity at the vehicle, not specifically 7    search -- strike that. Never mind. I think I'm
 8   the make and model of the vehicle or the license       8   good. If you'll humor me one moment. I just want to
 9   plate.                                                 9   look through my notes.
10     Q. I believe you already testified, but just        10     A. Sure.
11   to make sure, you didn't yourself during that first   11     Q. Now, you also mentioned Champaign County's
12   traffic stop, the subject incident, run the license   12   policies and you were questioned about those. Is it
13   plate numbers or anything?                            13   your understanding that the policies of the Champaign
14     A. I did not.                                       14   County Sheriff's Office are guidelines?
15     Q. Okay. I think you said that. All right.          15     A. Correct.
16   Now, is one of the -- so with pat down searches, you 16      Q. They're not a prescriptive set of thou
17   mentioned that that can be -- so that's the least     17   shall's and thou shalt's, they're supposed to be
18   intrusive type of physical search that can be done,   18   guidelines to help you deal with the circumstances
19   correct?                                              19   that you may confront in a live law enforcement
20     A. Correct.                                         20   context; is that fair?
21     Q. And you also said those can be done in a         21     A. That's fair.
22   relatively quick amount of time, correct?             22     Q. Okay. And, now, since they are guidelines,
23     A. Correct.                                         23   do you recall one of them -- is it your understanding
24     Q. Compared to a search of a person or a strip      24   that one of the guidelines is to, as a general
25   or body cavity search, correct?                       25   matter, be respectful of the person you are searching

                                                 Page 142                                                    Page 144

 1     A. Correct.                                          1 and to try to respect their privacy rights while also
 2     Q. Okay. Now, during a traffic stop, do              2 doing a search?
 3   you -- so I'm just asking you to speak from your       3    A. Correct.
 4   experiences and your training. During a traffic        4    Q. So it's not the policy of the Champaign
 5   stop, do you normally try to keep the traffic stop as  5 County Sheriff's Office to do highly intrusive, you
 6   short as you can?                                      6 know, searches when they're unwarranted?
 7     A. Correct.                                          7    A. Correct.
 8     Q. Okay. And so if you had to perform a -- if        8    Q. You were asked a question about when a male
 9   you had to perform a search and you had to pick from   9 officer might be required to call a female to search
10   the option of searches that you were going to         10 a female. Now, we've been using the term search kind
11   perform, you would presumably pick one that required 11 of generally in this. Of course when we're saying
12   the least amount of time to accomplish the purpose 12 search, that could include four different types of
13   you were trying to accomplish; is that fair?          13 searches that you testified to, right?
14     A. Correct.                                         14    A. Correct.
15     Q. So, for example, if you were doing a -- if       15    Q. And so in a circumstance where you are
16   you had probable cause that someone did indeed have 16 required to call off a search, I think you said you
17   something smuggled in a body cavity, you would then 17 were unaware of any. Would it be your understanding
18   take the appropriate steps to have that search done, 18 that you as a male -- would it be fair to say that
19   but then in contrast, if you were checking to see if 19 the Champaign County sheriff policy as you understand
20   someone had an obvious weapon or to see if they had 20 it is that if a body cavity search has to be done of
21   contraband on their person, you would do a less       21 a female, a male can't do that search barring some
22   invasive, more quick search that could accomplish 22 kind of remarkable exigency?
23   that, fair?                                           23    A. Correct.
24     A. Correct.                                         24    Q. That's kind of the rule of thumb as you
25     Q. And then presumably a pat down search is         25 understand it?


Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (36) Pages 141 - 144
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4                Page 38 of 56
AYRES v.                                                                                                CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             February 20, 2020
                                                  Page 145                                                     Page 147

 1     A. Correct.                                            1   during the search, correct?
 2     Q. And so that would, for example, be a                2     A. Correct.
 3   circumstance where, for all intents and purposes, a      3     Q. And she said as much?
 4   female is required to do that type of search of a        4     A. Yes, she did voice that complaint.
 5   female?                                                  5     Q. And I want to get back to the high crime
 6     A. For that type of search, yes.                       6   area. As far as you know, there's been nothing --
 7             MR. VAYR: Okay. That's all I have.             7   you were not aware of any facts to indicate that this
 8                 EXAMINATION                                8   particular silver Jeep Patriot was involved in any
 9   BY MR. Mc CARTER:                                        9   prior crimes, correct?
10     Q. Deputy Floyd, I hope not to take too much          10     A. Not that I was aware of.
11   more of your time and then we'll get you out of here.   11     Q. You were not aware of anything to indicate
12   We've been talking about a pat down search and its      12   that the driver, Wylesha Ayres, was involved in any
13   level of intrusiveness, but you would agree with me     13   active crime investigation by the Champaign County
14   that a pat down search, it still involves the search    14   sheriff's department, correct?
15   of an individual person's body, correct?                15     A. Correct, not that I was aware of.
16     A. To some degree, yes.                               16     Q. You were not aware of the passenger being
17     Q. You still have to put your hands on a              17   involved in any active crime investigation by the
18   suspect?                                                18   Champaign County sheriff's department, correct?
19     A. You do, yes.                                       19     A. Correct, not that I was aware of.
20     Q. You're searching for a weapon, correct?            20     Q. When determining if something is a high
21     A. Yes.                                               21   crime area, does the race of the individuals who live
22     Q. Now, when searching a female, even with a          22   in that area factor into your determination?
23   pat down search, that could involve just a level of     23     A. It does not.
24   intrusiveness that that female is not otherwise         24     Q. When pulling up to a car that has been
25   accustomed to being that you're a male that she         25   previously stopped by another deputy in what is maybe

                                                  Page 146                                                     Page 148

 1   doesn't know, correct?                                   1   understood amongst the Champaign County sheriff's
 2     A. It's possible.                                      2   department to be a high crime area, does the race of
 3     Q. On May 8th, 2019, there was no particular           3   the occupants of that vehicle factor into how you
 4   rush to complete this traffic stop in any sort of        4   approach that particular traffic stop?
 5   time, was there?                                         5      A. It does not.
 6     A. The passenger of the vehicle was                    6      Q. I know we've kind of gone over this, but
 7   complaining about time restraints.                       7   it's kind of important so I just want to make sure
 8     Q. There was no restraints placed on the two           8   I'm clear in my understanding. When you observed Ms.
 9   deputies at the scene by the Champaign County            9   Ayres say something to the effect of, woo, don't
10   sheriff's department?                                   10   search me there or, whoa, don't search me there, was
11     A. That's fair.                                       11   the pat down search still in effect or had Detective
12     Q. There was no emergency situation happening         12   Christiansen walked away from Ms. Ayres at that
13   in the county that required your immediate attention?   13   point?
14     A. Correct.                                           14     A. I believe the pat down search had been
15     Q. You wanted to be thorough in conducting the        15   completed at that point.
16   traffic stop, correct?                                  16     Q. What makes you say that?
17     A. Correct.                                           17     A. Because Deputy Christiansen did not have
18     Q. Now, you also testified that when you              18   his hands on Ms. Ayres at that point.
19   arrived on scene -- I'll never get the wording quite    19     Q. Where was Deputy Christiansen standing in
20   as eloquently as counsel here, but the scene was        20   relation to Ms. Ayres at that point?
21   relatively calm, correct?                               21     A. He would have been directly behind her.
22     A. Correct.                                           22     Q. Can you approximate for me how far behind
23     Q. But that did change at one point, correct?         23   her?
24     A. It did slightly, yes.                              24     A. I don't know exactly. Likely within five
25     Q. Ms. Ayres became upset at the conduct              25   feet.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (37) Pages 145 - 148
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-4               Page 39 of 56
AYRES v.                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            February 20, 2020
                                                 Page 149                                                     Page 151

 1     Q. Would it be -- is it possible it was less          1     Q. And I think you were saying something to
 2   than five feet?                                         2   the effect of, well, you know, the passenger was
 3     A. Very possible.                                     3   saying that she was in a rush and she wanted to go to
 4     Q. Could it have been less than two feet?             4   work and that was kind of -- that's true that she was
 5     A. It's possible.                                     5   saying that, correct?
 6     Q. Less than one foot?                                6     A. She was saying that.
 7     A. Possible.                                          7     Q. Did she seem irritated or angry while
 8     Q. Have you ever seen Deputy Christiansen             8   saying that?
 9   search a female before?                                 9     A. She did.
10     A. If I have, I don't recall.                        10     Q. Okay. And then also it was your
11     Q. Do you know if Deputy Christiansen is             11   understanding that there were children in the car as
12   married?                                               12   well?
13     A. Yes, he is.                                       13     A. Correct.
14     Q. Do you know how long he's been married?           14     Q. Okay. And now separate and aside from what
15     A. I don't know.                                     15   the Champaign County Sheriff's Office might have
16     Q. Is his wife a female?                             16   demanded of you, just when you're in that
17     A. She is.                                           17   circumstance where I just described where there are
18     Q. Have you met his wife before?                     18   kids and you have someone kind of angrily saying,
19     A. I have.                                           19   hey, I'm trying to go to work, would that make you
20     Q. Now, I want to focus on the time frame that       20   want to make the stop go longer or try to make the
21   you arrived on scene and you've spoken with Deputy     21   stop go shorter in time?
22   Christiansen and now Deputy Christiansen is            22     A. Neither. I would still complete my task at
23   attempting to ask the driver, Ms. Ayres, out of the    23   the same level of haste. I wouldn't attempt to rush
24   car. And when Ms. Ayres stepped out of the car, you    24   or delay.
25   had an opportunity to observe her, correct?            25     Q. Fair enough. All right. This might seem

                                                 Page 150                                                     Page 152

 1     A. I did.                                             1   like a really stupid question, but I realized after I
 2     Q. You didn't see any bulge of a weapon,              2   asked the questions that there are some terms that
 3   correct?                                                3   are kind of loaded in the law enforcement context
 4     A. I did not.                                         4   with various meanings. And so when I was using the
 5     Q. And prior to her stepping out of the car,          5   term high crime area, I wasn't referring -- when I
 6   you had no opportunity to observe her, correct?         6   was asking you those questions, my intent was not to
 7     A. Correct.                                           7   communicate to you that these had any particular type
 8     Q. And when she stepped out of the car and            8   of economic or racial or other composition other than
 9   then her and Deputy Christiansen relocated closer to    9   that these are incidents where crimes are more likely
10   you towards the back of the Jeep, that's when the      10   to occur. Is that how you understood my questions?
11   search began, correct?                                 11      A. I understood the questions in reference to
12     A. Correct.                                          12   the volume of calls for service in the area.
13     Q. Can you estimate for me how much time took        13      Q. Okay. And so based on that criteria, the
14   place between Ms. Ayres stepping out of the car and    14   race, socioeconomics of a particular area, the
15   the start of the search?                               15   language spoken there would not factor into that,
16     A. I don't recall.                                   16   it's just the number of calls?
17              MR. Mc CARTER: That's all I have.           17      A. Strictly call volume, correct.
18                  EXAMINATION                             18               MR. VAYR: Okay. That's all I got.
19   BY MR. VAYR:                                           19   Anything?
20     Q. Just to expound a little bit. So you were         20                  EXAMINATION
21   asked whether the Champaign County Sheriff's Office    21   BY MR. Mc CARTER:
22   had any reason for you to try to rush this subject     22      Q. Deputy, have we now talked about everything
23   traffic stop, or a question to that effect. You        23   that you recall from the two stops that you had with
24   recall the question at least?                          24   Wylesha Ayres on May 8th of 2019?
25     A. I do.                                             25      A. That and likely more than I recall, yes.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (38) Pages 149 - 152
                                                1-800-747-6789
                         2:19-cv-02148-CSB-EIL # 53-4          Page 40 of 56
AYRES v.                                                                            CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                         February 20, 2020
                                                  Page 153

 1     Q. Deputy, you get two options now. One is
 2   you can trust our court reporter that has taken down
 3   everything that's been said by the three of us here
 4   and has done so accurately and you can waive your
 5   signature. The second option is you could request a
 6   copy of your transcript to review for any mistakes
 7   that she may have made in transcribing it.
 8       Now, what that means is you can't change the
 9   substance of your testimony but any misspellings or
10   just taking down something that was not actually
11   accurate to what you said. You can submit a sheet
12   and we'll determine if that needs to be changed. I
13   will advise you that most do waive signature, but it
14   is entirely up to you.
15              MR. VAYR: For what it's worth, I
16   usually advise most of my clients to trust the court
17   reporter and just simply waive signature but it's
18   your choice.
19              THE WITNESS: I intend to waive
20   signature.
21              MR. Mc CARTER: With that, we'll go
22   off the record.
23         (Deposition concluded at 12:07 p.m.)
24
25


                                                  Page 154
 1   STATE OF ILLINOIS  )
                        )
 2   COUNTY OF CHAMPAIGN)
 3
 4             I, Janet E. Cummings, a Certified Shorthand
     Reporter, in and for the County of Champaign, State
 5   of Illinois, do hereby certify that DEPUTY CODY
     FLOYD, the deponent herein, was by me first duly
 6   sworn to tell the truth, the whole truth and nothing
     but the truth, in the aforementioned cause of action.
 7
               That the foregoing deposition was taken on
 8   behalf of the Plaintiff, at the offices of Heyl,
     Royster, Voelker & Allen, 301 North Neil Street,
 9   Suite 505, Champaign, Illinois, on February 20, 2020;
10             That said deposition is a true record of
     the testimony given by the deponent and was taken
11   down in stenograph notes and afterwards reduced to
     typewriting under my instruction; and that it was
12   agreed by and between the witness and attorneys that
     said signature on said deposition would be waived.
13
                I do hereby certify that I am a
14   disinterested person in this cause of action; that I
     am not a relative of any party or any attorney of
15   record in this cause, or an attorney for any party
     herein, or otherwise interested in the event of this
16   action, and am not in the employ of the attorneys for
     either party.
17
               IN WITNESS WHEREOF, I have hereunto set my
18   hand this 5th day of March 2020.
19
20
                         ________________________________
21                        JANET E. CUMMINGS, CSR
22
23
24
25


Min-U-Script®                       Area Wide Reporting and Video Conferencing   (39) Pages 153 - 154
                                                 1-800-747-6789
                            2:19-cv-02148-CSB-EIL # 53-4               Page 41 of 56
AYRES v.                                                                                                       CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                    February 20, 2020

                           130:5                 angrily (1)                   29:12;46:2;48:18;          149:23
          A             advise (2)                 151:18                      61:18;124:24            Attend (3)
                           153:13,16             angry (1)                  Armistice (1)                 16:18;18:14;39:12
able (8)                affect (1)                 151:7                       13:24                   attended (2)
  88:15,19,23;89:2;        6:14                  announce (2)               armpits (1)                   10:19;14:22
  93:1,5;120:8;124:6    afraid (1)                 68:5,14                     114:23                  Attending (1)
absent (2)                 111:9                 announced (1)              arms (2)                      21:3
  115:15;120:2          afterwards (1)             67:25                       77:19;112:25            attention (7)
Absolutely (1)             133:12                Anthony (2)                Army (7)                      79:3,8;100:22;133:3;
  117:2                 again (9)                  71:12;122:5                 12:13,23;13:16,22,         140:13,16;146:13
acceptable (1)             15:13;28:11;51:5;     anymore (2)                   25;14:4,7               attorney (1)
  56:21                    57:14;100:7;120:14;     63:17,18                 around (12)                   7:11
accessed (2)               123:22;130:23;133:9   apologies (1)                 32:25;46:2;48:9,11,     August (1)
  11:19;130:4           against (5)                73:21                      19;60:7,9;77:18;82:12;      12:10
accessible (1)             45:18;46:19;47:25;    apologize (5)                 93:8;109:20;113:18      automobile (1)
  30:8                     81:18;134:3             12:11;57:21;102:5;       arrest (3)                    136:25
accompanied (1)         age (1)                    104:18;119:12               29:17;43:25;110:17      available (7)
  89:12                    107:19                appear (1)                 arrested (5)                  7:22;25:4,6,9;26:14,
accomplish (4)          aggravated (1)             111:1                       44:5;55:16;110:12;         18,23
  116:8;142:12,13,22       87:22                 appeared (5)                  111:17,19               average (2)
According (1)           agitated (3)               80:19;110:25;111:3,      arrived (11)                  114:11,13
  104:7                    87:16;111:10;135:18     10;138:10                   55:8;71:18,23;73:21;    avoid (1)
account (3)             agitation (1)            applicable (2)               112:17;120:19;121:21;       5:25
  11:6,14,17               111:13                  27:25;28:16                 126:11;140:7;146:19;    aware (41)
accounts (1)            ago (6)                  apply (1)                     149:21                     17:19;42:9,14;44:7,
  11:11                    8:11;10:22;54:24;       135:1                    arriving (1)                  11,13;56:6,11;58:15,
accurate (5)               55:1;103:9,9          appreciate (1)                72:15                     19;59:10;67:2,5,12,15,
  39:20;130:19,20;      agree (4)                  25:21                    article (5)                   21,22;83:19,25;87:15;
  131:18;153:11            8:18;25:11;114:2;     apprised (2)                  8:13,13,15,20,22           91:23,25;93:15,22,24;
accurately (1)             145:13                  74:7,8                   articulable (1)               96:25;105:7;112:8,11,
  153:4                 ahead (4)                approach (3)                  106:15                     13;113:4;123:5;
accustomed (1)             57:17;122:18;           73:14;76:7;148:4         articulate (2)                124:10,13;137:6;
  145:25                   123:19;135:9          approached (6)                29:7;46:7                  147:7,10,11,15,16,19
action (4)              aid (1)                    71:24;73:17,19,25;       aside (1)                  away (8)
  35:22;85:21;105:5,8      7:9                     76:24;86:7                  151:14                     5:11;68:8,12;87:10;
actions (3)             alcohol (1)              approaches (2)             askew (1)                     90:11;103:21;119:23;
  46:4;48:14,24            6:12                    88:3,7                      105:12                     148:12
activated (1)           allow (1)                appropriate (1)            assign (1)                 Ayres (84)
  101:20                   28:14                   142:18                      64:20                      4:12;59:16,21;66:21;
active (5)              allowed (1)              approximate (4)            assigned (15)                 67:1,4,17,20;76:9,10,
  11:15;12:20,22;          53:2                    20:8;63:5;90:11;            13:7,13;24:6;33:3;         25;77:12,14,17,18;
  147:13,17             Almost (1)                 148:22                      61:22;62:2;63:9,11;        78:1,5,23;79:9;80:2,7,
actively (2)               130:22                Approximately (29)           64:8,24;65:11,22;66:6;      23;82:16,24;83:1,6,9,
  72:12;135:14          alone (1)                  9:11,16;10:22;12:15;        69:9;70:15                 12,21;84:2,2,14,20,21;
activity (5)               53:3                    13:12;16:20;18:24;       assignment (2)                85:3;86:2,6,11,15,24;
  122:11;123:16;        along (9)                  20:11;22:7;31:18;35:6;      13:6;61:8                  87:3,13;88:1;89:12;
  124:13;125:17;141:7      5:1;21:18;25:22;        37:17,25;39:17;40:5,8;   assist (2)                    90:1,2,4,8,13,16;91:3;
actually (10)              35:13;46:11;50:2;       43:17;55:1;57:20;           69:9,10                    94:16;96:9,11,14;
  24:6;44:2;57:16;         86:16;102:5;138:3       61:16;64:7,9;71:4;       assistance (2)                97:16;98:5;103:6;
  58:11;75:16;82:15;    Alongside (3)              82:12;90:14;92:7;           69:15;70:22                104:3;105:6;110:22;
  103:8;133:11;138:6;      62:12;102:4;133:23      119:6,11;126:22          association (1)               111:4,17;112:19,23;
  153:10                always (1)               April (1)                     124:25                    116:13;120:16;131:13;
addition (1)               49:15                   65:12                    assume (1)                    133:10,11;136:7,8;
  32:2                  amongst (1)              aptly (1)                     54:14                      137:15,16;146:25;
additional (2)             148:1                   61:21                    assuming (2)                 147:12;148:9,12,18,20;
  31:20;121:18          amount (3)               area (25)                     21:14;131:2                149:23,24;150:14;
additionally (1)           110:6;141:22;142:12     52:7;61:10,14,16;        attached (1)                  152:24
  129:5                 anchor (1)                 106:13,20;122:10,15,        125:24                  Ayres' (10)
addressed (1)              58:1                    23,24,25;123:8,14,20;    attempt (3)                   79:5;81:9;82:1;85:7,
  133:8                 angle (1)                  124:7,21,24;125:1;          87:8,10;151:23             10,15,18;110:19;
adhere (1)                 79:4                    147:6,21,22;148:2;       attempted (1)                 113:5;138:17
  23:25                 angled (1)                 152:5,12,14                 38:14
adjusted (1)               131:15                areas (5)                  attempting (1)

Min-U-Script®                         Area Wide Reporting and Video Conferencing                                (1) able - Ayres'
                                                   1-800-747-6789
                                2:19-cv-02148-CSB-EIL # 53-4                   Page 42 of 56
AYRES v.                                                                                                            CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                         February 20, 2020

                            begin (2)                  bow (1)                     128:3,11,13,15;129:3,      116:6
           B                  13:25;14:3                 137:1                     5,6,8,14,15,18,22;       cars (5)
                            beginning (3)              branch (1)                  130:3,10,17,18;131:1,      38:8,17,19;72:10;
baby (1)                      28:11;66:16;77:16          12:12                     4,8,11                     120:23
  102:16                    Behind (5)                 break (6)                 cameras (1)                Carson (3)
back (50)                     72:2;90:25;96:12;          6:6,8;41:19;58:11,        127:24                     13:5,6,11
  5:13;18:6;21:11;            148:21,22                  13;113:14               can (118)                  CARTER (19)
  26:22;30:23;31:16;        belief (1)                 breast (1)                  4:18;5:23,25;8:12;         4:7,9,17;57:2;58:2,7;
  46:1;47:14;49:22;50:1,      27:21                      125:25                    15:13;17:1,25;18:7,16;     113:8;116:10;121:8;
  3,11,12,17,19;59:24;      below (4)                  brief (3)                   19:14;20:8,8,16,20;        122:12,17,21;123:18;
  76:13;77:3,5,13;80:1;       81:9;82:5,8;138:2          58:8;96:19;99:8           22:1,2,23;23:15;24:19,     134:8;135:8;145:9;
  82:3;85:7,9;90:16,24;     besides (2)                briefly (2)                 23;26:19;27:1,5,8,11,      150:17;152:21;153:21
  91:12,21;92:3;93:2,6,9,     117:16;127:10              22:3;94:11                19,25;28:3,9,21,23;      Case (9)
  12;96:20;101:15;          best (3)                   brings (1)                  29:7,22,25;30:15;31:1,     4:10,12;7:12,14,22;
  102:8;103:1,18;109:3,       5:19;109:18;130:8          59:15                     8;32:5;33:7,7;36:6,14,     8:6,19;30:7;59:16
  6;110:19;116:6;118:1;     better (1)                 Brize (4)                   24;38:5,10,11;40:12,     categorize (1)
  131:21,22;133:17;           26:7                       33:23,24;34:2,6           16;41:21;42:24;45:11,      138:20
  134:3;137:16;147:5;       beyond (5)                 B-R-I-Z-E (1)               22;46:6,17,24;47:19;     category (1)
  150:10                      117:20;122:24;             33:23                     49:20,20,25;50:9;51:9,     138:19
backing (1)                   128:7;135:13;137:8       broken (2)                  11;52:23;53:20,22;       cause (1)
  141:3                     big (1)                      41:10;99:9                54:5;56:15,23;59:25;       142:16
backtrack (1)                 118:22                   brought (1)                 61:13;63:5;64:3,18;      cavity (10)
  79:4                      birth (1)                    59:16                     66:13;69:24;71:11;         27:6;30:14,15,21;
backtracking (1)              8:25                     Bryan (3)                   81:4;82:9,9;90:11;         113:21;116:13;117:4;
  96:10                     bit (12)                     5:13;8:2;113:10           98:17;100:6,10,13,16;      141:25;142:17;144:20
backup (2)                    5:1,4;6:3;59:25;         bulge (2)                   105:13;108:15,17;        Central (1)
  53:5;119:21                 96:10;104:16;113:11;       96:23;150:2               109:5;111:2,3;114:5,       4:11
baggy (2)                     124:22;125:21;131:16,    bumper (1)                  19;115:17;116:11,25;     certain (4)
  80:19;137:23                17;150:20                  102:12                    117:8;119:1;121:9,14;      25:14,15;107:5;
ball (1)                    blade (5)                  butt (2)                    122:8;123:19;128:15;       124:8
  80:10                       46:6,7;47:3;97:4;          86:18;109:7               129:3,4;131:6;134:9;     certificate (1)
bank (7)                      138:23                   buttocks (3)                135:9;136:3;141:17,        10:16
  14:9,10,11,13,15,18;      bladed (9)                   84:15;85:9,11             18,21;142:6;148:22;      certification (1)
  15:9                        45:25;47:8,13,20;                                    150:13;153:2,4,11          40:1
barring (1)                   48:2,10,23;49:7;81:15               C              canine (3)                 cetera (2)
  144:21                    blocks (1)                                             62:8,11,12                 29:14;141:4
based (25)                    106:12                   cabin (1)                 cannabis (6)               Champaign (74)
  27:10;28:6;37:19;         Bloomington (2)              91:10                     73:9;77:24;106:24,         4:13,16,17;9:8,10,
  49:18;50:8,24;51:16,        100:19,20                cage (2)                    25;110:2,3                 12;16:22;17:5;18:2,20;
  19;54:6;56:12,16,20;      board (1)                    82:5,8                  cap (1)                      19:20;20:1,6;23:13,19,
  57:8;58:3;59:4;107:11;      102:16                   calculator (1)              80:10                      21;28:4;31:23,25;32:3,
  125:12,13,14;134:23;      body (43)                    119:1                   capacity (2)                 6;36:5;37:8,20;38:3,6;
  135:20;138:5,7,9;           27:6;29:16;30:14,15,     call (12)                   7:3;123:23                 40:3,23,24;42:2,7,11,
  152:13                      21;101:13;113:21;          26:8;29:15;53:5;        captured (1)                 16,19;44:9,14;52:10,
bases (1)                     116:13;117:4,21;           55:24;56:1;107:23;        130:13                     13,13,15,17;54:6;
  107:9                       125:21,24;126:4,7,17,      108:7;115:9;120:6;      car (48)                     56:13;57:24;58:14,17;
basically (2)                 24;127:3,13,14,18,19,      144:9,16;152:17           38:9,16;71:20,25;          59:18,19,19;60:12;
  121:5;125:16                24;128:11,13,15;129:3,   called (4)                  72:3,6;73:15,25;78:14,     61:3;62:17;71:13,14,
basis (3)                     4,6,8,14,15,18,22;         4:3;35:7;99:16;           19;79:14,15,20;86:7;       15;72:9;99:9,21,23;
  72:13;111:23;134:23         130:3,10,17,18;131:1,      128:6                     87:5,7;88:2;89:13;         100:19;104:21;118:23,
beat (13)                     16;141:25;142:17;        calls (7)                   90:17,21,24,25;93:14,      24;122:6;143:11,13;
  61:22;62:2;63:10,12;        144:20;145:15              122:25;123:14,21,         17;95:15;96:5,9,11;        144:4,19;146:9;
  64:25;99:4,6,11,14,15,    Bolt (7)                     25;133:23;152:12,16       98:6,8;103:12;113:1;       147:13,18;148:1;
  18;139:12,13                70:5,6,12,18;94:21;      calm (2)                    119:9;126:12,14,18;        150:21;151:15
beats (7)                     95:2;118:13                120:24;146:21             132:1;137:3,7,9;         change (8)
  61:21;64:16,21;99:9,      B-O-L-T (1)                cam (1)                     140:18;147:24;149:24,      46:23;47:5,10;95:16;
  19,20;118:21                70:6                       117:21                    24;150:5,8,14;151:11       96:8;131:3;146:23;
became (1)                  both (9)                   came (2)                  care (1)                     153:8
  146:25                      46:6;47:12;75:9;           87:3;120:4                6:17                     changed (5)
become (3)                    76:13;79:13;87:6;        camera (33)               career (6)                   17:13;60:14;99:24;
  67:22;95:18;113:4           90:12;108:24;109:1         52:7;125:21,24;           14:1;17:3;28:4,23;         111:5;153:12
began (2)                   bottom (2)                   126:4,7,10,17,24;         29:1;60:12               changes (2)
  18:13;150:11                46:14;82:10                127:4,13,14,18,19;      carry (1)                    47:20;48:6

Min-U-Script®                             Area Wide Reporting and Video Conferencing                              (2) baby - changes
                                                       1-800-747-6789
                               2:19-cv-02148-CSB-EIL # 53-4                       Page 43 of 56
AYRES v.                                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                            February 20, 2020

changing (1)                  89:13;90:1,9,21,25;       clothes (4)                 completely (1)               6:25;7:2
  47:1                        94:9,13;96:13;120:6;         29:11;80:6;96:16,23        134:25                   context (4)
chapter (1)                   137:2                     clothing (11)               complicated (2)              115:8;122:1;143:20;
  117:14                   Christianson (1)                29:14;30:4,5,8,10;         66:7,8                     152:3
characterization (5)          81:25                        31:5,13,15;45:14,16;     complying (1)              continue (5)
  8:19;19:5;24:8;          Christmas (1)                   50:3                       87:14                      10:6;11:25;14:19,20;
  131:18;143:4                63:4                      Code (1)                    composition (1)              41:21
characterized (1)          chronic (1)                     22:6                       152:8                    continuing (2)
  41:2                        6:18                      CODY (3)                    computers (2)                6:18;32:15
charge (1)                 Church (1)                      4:2,20;11:9                38:17,18                 continuous (1)
  41:7                        99:16                     coffee (1)                  concealed (6)                22:9
charging (3)               circuit (1)                     139:18                     27:15;28:19;29:12;       contraband (10)
  128:25;129:1,5              16:6                      cola (1)                      31:6,12;139:2              29:19;30:18;44:21;
check (7)                  circumstance (4)                139:18                   concealing (2)               45:15;83:14,21;93:23;
  31:11;35:7,8,13,16;         54:1;144:15;145:3;        colleague (1)                 30:7,18                    115:23;139:2;142:21
  115:23;138:13               151:17                       62:12                    conceivable (2)            contrast (1)
checking (1)               circumstances (7)            colleagues (2)                115:5;139:22               142:19
  142:19                      21:21;26:24;53:19;           62:20;124:21             conceivably (1)            conversation (17)
chest (4)                     83:25;114:21;122:1;       College (4)                   119:18                     72:20;73:16;76:5;
  47:24;48:2,18;              143:18                       10:10,11,17;11:24        concern (1)                  77:16;78:4;84:19;
  114:24                   citation (5)                 color (3)                     89:21                      89:16;90:1,4,13;95:13;
children (13)                 55:19;111:19,20,24;          80:14,16;101:13          concluded (2)                97:15,19,23;98:18;
  92:3,5,8,10,15,22;          117:25                    Colorado (1)                  133:15;153:23              101:18;121:18
  95:15,19,25;96:1,4,7;    citations (3)                   13:5                     conclusion (1)             conversational (1)
  151:11                      110:8,15;112:4            combining (1)                 125:13                     5:8
choice (1)                 clarify (7)                     47:12                    conduct (26)               conversations (1)
  153:18                      23:20;26:19;28:15;        coming (2)                    20:23;30:12,20;36:1;       130:12
Christensen (3)               43:12;47:7;64:3;90:19        73:9;77:24                 41:14;44:2;45:7,11;      copy (1)
  4:13;7:15;127:9          class (35)                   commenced (1)                 46:18,20,22,25;49:21;      153:6
Christensen's (3)             10:19,21;19:25;20:5,         4:1                        50:16;51:2;53:2,24;      correctly (4)
  126:12,13,18                9,14,17,20,22,23,25;      comment (1)                   56:2,22;57:14;74:9,14;     24:3;53:1;58:3;
Christian's (2)               21:5,5,13,25;22:2,3,8,       87:25                      94:6;111:11;112:21;        64:24
  76:18;90:17                 16,18,23,24;23:1,7,8,     committed (6)                 146:25                   counsel (5)
Christiansen (118)            11;24:13,14;26:1,3,4,8,      27:22,23,23;74:23;       conducted (19)               7:19,25;8:1;113:12;
  62:14;63:6,10,14;           9;36:12;39:3                 75:2,6                     28:5,18,21,24;40:24;       146:20
  65:6,14,17,20;67:23;     classes (10)                 common (1)                    42:16,19;44:3,4,24,25;   County (79)
  68:4,14,19;69:1,10,16;      18:14;19:7,15,16;            120:7                      45:13;51:9,12;73:4;        4:14,16,17;10:5;
  70:10,22;71:9;72:2,4,       20:12;21:3,9;24:10;       communicate (2)               94:8;101:21;111:7;         16:6,7,10,14,19,21,22;
  15;73:16;74:4;75:11;        26:5;36:12                   136:8;152:7                136:2                      17:2,5;18:2;19:20;
  76:2,7,24;77:12,14,17,   clean (1)                    communicating (1)           conducting (8)               20:1,6;23:13,19,21;
  20;78:2,5,22;79:9,14;       5:13                         133:4                      35:3;42:8,12;51:6;         28:4;31:23,25;32:3,6;
  80:23;81:8,11,14,17,     clear (4)                    Community (5)                 52:5;54:8;101:8;           36:5;37:8,20;38:3,6;
  21;82:15,25,25;83:6,        75:16;111:11;                10:10,11,17;11:24;         146:15                     40:3,23,24;42:2,7,11,
  11;84:1,20,22;85:6,10,      119:12;148:8                 14:8                     confirm (1)                  16,19;44:9,14;52:10,
  14,17;86:1,5,12;87:20,   clerk (3)                    comparable (1)                133:10                     13,13,15,17;54:6;
  23;88:3,6,16,20,24;         16:15,17,18                  22:17                    confront (1)                 56:13;57:24;58:14,17;
  89:3;90:18,22;91:6,14,   clerk's (1)                  compared (2)                  143:19                     59:18,19,19;60:12;
  17,20;92:17,18;93:1,        16:6                         115:25;141:24            confused (1)                 61:4,17;62:18;64:25;
  13,16;94:17,20;95:8,     client (1)                   compartment (1)               47:19                      72:9;99:10,12,16,23;
  10;96:11;97:8,14,18;        66:20                        93:13                    confusion (1)                104:22;118:23,24;
  98:8,14,24;100:2;        clients (1)                  complain (1)                  6:3                        119:8,10,17;143:14;
  102:3;103:3;104:25;         153:16                       135:24                   conjecture (1)               144:5,19;146:9,13;
  105:4;110:23;111:4;      clinic (2)                   complaining (2)               36:22                      147:13,18;148:1;
  112:18;113:6;120:24;        13:7,11                      135:19;146:7             consent (2)                  150:21;151:15
  121:4,23;130:12;         clipped (1)                  complaint (2)                 108:20,22                County's (1)
  133:18,24;134:2,6,12,       130:5                        44:8;147:4               considered (4)               143:11
  18,21;136:8;140:8;       close (2)                    complete (5)                  32:12;119:24;            couple (10)
  141:3;148:12,17,19;         69:7,8                       37:10;59:1;104:4;          120:25;124:7               4:25;5:14;6:11;8:11;
  149:8,11,22,22;150:9     closer (5)                      146:4;151:22             consistent (1)               37:1,3;106:23;107:15,
Christiansen's (25)           77:7;78:6,12;120:3;       completed (8)                 117:9                      25;108:2
  68:9;71:6,18,20,25;         150:9                        84:14,17,24;110:24;      contacted (1)              course (8)
  76:15;77:8;78:6;79:13;   closest (1)                     121:12,19;140:9;           136:10                     38:21,24;59:2;84:6;
  80:2,21,22;87:4,7,14;       50:19                        148:15                   contacts (2)                 107:3;119:14;120:10;

Min-U-Script®                             Area Wide Reporting and Video Conferencing                              (3) changing - course
                                                       1-800-747-6789
                               2:19-cv-02148-CSB-EIL # 53-4                  Page 44 of 56
AYRES v.                                                                                                            CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                         February 20, 2020

  144:11                   Day (6)                      61:22;62:3,14;63:6,10,      28:2,6;115:13             99:20
Court (9)                    13:24;21:8,10,10;          13;64:21;65:6,14,17,      difference (3)            division (1)
  4:11;5:2;6:1;16:18;        60:1;129:10                20;67:23;68:4,9,14,19;      29:7,25;111:11            57:25
  59:17;104:17;136:16;     deal (2)                     69:1,10,16;70:3,3,4,5,    different (22)            Dobbins (2)
  153:2,16                   70:1;143:18                10,21,22;71:5,8,9,18,       21:7;25:4,5,8,9;          71:13;122:5
cover (2)                  Decatur (3)                  20,24;72:2,3,15;73:16;      26:14,17,20,22;27:2;    dock (1)
  23:3;64:15                 9:14,15;10:13              74:4;75:11;76:2,7,14,       28:10;37:4;58:23;         129:2
covered (15)               December (1)                 17,24;77:7,12,14,17,        61:20;63:25;64:16,25;   docking (4)
  20:17,21,23;21:14,         63:1                       20;78:2,5,6,22;79:9,12,     65:22;66:12;106:20;       127:23;128:13,22;
  25;22:3,24;23:7,10;      decreased (1)                14;80:1,20,21,23;81:8,      111:15;144:12             129:14
  24:20;36:7;37:2;39:4;      125:9                      11,14,17,21,25;82:14,     differentiate (1)         doctor (1)
  41:23;42:3               deer (1)                     15,24,25;83:6,11;84:1,      25:13                     6:17
crime (12)                   115:20                     20,22;85:6,10,13,14,      difficult (1)             document (3)
  27:22;122:15,23,24;      defer (1)                    17;86:1,5,12;87:4,7,14,     8:21                      24:21;117:21,24
  124:7;125:1;147:5,13,      130:18                     20,23;88:2,6,16,19,24;    digits (1)                documentation (4)
  17,21;148:2;152:5        definition (1)               89:3,13;90:1,9,17,18,       9:4                       117:12,16,19;118:4
crimes (4)                   137:24                     21,22;91:6,14,17,20;      directed (1)              dog (1)
  123:2,8;147:9;152:9      degree (2)                   92:17,18;93:1,13,16;        124:23                    62:11
criminal (20)                10:17;145:16               94:9,13,17,20;95:10;      direction (1)             done (17)
  22:5;73:10,12;75:2,      degrees (1)                  96:10,13;97:8,14,18;        131:3                     7:19;29:17;38:13;
  7,15,17,21,23,24;76:1;     15:6                       98:7,14,24;99:22;         directly (1)                50:18;116:18;117:4,5,
  112:19,23;113:1,5;       delay (2)                    100:2;102:2;103:2;          148:21                    8,9;121:5;127:4;
  122:11;123:16;124:13,      132:7;151:24               104:15,24;105:4;          disagree (1)                129:13;141:18,21;
  15;125:17                demanded (1)                 106:18;110:23;111:4;        8:18                      142:18;144:20;153:4
criteria (1)                 151:16                     112:18;113:5,10;          discharge (3)             down (98)
  152:13                   demonstrating (1)            121:14;123:23;126:13;       12:18,23;14:7             5:2,12;6:2,3;10:23;
crotch (5)                   46:10                      130:12;133:17,18,24;      discharged (3)              27:4,10,11,13,24;28:5,
  49:22;50:22;85:15;       department (27)              134:2,6,12,17,21;           12:16;13:25;14:4          15,17,20,24;29:8,10;
  109:10;138:4               17:5,8,21;18:2;            145:10;147:25;148:17,     disciplinary (3)            30:25;31:3,9,11,13;
curious (1)                  19:21;20:2;23:14,19;       19;149:8,11,21,22;          35:22;105:5,8             43:22,24;44:3,4,10,18,
  118:20                     24:7;28:4;38:4,8;42:3,     150:9;152:22;153:1        disciplined (2)             25;45:2,7,11,13,20;
current (4)                  7,11;44:15;52:11,15;     Derouchie (3)                 42:6,12                   46:12,15,18,18,20,22;
  17:7;54:11;66:6;           59:20;61:4;104:22;         34:10,13,15               discuss (6)                 47:3,8,16,20,25;48:12,
  71:5                       124:12;129:4;146:10;     D-E-R-O-U-C-H-I-E (1)         24:24;75:11;94:9;         18;49:4,6,8,10,13,21,
currently (7)                147:14,18;148:2            34:10                       104:20,24;105:2           23;50:10,16,18;51:7;
  9:7;16:23;18:1;35:3;     departments (2)            described (6)               discussed (8)               57:14;78:22;81:18;
  63:22;65:5;66:5            24:2;124:12                50:13;117:10;               7:12,14;20:13;25:1;       114:3,8,13,23,24;
custody (2)                department's (2)             118:21;130:23;131:14;       30:2;43:15;64:16;         115:8,14,15,18,25;
  111:25;112:7               23:4,5                     151:17                      72:21                     116:2,7;117:7;131:7,
cut (2)                    depending (5)              description (1)             discussing (5)              13;132:2,3;133:5,12,
  74:25;125:7                26:23;47:10;61:24;         137:21                      29:4;64:22;75:9;          15;134:7,17;135:6,19;
                             114:21;119:14            design (1)                    94:12;95:9                136:21;138:4,13;
           D               depends (3)                  80:9                      dispatch (5)                141:16;142:25;143:6;
                             36:12;45:20;53:19        destroyed (1)                 101:7,9,11,15,18          145:12,14,23;148:11,
daily (2)                  depicted (1)                 110:6                     displeased (3)              14;153:2,10
  7:3;72:13                  130:17                   details (1)                   111:6;135:16,19         downs (1)
danger (1)                 deponent (1)                 140:20                    dissipated (1)              113:20
  95:22                      4:3                      Detective (3)                 106:25                  drafted (1)
dangerous (1)              Deposition (5)               95:8,9;148:11             distance (1)                58:17
  95:18                      4:1,10,22;7:18;          determination (1)             76:16                   drew (1)
dark (6)                     153:23                     147:22                    distances (1)               100:22
  76:23;80:15;125:5,7,     deputies (7)               determine (4)                 7:7                     Drive (5)
  11,16                      20:6;52:23;59:18;          41:15;73:23;95:17;        distinction (1)             71:12;72:4;119:18,
Darr (1)                     64:8;65:24,25;146:9        153:12                      31:2                      23;128:7
  66:17                    DEPUTY (199)               determining (1)             distinguishing (1)        driver (18)
D-A-R-R (1)                  4:2,8,13,13,21;7:15;       147:20                      139:3                     41:14;57:4;73:12;
  66:17                      8:25;11:5,22;16:15,17;   device (1)                  District (2)                74:13,22;75:2;79:14,
database (1)                 17:9,15;18:1;28:24;        129:22                      4:11,11                   20,21,24;90:20;96:5;
  128:7                      33:6,23,24;34:2,6,10,    dictate (1)                 diversion (1)               97:12;101:25;103:15,
date (10)                    12,15,19,22,25;35:14;      27:17                       99:8                      17;147:12;149:23
  8:10,25;10:21;18:9;        40:24;41:18,22;42:5,6,   dictated (1)                divided (3)               drivers (3)
  21:12;35:11;40:20;         10;52:25;53:2,15,16,       28:25                       61:18;79:3,8              57:9,22,24
  54:23;65:15;106:6          17;58:7,14;60:13;        dictates (3)                dividing (1)              driver's (9)

Min-U-Script®                            Area Wide Reporting and Video Conferencing                              (4) Court - driver's
                                                      1-800-747-6789
                              2:19-cv-02148-CSB-EIL # 53-4                 Page 45 of 56
AYRES v.                                                                                                           CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                        February 20, 2020

  73:10;75:15,17;76:8,       92:22;136:8               35:21                     20:20;111:9               felonies (2)
  25;91:18;96:20;103:6;   elect (1)                  even (4)                  expound (1)                    123:3,9
  111:24                     116:2                     32:11;114:17;124:9;       150:20                    felony (4)
driving (3)               elevated (1)                 145:22                  extent (4)                     41:3,4,4,7
  7:8;44:6;72:7              111:13                  event (3)                   9:20;107:5;122:8;         female (67)
drove (1)                 eloquently (1)               63:2;124:11;130:1         130:15                       42:13;43:5,6,8,11,
  103:21                     146:20                  events (2)                                               23;44:5,8,15,23;45:1,
drugs (6)                 else (12)                    24:21;105:11                       F                   25;46:2;48:1,2,10,23;
  6:12;83:16,20;93:19;       21:11;24:22;73:6;       everyday (2)                                             53:10,13,15,16,24,25;
  109:24;110:1               74:6,22;75:11;77:21;      6:22,23                 Facebook (2)                   54:2,2,3,8,9,19,20;
duly (1)                     89:24;93:14;106:21;     evidence (1)                 11:5,8                      55:3,3,7,10,11,11;56:2,
  4:4                        127:10;131:8              112:9                   facing (8)                     2,5,8,14,22;58:18;
during (48)               elsewhere (1)              exact (9)                    45:18,23;46:11,15,          70:11,15;90:7;94:18,
  28:3,23;33:2;35:20,        68:20                     8:10;10:21;20:10;          18,21;81:22;131:11          24;95:11;108:4,8,11,
  24;46:22;47:16;49:4;    emergency (2)                63:12;72:20;103:10;     fact (3)                       18;109:3,7,10;117:3;
  54:15;57:10;60:7,12;       101:20;146:12             107:19;125:4;139:13        129:19;135:18;              118:13;144:9,10,21;
  61:23;78:4;81:15,19;    employed (1)               exactly (18)                 140:17                      145:4,5,22,24;149:9,16
  82:24;83:6,9,21;87:12,     62:17                     5:9;15:23;23:9;         factor (3)                  few (3)
  16,22;88:13;90:13;      employment (3)               32:22;46:25;73:3,11;       147:22;148:3;152:15         10:22;37:10;103:9
  108:11,18;110:20;          15:9;32:23,24             74:16;77:2,15;78:11,    factors (3)                 field (13)
  112:10;118:12;126:4,    encounter (4)                13;80:10,15;98:7;          55:22,25;56:4               32:1,9,16,19;33:2,3;
  7;130:10;131:22;           67:11,14;100:3,7          132:6;133:6;148:24      facts (3)                      35:3,5,20,24;59:8;
  132:2,2,12;133:4,11;    encountered (2)            EXAMINATION (5)              7:12,14;147:7               117:19,20
  136:25,25;137:3,16;        63:13;100:16              4:6;113:16;145:8;       fair (33)                   fifteen (1)
  138:18;141:11;142:2,    encounters (3)               150:18;152:20              19:4;24:8;25:7;             114:17
  4;147:1                    67:1,4,19               examined (1)                 26:12;40:8;41:11;68:8;   figure (1)
duties (6)                encouraged (3)               4:4                        82:6;98:18;111:12;          9:20
  13:2;15:18;17:23;          56:7,9,20               example (17)                 113:24;116:12;117:10;    figured (1)
  18:1;99:5;103:25        end (6)                      28:3;53:10;54:3;           119:25;121:6;123:17;        103:11
duty (1)                     28:12;37:7,19;60:6;       114:22;116:5;117:3;        127:16,17;129:15;        file (1)
  123:7                      62:25;66:15               119:7;123:6;130:4;         130:19;133:5;137:9,         16:18
                          endeavors (1)                132:24;134:15,17;          10;139:9;140:23;         filed (1)
            E                114:9                     136:21;138:12,22;          142:13,23;143:4,20,21;      4:10
                          ended (1)                    142:15;145:2               144:18;146:11;151:25     filled (1)
earlier (10)                 60:8                    Excellent (1)             fairly (1)                     117:25
   14:23;29:4;43:15;      enforcement (10)             58:5                       138:4                    filling (1)
   59:15;64:17,22;65:4;      14:2;17:3,16,18;        except (1)                fall (1)                       24:11
   73:14;86:11;108:17        19:21,23;57:25;118:6;     106:23                     109:20                   find (3)
early (2)                    143:19;152:3            exchanged (1)             familiar (3)                   83:11,14,16
   107:13;109:19          enough (2)                   72:20                      62:14;66:20;67:6         findings (2)
earn (2)                     139:1;151:25            excuse (5)                family (1)                     72:23;121:6
   10:16;15:6             entire (2)                   57:3;74:8;79:7;            17:18                    fine (3)
easier (1)                   57:24;118:23              91:13;95:10             far (16)                       15:5;41:21;118:20
   5:4                    Entirely (2)               exigency (1)                 29:2;30:2;44:7;          fingers (5)
east (6)                     28:14;153:14              144:22                     51:12;52:12;66:2;68:8;      49:4,8,9;50:14;85:18
   61:21;99:13,17,19;     entirety (7)               exigent (1)                  75:19;90:11;94:17;       finish (3)
   119:5,16                  22:9,19,21;54:15;         21:20                      104:15;111:17;112:9;        5:5,6;21:5
economic (1)                 87:12;118:24;130:11     exit (8)                     130:7;147:6;148:22       finished (2)
   152:8                  especially (3)               74:13;76:9,10;88:9,     feature (1)                    32:11;86:1
education (6)                7:7;96:1;124:9            10;89:11;92:10;102:3       139:3                    first (31)
   10:7;11:25;14:19,20; essentially (3)              exited (5)                federal (1)                    4:4,18;14:6;17:10,
   15:2;32:16                32:16;121:22;140:9        88:12,17,20,25;89:4        59:17                       20,25;30:15,24;33:6;
effect (14)               estimate (3)               experience (15)           feel (4)                       55:6;65:10;71:8;88:12;
   84:5,9,21;86:3;90:5;      57:8;82:10;150:13         57:9;58:3;104:7;           5:18;9:18;48:21;            97:15;100:7,22;
   110:21;132:7,9;        estimation (2)               115:5;117:14;122:7,9;      49:2                        102:22;103:2;104:2;
   136:20,23;148:9,11;       57:12;82:6                123:13;125:10;134:1,    feeling (5)                    105:18;108:6;110:20;
   150:23;151:2           et (2)                       5,12,24;135:4,21           29:11;30:9;31:4;            112:10,17,17;120:15;
eight (2)                    29:14;141:4             experiences (2)              45:15;48:9                  125:22,23;126:12;
   64:9;129:2             etching (1)                  125:15;142:4            feet (5)                       130:24;141:11
either (12)                  140:21                  expired (6)                  90:14,15;148:25;         fit (2)
   21:12;23:7;26:2;       evaluation (2)               73:4,23;100:24;            149:2,4                     137:23;138:9
   38:7;45:25;46:8;47:19;    33:13;36:1                101:5;111:20,24         fellow (1)                  fitting (2)
   48:18;66:15;68:19;     evaluations (1)            explain (2)                  110:14                      80:11,18

Min-U-Script®                           Area Wide Reporting and Video Conferencing                               (5) driving - fitting
                                                     1-800-747-6789
                                2:19-cv-02148-CSB-EIL # 53-4                     Page 46 of 56
AYRES v.                                                                                                             CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                          February 20, 2020

five (9)                       123:19;134:9               5:25                       62:10,11,13             high (15)
   6:7;36:21;42:25;         four (16)                   given (9)                  hands (7)                   9:24;10:2,6;12:6;
   58:8;68:11;82:20;           9:4;12:15;13:16;           4:21;39:11;61:7,10,        45:14,17;50:2,4,9;        29:12;40:14,18;41:1,
   106:12;148:24;149:2         35:6;40:21;43:15;          14;105:11;130:9;           145:17;148:18             15;124:7;138:1;147:5,
flat (2)                       61:20;64:1,4,16;66:11,     140:12,24                handy (1)                   20;148:2;152:5
   50:14,14                    14;108:16;113:19,22;     giving (2)                   54:15                   higher (3)
flee (1)                       144:12                     5:5,7                    hanging (1)                 122:15,23,23
   87:8                     frame (3)                   glasses (7)                  80:19                   highly (1)
fleet (1)                      82:17;106:7;149:20         6:20,22,22,23,24;7:2,    happen (2)                  144:5
   72:12                    free (3)                      6                          35:16;124:8             hip (1)
flexors (1)                    5:18;9:18;102:7          gloves (2)                 happened (13)               82:13
   82:13                    Friday (1)                    49:12,15                   63:8,19;76:12;77:13;    hips (3)
FLOYD (17)                     19:1                     goes (2)                     78:21;86:4;97:9;98:6;     82:13;138:3,11
   4:2,8,13,20,21;8:25;     friends (1)                   128:3,12                   101:19,24;103:20;       hired (4)
   11:5,9,22;41:18,22;         62:19                    Good (9)                     124:14;135:7              17:4,10,20;18:10
   45:6;58:7,14;104:15;     front (21)                    4:8;6:1;70:7;104:15;     happening (1)             history (12)
   121:14;145:10               57:7;76:17;78:14,19;       114:8;129:21;130:3,9;      146:12                    73:10,12;75:15,17,
F-L-O-Y-D (1)                  79:4;80:3,9;86:6;87:4,     143:8                    happens (1)                 21,23,24;76:1;112:19,
   4:20                        7;88:2;89:13;90:16,17,   Gotcha (1)                   88:6                      23;113:1,5
focus (4)                      21,25;91:15,18;96:12;      125:16                   happy (4)                 hold (1)
   59:14;137:10,11;            110:6;131:15             graduated (1)                135:7,11,13;136:4         16:23
   149:20                   full (1)                      9:24                     hard (2)                  holiday (1)
focusing (1)                   8:22                     graduation (1)               111:9;128:7               63:4
   120:13                                                 12:6                     haste (1)                 holster (1)
folks (1)                              G                Graham (3)                   151:23                    97:6
   135:24                                                 67:6,11,14               hatch (3)                 home (1)
follow (2)                  Gabra (2)                   granted (2)                  91:12;93:10,12            38:5
   24:5;63:21                 35:14;70:3                  108:23,24                head (8)                  honorable (2)
following (2)               G-A-B-R-A (1)               great (1)                    16:12;27:9;29:23;         12:18,23
   23:3,5                     35:15                       104:19                     32:21;40:17;131:2,7;    hope (1)
follows (1)                 gas (1)                     greater (1)                  133:8                     145:10
   4:5                        139:18                      125:20                   headlights (1)            hour (8)
foot (2)                    gave (2)                    ground (1)                   115:20                    36:17;40:5,7;60:10;
   106:19;149:6               92:20,24                    4:25                     headquarters (1)            61:1;100:10,14;103:9
footage (24)                Gazette (1)                 guard (3)                    38:4                    hours (12)
   117:21;125:21;             8:19                        124:22;134:2,13          hear (7)                    19:4;35:6;36:13,16,
   126:17;127:13,15,19,     gender (1)                  guess (7)                    78:1;88:15,19,23;         19,21;43:19;44:8;61:4;
   19;128:3,11,15;129:6,      52:24                       25:7;27:3;41:2;            89:2;124:3;136:7          105:13;107:14;125:11
   8,15,18,22,24;130:3,4,   General (5)                   50:12;96:2;119:2;        heard (11)                huh (1)
   5,6,10,13,18,18            10:15;19:21,23;             126:21                     42:5,10,15,18;43:9;       61:6
forgive (6)                   106:13;143:24             guidelines (4)               68:1,14,18;70:21;       huh-uh (1)
   22:14;116:23;122:3;      generally (7)                 143:14,18,22,24            123:6,7                   6:1
   128:22;130:25;131:21       22:23;36:10;61:13,        gun (1)                    hearing (2)               humor (1)
form (4)                      16;116:18;137:6;            97:1                       7:9;123:14                143:8
   56:23;116:10;              144:11                                               heavily (1)
   122:12;134:8             generate (3)                          H                  124:24                              I
Formal (3)                    104:8,10,14                                          held (2)
   15:12,14,20              generated (4)               half (2)                     40:2,23                 identified (1)
forms (2)                     58:24,25;59:3,8             15:24;100:13             Help (3)                      113:22
   117:18;118:3             generating (2)              hand (17)                    15:20;31:8;143:18       identifying (1)
Fort (3)                      58:19,22                    5:25;46:1,1,8,11,11,     helping (1)                   102:10
   13:5,6,11                generation (1)                14,15;47:14,20;48:2,       17:17                   ill (1)
Fortunately (1)               38:22                       10,23;49:7;50:15;        herein (1)                    134:13
   30:23                    geographic (2)                81:11,15                   4:3                     Illinois (14)
forty (1)                     51:15;118:22              handed (1)                 Herrig (1)                    4:12;9:8,14;10:5,13;
   19:4                     geographical (1)              50:13                      66:17                       18:18,20;19:24;22:5,6;
forty-five (2)                51:12                     handful (2)                H-E-R-R-I-G (1)               32:15;71:13,14;107:5
   119:15,20                geographically (4)            115:4;126:21               66:18                   illness (1)
forward (1)                   51:20;68:6;69:7;          handle (2)                 hey (4)                       6:18
   75:10                      137:9                       97:1;138:22                121:14;124:21;          image (1)
found (1)                   geography (1)               handled (2)                  128:18;151:19               131:8
   83:20                      122:2                       37:9,21                  Hickory (4)               imagining (1)
foundation (2)              gestures (1)                handler (3)                  14:11,13,15,18              128:23

Min-U-Script®                              Area Wide Reporting and Video Conferencing                              (6) five - imagining
                                                        1-800-747-6789
                              2:19-cv-02148-CSB-EIL # 53-4                 Page 47 of 56
AYRES v.                                                                                                          CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                       February 20, 2020

immediate (1)             informed (12)              intrusive (8)                                          14:2;17:3,15,18;
  146:13                     73:7,8,10,11;74:4,         29:10;113:25;114:1,               K                 19:17,21,23;21:6;22:2,
immediately (2)              12;75:14,20,22;83:22;      4;116:7;117:8;141:18;                               3,5,8,17;23:7;26:2;
  12:7;133:14                84:14;112:18               144:5                  keep (5)                     57:25;118:6;143:19;
important (1)             informing (1)              intrusiveness (3)            5:23;41:19;58:10;         152:3
  148:7                      77:24                      116:25;145:13,24          104:16;142:5           lawsuit (3)
impression (2)            initial (1)                invasive (3)              kids (1)                     59:17;66:24;67:9
  121:17;140:8               139:17                     115:24;142:22;143:1       151:18                 lead   (1)
improper (2)              Initially (2)              investigation (8)         kind (30)                    134:6
  42:8;134:7                 14:19;103:1                112:22;121:4,12,19,       8:12;11:13;24:4;       learn (3)
inappropriate (3)         initiate (1)                  23;140:9;147:13,17        31:24;43:21;55:13;        26:14;89:6;124:6
  42:12;85:21,25             21:17                   involve (1)                  56:6;59:14;63:21;72:3, least (17)
incident (24)             initiated (3)                 145:23                    6;73:12;80:6,9;97:6;      8:11;21:9;41:14;
  25:15,18;29:17;            67:23;68:15;89:16       involved (3)                 110:1;113:25;122:1;       52:12,24;113:25;
  43:25;59:20;118:12;     initiating (2)                147:8,12,17               131:14,16;133:2;          114:4,5;116:20;117:7;
  119:25;120:14,14,18;       21:15;102:20            involvement (1)              141:6;144:10,22,24;       131:25;138:7;140:8,9;
  122:25;123:15;124:16;   in-person (12)                129:24                    148:6,7;151:4,18;         141:17;142:12;150:24
  126:5,8;128:16;129:9;      32:3,10,13;39:6,8,12,   involves (2)                 152:3                  leave   (6)
  130:11;135:21;137:1,       22;40:6,10,22;41:23;       114:5;145:14           kinds (1)                    14:18;16:3;127:5,15;
  17;138:18;139:17;          42:1                    involving (2)                43:12                     132:22;139:3
  141:12                  inside (9)                    59:21;120:16           knees (1)                 leaving    (3)
incidents (4)                30:18;31:14;73:9;       irked (1)                    114:24                    17:1;98:15;127:11
  25:9;124:8;140:4;          77:25;92:15,25;93:7;       135:15                 knife (2)                 led (1)
  152:9                      132:25;137:3            irritated (2)                97:4;138:22               134:2
inclined (1)              Instagram (2)                 135:15;151:7           knowledge (5)             left (12)
  96:6                       11:14,16                issue (4)                    9:20;41:13;109:18;        13:22;14:19;24:6;
include (1)               instance (3)                  59:14;110:8,10,14         128:8;130:8               98:9,11,13,22,25;99:2;
  144:12                     43:10;54:25;64:13       issued (4)                known (1)                    100:1;125:25;139:11
includes (1)              instances (4)                 55:19;111:20,24;          122:10                 leg (1)
  54:14                      29:1;42:22;43:4,7          117:25                                              137:24
inconsistent (2)          instead (1)                                                      L             legal   (1)
  130:16,17                  116:3                                J                                         115:16
Incorrect (1)             Institute (4)                                        lack (2)                  legalized (1)
  111:22                     18:17,23;19:12;24:6     January (3)                  26:7;123:18               107:4
increase (2)              instructed (4)                12:11;65:15;107:2      language (1)              legs  (3)
  95:20,21                   49:17;86:6;88:8;        jeans (1)                    152:15                    6:6;58:9;85:18
increased (2)                97:12                      80:12                  lapel (1)                 length (1)
  125:9,11                instruction (2)            Jeep (46)                    125:25                    14:14
indeed (2)                   19:8;25:13                 67:18,19;73:18,19;     large (1)                 lengthy (1)
  125:24;142:16           intend (1)                    77:6,9,13;79:7,10;        61:14                     114:9
independently (1)            153:19                     86:8;88:7;90:17;91:1, last (30)                  less (31)
  49:11                   intent (1)                    7,8,11,12,12,15,18,24;    4:19;8:8;9:4;10:19,       16:1;20:7;29:10;
indicate (7)                 152:6                      92:11;93:6;96:12;         21;11:19;13:3;18:23;      32:20;36:17,19,21;
  75:1,6;96:4,17,24;      intents (1)                   98:20;100:2,4,7,17,23;    21:1;32:17;35:8,10,14;    39:13,14;40:7;42:24;
  147:7,11                   145:3                      101:6,19,22;102:1,2,4,    36:11;39:21,23;40:4,      43:2;54:24;57:12,19,
indicated (3)             interaction (5)               9,20;103:1,5,8;104:3,     13,21;43:9,16;44:12,      20;82:19,20,22,23;
  74:22;94:13;134:13         92:4;118:7;132:10,         10;140:17;147:8;          13,16,18,24,25;54:22,     100:10,13;114:15,16;
indicating (1)               11,12                      150:10                    25;62:24                  116:7;126:22;142:21;
  35:21                   interested (1)             job (7)                   lasted (3)                   143:1;149:1,4,6
individual (8)               28:22                      14:16;15:16,18;16:4,      22:8,16;32:6           lessons (2)
  24:1,7,13;42:8;53:2;    intersection (3)              13,16,23               lasts (1)                    19:8;25:13
  105:18;106:16;145:15       71:13;100:18;122:4      join (2)                     31:17                  level  (4)
individuals (4)           intervened (1)                12:2,5                 late (5)                     116:24;145:13,23;
  45:4;106:1;137:12;         85:22                   joined (1)                   89:21;107:8,13;           151:23
  147:21                  intimate (1)                  12:8                      109:19;132:8           license   (13)
influence (2)                27:5                    joking (1)                later (6)                    73:5,22;74:19;
  6:12;44:6               into (20)                     135:14                    6:3;21:12;84:13;          100:25;101:3,12;
inform (1)                   29:13,14;30:9;31:14;    jumping (1)                  128:14;130:22,23          102:9,23;111:21,24;
  74:5                       59:23;111:5,25;112:7,      113:18                 Latika (3)                   140:13;141:8,12
information (9)              23;113:13;116:25;       justification (1)            67:6,11,14             Lierman (1)
  75:25;76:4;101:9,10,       121:14;128:13,14,24;       115:16                 latter (1)                   106:12
  15;112:22;117:25;          129:3;140:22;147:22;    justified (1)                140:2                  life (1)
  121:22;124:5               148:3;152:15               116:5                  law (19)                     5:4

Min-U-Script®                           Area Wide Reporting and Video Conferencing                             (7) immediate - life
                                                     1-800-747-6789
                                2:19-cv-02148-CSB-EIL # 53-4              Page 48 of 56
AYRES v.                                                                                                          CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                       February 20, 2020

lights (1)                     9:21;29:13;131:10;     105:15,20,23;106:2,16;     11:10                      12:2,5,9;13:17
   101:20                      141:6                  107:4;108:12,19          medic (2)                  mind (3)
likely (12)                 looks (2)                Market (1)                  13:9,15                    43:7;115:16;143:7
   23:10;40:20;48:12;          6:2;125:24             99:21                    medications (1)            mine (1)
   69:7;78:19;112:14;       loose (6)                marking (1)                 6:14                       98:9
   124:11;125:17;133:7;        80:10,17;137:17,21,    128:18                   Meeker (1)                 minimally (1)
   148:24;152:9,25             21;139:1              marks (1)                   66:19                      115:24
limit (1)                   lost (2)                  102:10                   M-E-E-K-E-R (1)            minor (1)
   136:3                       57:21;58:1            Maroa-Forsyth (1)           66:19                      120:5
limited (1)                 lot (1)                   10:3                     meeting (1)                minute (3)
   107:12                      113:18                married (2)                 8:2                        82:23;119:23;126:22
line (2)                    loud (1)                  149:12,14                member (12)                minutes (15)
   99:20;116:20                5:24                  material (1)                46:23;47:5,21;48:7;        6:7;37:1,3,10;38:1;
lines (3)                   low (2)                   80:13                      50:25;51:6,22;52:5;        58:8;68:12;82:18,20,
   86:17;102:5;119:10          138:1,4               matter (5)                  53:3,8;59:5,12             22;119:12,13,15,19,20
list (3)                    lower (1)                 106:20;120:10;           members (11)               mischaracterization (1)
   36:9;58:24;59:1             138:10                 127:2;129:12;143:25        17:18;19:25;20:1;          121:9
listed (1)                  lucky (2)                Matthew (1)                 48:16;64:24;65:23;       misconstrued (3)
   113:24                      61:6;66:13             4:9                        69:19,21,25;70:9,10        46:5;48:14,25
little (13)                                          Mattis (2)                memory (7)                 misdemeanor (1)
   5:1,4,8;6:3;47:18;                 M               100:18,20                  6:15;68:21;127:9;          41:7
   59:25;104:16;113:11;                              may (66)                    129:8,10;130:21;         misheard (1)
   124:21;125:21;130:16;    Macon (1)                 21:21;27:14;28:19;         140:22                     73:20
   131:17;150:20             10:5                     29:12;30:18;45:15;       men (1)                    misspellings (1)
live (5)                    main (1)                  46:17;59:21;60:7,16,       136:10                     153:9
   9:7,13,15;143:19;         91:10                    19;61:6,14,14;62:1,5;    men's (1)                  mistakes (1)
   147:21                   maintaining (2)           66:25;67:3,10,13,17,       15:20                      153:6
lived (1)                    77:8;141:3               20,22;69:15,20,22;       mentioned (41)             mobile (1)
   9:9                      majority (1)              70:10,19;72:6,15;          20:13;22:2,22;23:17;       38:10
living (1)                   21:10                    73:18,21;74:2,18,22;       29:4,24;30:14;36:4;      model (1)
   9:12                     makes (4)                 78:3;87:13,17;91:24;       39:6;45:2;46:6;47:2,7,     141:8
loaded (1)                   6:3;21:8;61:19;          92:5;94:2,4,5;95:17;       9;63:20,22;65:4;70:21;   modes (1)
   152:3                     148:16                   96:6,6;100:1,17,23;        73:14;74:19;75:14;         117:16
located (3)                 male (32)                 103:2;104:3,20;105:6,      79:12;80:20;93:9;        moment (3)
   10:12;18:20;77:13         43:5,6,7,10;44:13;       9;110:20;111:18;           103:12;107:8,15;           70:2;112:15;143:8
location (9)                 47:24;48:11,17;53:12,    112:17;113:6,6;            110:21;112:16;113:19;    moments (1)
   51:1,12,13,15;52:2;       15,16,23;54:1,7,19;      120:15;125:8;140:3;        115:9;118:9,10;122:3;      103:9
   68:9;71:5,19;122:10       55:2,23;56:1,5,7,13,19;  143:19;146:3;152:24;       131:24,25;136:24;        Monday (1)
log (1)                      58:17;90:6;108:8,10;     153:7                      137:15;138:12;141:17;      18:25
   128:14                    117:5,9;144:8,18,21;    maybe (14)                  143:11                   month (12)
logic (1)                    145:25                   21:10,12;23:20;37:1;     mentioning (2)               16:11;33:11,25;
   135:1                    Malloch (6)               55:1;66:7;75:21;92:2;      37:16;95:8                 34:14,24;35:5,10;
long (30)                    33:6,7,10,14,17,19       112:22;115:25;119:15;    merely (1)                   37:11,13,17,24;39:11
   7:7;9:9,15;12:14;        M-A-L-L-O-C-H (1)         131:15;140:20;147:25       23:24                    monthly (2)
   13:10;14:12;15:22;        33:8                    Mc (19)                   message (1)                  39:13,14
   16:19;18:22;20:25;       man (1)                   4:7,9,17;57:2;58:2,7;      124:11                   months (20)
   22:7,15;32:5;33:9,24;     107:16                   113:8;116:10;121:8;      met (1)                      5:14;8:11;15:25;
   34:12,22;36:10;40:4,7;   manager (2)               122:12,17,21;123:18;       149:18                     16:1,2;18:24,25;19:4;
   65:13;71:4;82:14;         15:17,19                 134:8;135:8;145:9;       mid (1)                      22:12,19;31:17;32:20;
   89:23;114:9,11,12;       mandated (1)              150:17;152:21;153:21       65:15                      39:16,18,19;40:21;
   119:9;126:20;149:14       32:14                   mean (18)                 midnight (1)                 54:24;55:1;106:1;
longer (4)                  manner (1)                5:24;25:5;26:19;           43:17                      133:22
   65:17,21;114:25;          29:16                    37:13;41:4;45:17;46:7,   might (20)                 Moody (1)
   151:20                   many (14)                 25;51:11;53:18;74:25;      5:8;6:14;24:24;            66:18
longest (1)                  20:4,8;26:5;36:8;        81:5;85:9;109:6;111:8;     25:14;27:12;28:12;       M-O-O-D-Y (1)
   36:14                     37:4;42:22;57:13;        115:11;137:21;139:6        30:16;31:9;48:16;82:7;     66:18
look (9)                     58:23;63:25;64:7;       meaning (1)                 96:17,24;98:16;          more (40)
   86:19;95:25;112:16;       105:13,25;118:25;        108:22                     115:14;122:8;128:2;        15:25;19:21;27:5;
   113:1;115:20;121:14;      119:13                  meanings (1)                139:25;144:9;151:15,       36:13,17,18,19,20,21;
   127:14;131:7;143:9       March (1)                 152:4                      25                         39:3;40:6;42:24;54:24;
looked (1)                   9:1                     means (2)                 miles (4)                    55:1;61:24;62:2;65:1;
   73:22                    marijuana (11)            27:21;153:8                118:25;119:5,6,11          66:7;68:11;96:6;
looking (4)                  74:1,20;86:22;          media (1)                 military (4)                 108:15;109:5;111:2,5,

Min-U-Script®                             Area Wide Reporting and Video Conferencing                              (8) lights - more
                                                       1-800-747-6789
                             2:19-cv-02148-CSB-EIL # 53-4                 Page 49 of 56
AYRES v.                                                                                                           CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                        February 20, 2020

 8;123:15,16,21;124:8,     14:16;16:4                 76:3                       9:2;92:7;99:16;             54:4;70:13;123:16
 22,24;125:17;130:19,    news (4)                  obvious (2)                   107:18                    otherwise (2)
 20;138:3;141:3;           8:5,9,12,23                139:4;142:20             once (10)                     28:25;145:24
 142:22;145:11;152:9,    News-Gazette (1)          obviously (3)                 24:6;35:5;39:16,18,       out (46)
 25                        8:17                       117:13;123:24;             19;77:12;103:11;            5:24;9:20;24:11;
morning (2)              newspaper (2)                131:11                     127:9;129:21,25             45:18,23;46:6;47:12;
 4:8;107:14                8:13,15                 occupants (1)               one (61)                      57:4,10;76:25;79:14,
most (6)                 Next (20)                    148:3                      9:11;13:12;20:13,13;        15,20,22;81:22,23;
 114:1;135:23;136:1,       5:17;21:10,12;30:14;    occur (3)                     21:4;27:25;33:6,11,25;      90:24;92:21,22;95:25;
 4;153:13,16               32:20;35:16,18;68:18;      21:21;51:21;152:10         34:14,24;35:14,19;          96:9,11;97:2;103:11;
move (1)                   72:14;76:6,12;77:13;    occurred (2)                  36:17;37:25;39:3;40:5,      106:21;116:7;118:1;
 50:2                      78:21;86:4;88:6;97:9;      54:22;73:16                7,13;41:22;43:16;           120:4;124:11;125:5,7,
movement (2)               98:6;101:19,24;137:13   occurring (4)                 44:23,25;45:1,2,3,5;        16;130:5,5;133:1,7;
 107:12;141:7            night (15)                   41:10;59:21;125:18,        46:4;49:9;59:5;61:22;       134:16;135:6;138:23;
much (5)                   7:8;43:18;44:12,19,        20                         62:2;64:19,19;65:2,8;       139:8;145:11;149:23,
 76:16;119:18;             24;45:1;69:23;70:1;     o'clock (1)                   74:20;78:9;82:23;84:3;      24;150:5,8,14
 145:10;147:3;150:13       76:20;80:7;100:4;          66:9                       92:2;106:3,4,23;107:9;    outpatient (2)
multiple (6)               106:23;107:8,10,13      odor (7)                      114:13;115:9;118:13;        13:7,11
 37:10,12,13,15;         nobody (1)                   73:8;74:1,20;77:24;        119:7,17;129:3;131:2;     outside (9)
 44:24;45:3                106:21                     86:21;106:24,24            140:2;141:16;142:11;        30:9;31:4,4,13;50:3;
must (1)                 None (1)                  off (18)                      143:8,23,24;146:23;         62:21;63:6;70:7;76:23
 73:20                     102:16                     16:11;27:8;29:23;          149:6;153:1               over (18)
myself (4)               normal (1)                   32:21;37:19;40:16;       ones (3)                      21:20;29:11;45:14;
 22:15;62:7;89:12;         135:5                      51:19;74:25;78:17;         61:6;123:25;124:3           57:10,23,25;68:1,4,19,
 106:18                  normally (2)                107:11;125:14;126:23,     one's (13)                    23;69:2;70:23;112:16,
                           114:9;142:5                24;127:4,6,15;144:16;      27:4;29:5,8,13,13;          22;123:6;124:3;137:2;
            N            north (12)                   153:22                     31:1,10,13;45:14;           148:6
                           61:21;99:11,11,12,      offense (3)                   51:13,14;55:15;108:20     overhead (1)
name (7)                   12,14,14,16,19;119:4,      41:8;75:3,7              ongoing (5)                   101:20
  4:8,19;11:8,16;          8,15                    offered (1)                   32:7,8,10,14;39:8         own (5)
  66:13;89:8;132:17      notes (4)                    16:4                     on-line (14)                  26:3,4,8;38:5;121:23
named (2)                  25:22;112:16;           Office (29)                   32:2,9,13;36:4,7,10,
  61:21;118:13             113:19;143:9               4:14;16:6,22;23:21;        14,24;37:14;38:2,15,                 P
narrow (1)               notice (1)                   31:23,25;32:4,6;36:5;      21,24;128:15
  10:23                    5:1                        37:8,20;38:7;40:3,23;    only (6)                    palm (21)
nature (9)               November (1)                 42:16,19;44:9;57:25;       6:8;37:9;44:23;72:9;        45:18,18,23;46:6,18,
  72:22,24;73:1,7;         13:23                      58:15;62:18;99:23;         98:13;103:5                 21;47:2,3,8,9,12,20,25;
  74:5;75:9;95:14;96:21; number (9)                   117:15;124:19,20;        operating (2)                 48:12,18;49:6,9;81:18,
  134:20                   9:5;20:10;36:16;           128:4;143:14;144:5;        67:17,20                    18,22,22
near (1)                   58:1;101:13;105:11;        150:21;151:15            opportunity (8)             palms (2)
  71:12                    130:1;133:22;152:16     officer (61)                  5:12;30:11,20;96:14;        50:14,15
nearly (2)               numbers (3)                  31:7,8;33:3,9,13,17,       113:12;136:7;149:25;      pants (16)
  23:10;63:19              57:7;128:16;141:13        19,20;34:7,16;35:1,4,6,     150:6                       80:11,18;81:9;
necessarily (4)                                      12;36:2;42:15,18;43:6,    opposed (1)                   109:15;137:18,22;
  107:22;123:12;                    O                 10,10;44:14;45:6;          41:7                        138:4,7,10,14,17,19,23,
  128:1;139:6                                         48:17;51:24;52:3,19;     opposite (16)                 25;139:4,9
necessary (10)           Object (3)                   53:12,13,23,24;54:7,       42:20;46:23;47:6,21;      paper (1)
  24:25;25:14;27:12,       116:10;121:8;134:8         19,20;55:2,3,7,11,23;      48:8,16;51:1,7,22;52:6,     8:16
  13;30:6,16;46:17;49:8; Objection (6)                56:1,2,8,14,20;58:18;      19,24;53:3;59:5,9,12      paperwork (1)
  104:8,13                 56:23;122:12,17,20;        61:3;94:18,24;95:12;     option (5)                    16:18
need (6)                   123:18;135:8               107:24;108:7,8,8;          92:20,21,24;142:10;       paraphernalia (2)
  37:14,23;41:19;        observation (2)              110:14;114:5;116:19;       153:5                       83:18;93:21
  53:23;54:1;128:10        96:19;138:9                117:1,5,9;120:2,7;       options (1)                 park (1)
needed (4)               observe (6)                  144:9                      153:1                       72:1
  35:22;121:19;127:4;      81:10;96:14,21;         officers (5)                oral (1)                    part (14)
  134:13                   136:7;149:25;150:6         26:15,23;35:25;64:7;       59:11                       15:8;24:13;26:1,5,8,
needs (3)                observed (8)                 104:21                   order (2)                     9,13;28:22;78:25;79:1,
  51:21;58:16;153:12       74:21;75:1;76:7;        official (1)                  41:15;113:25                1;80:20,22,23
neighborhood (1)           77:3,18;82:15;103:5;       42:11                    orders (1)                  particular (29)
  107:13                   148:8                   often (5)                     87:14                       20:25;33:3;51:2,16;
Neither (1)              observing (2)                39:11;57:3;63:5,16;      others (10)                   55:16;59:24;61:19,23;
  151:22                   74:24;75:5                 123:12                     18:4;27:7;29:21;            62:2;63:10;64:10,11,
new (2)                  obtained (1)              old (4)                       36:13;40:15;48:4,5;         19,21;65:2,16,19,23;

Min-U-Script®                         Area Wide Reporting and Video Conferencing                           (9) morning - particular
                                                   1-800-747-6789
                                2:19-cv-02148-CSB-EIL # 53-4                  Page 50 of 56
AYRES v.                                                                                                             CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                          February 20, 2020

  66:15;75:12;118:6;        patrol (33)                 personal (2)              plural (1)                   131:2;138:25;139:5,
  124:7;140:13,16;            18:3;61:10,23;62:3;         123:13;125:10             74:17                      16,20;146:2;149:1,3,5,
  146:3;147:8;148:4;          63:22;64:4,6,8,10,14,     personally (7)            plus (1)                     7
  152:7,14                    15,19,20;65:2,5,11,13,      30:11;57:23;114:14;       119:23                   possibly (2)
particularly (5)              18,21,23;66:3,6,15;         122:24;123:7;124:1,6    pm (11)                      74:15;124:12
  46:1;48:17;136:9,20;        69:16,20,25;70:9,16;      persons (2)                 60:5,13,17,20,25;        posted (1)
  138:1                       99:5;103:25;106:19;         74:15,17                  64:14;66:9,10,10;          13:4
parties (2)                   123:24;124:24             person's (2)                107:10;153:23            potentially (1)
  108:24;109:1              patrols (1)                   29:16;145:15            pocket (1)                   31:12
partner (5)                   54:12                     phase (1)                   30:9                     practice (1)
  21:18;62:6,10;            patting (1)                   32:17                   pockets (2)                  129:13
  107:20,22                   45:20                     phases (2)                  29:14;31:14              preface (1)
parts (1)                   paying (2)                    32:11,12                point (39)                   67:16
  123:12                      140:13,16                 phone (1)                   6:7;14:11,13,15,18;      preliminary (2)
part-time (2)               pending (1)                   38:10                     29:20;36:22;65:8;          6:11;72:22
  14:8,12                     6:9                       phrasing (1)                66:12;70:4;75:12;84:3,   premise (1)
party (3)                   people (9)                    122:9                     24;86:10,21,25;87:12,      41:6
  4:15;63:4,4                 15:20;17:17;20:9;         physical (2)                16;89:14;90:23;96:14;    prepare (1)
passed (1)                    48:20;86:17;120:22;         114:5;141:18              97:19;98:10,12,15;         7:19
  106:25                      123:7;135:16;136:4        physically (1)              99:6;111:13;113:8;       preparing (2)
passenger (53)              perceived (1)                 136:10                    120:3;121:5,12;127:7;      7:17;117:16
  71:24;73:15,17;             140:21                    Piatt (8)                   136:5;137:23;146:23;     prescriptive (1)
  74:13;75:6;78:12,19;      percent (8)                   16:6,7,8,10,14,19,21;     148:13,15,18,20            143:16
  79:6,9,13,15;86:8,9;        20:7;57:12,13,18,20,        17:2                    pointed (2)                presence (13)
  88:3,7,8,16,20,24;89:3,     20,22,23                  P-I-A-T-T (1)               131:17;133:3               53:12,24;54:8,19;
  7,10,15,25;90:3,9,12,     percentage (4)                16:8                    pointing (1)                 55:3;94:18,21,23;95:1,
  15,20,23;91:4,15;           20:5;57:6,9,15            pick (2)                    131:4                      11,19;96:4,7
  92:14,16;93:12,25;        perception (1)                142:9,11                points (1)                 present (3)
  94:4,14;97:12,16;98:5;      138:5                     picking (1)                 21:7                       52:25;54:18;95:15
  104:3;112:3,6;132:1,      Perfect (1)                   143:6                   poking (1)                 presumably (14)
  11,13,16;133:3;             58:5                      Ping (2)                    138:23                     119:21;126:3;127:2,
  137:12;146:6;147:16;      perform (21)                  70:3,4                  police (6)                   19;130:13;133:2,16;
  151:2                       17:22;31:9;37:14;         pinky (1)                   13:17;18:17,22;            136:18;137:11;139:12,
passengers (5)                38:3,15;48:22;49:3;         46:9                      19:11;36:2;59:19           21;141:2;142:11,25
  91:24;92:1;93:7;            50:17;52:1,6,23;53:9,     place (6)                 policies (23)              pretty (2)
  96:5;102:25                 17;54:11;56:14;             13:3;106:9;107:1;         19:17;21:6;22:22,24,       31:7;120:10
passenger's (2)               115:18;117:1;135:5;         128:6,13;150:14           25;23:4,5,12,16,18,21;   previous (2)
  94:1;141:5                  142:8,9,11                placed (1)                  24:1,5;52:11,17,22;        67:19;134:18
past (5)                    performed (13)                146:8                     53:7;54:6;56:13,16,21;   previously (3)
  43:18;44:7;105:12,          35:17;44:18;50:21;        placing (2)                 143:12,13                  31:3;102:2;147:25
  25;134:24                   51:18;55:13;59:12;          45:14,17                policing (1)               Primarily (1)
pat (77)                      71:21;78:22;86:12;        plan (6)                    13:20                      20:3
  27:3,10,11,13,24;           97:8;108:18;110:23;         74:7,10;75:10;79:13;    policy (14)                primary (1)
  28:5,15,17,20,24;29:8,      115:15                      94:10,13                  37:8,20;53:11,14;          27:3
  10;30:25;31:3,9,11,13;    performing (5)              planned (1)                 58:15,20,22;59:4,7,10;   prior (17)
  43:22,23;44:3,4,10,18,      49:12,22;50:10;57:2;        74:8                      117:9,13;144:4,19          8:2;9:12;41:13;
  25;45:2,7,11,13;46:18,      79:23                     planning (1)              poorly (1)                   44:12;54:8;60:16;
  20,22;47:16;49:4,8,10,    Perhaps (2)                   94:14                     122:9                      66:25;67:10;94:16;
  13,21,23;50:10,16,18;       47:12;139:17              plate (12)                portal (1)                   102:20;108:23;111:11,
  51:7;57:14;78:22;         period (1)                    73:5,23;74:19;101:1,      128:15                     15;132:10,11;147:9;
  113:20;114:3,8,13,23;       126:16                      3,13;102:9,23;111:21;   portion (2)                  150:5
  115:8,14,15,18,25;        permission (5)                140:13;141:9,13           131:16;136:15            priorities (1)
  116:2,7;117:7;131:13;       77:17,21;108:22,23,       platforms (4)             position (5)                 141:2
  132:2,3;133:5,12,15;        24                          32:2,9,13;36:4            14:6,14;50:4;54:11;      pristine (1)
  134:7,16;135:6,19;        person (33)                 platoon (1)                 131:3                      130:6
  136:21;138:13;141:16;       27:4;29:5,9,13,18,          13:15                   positioned (1)             privacy (1)
  142:25;143:6;145:12,        19;30:4,6,19;31:1,5,10;   play (1)                    50:10                      144:1
  14,23;148:11,14             42:20;48:25;51:13,14,       116:25                  possession (7)             private (2)
patience (1)                  23;55:15;86:13;87:23;     please (4)                  105:14,20,23;106:2,        46:2;52:2
  25:21                       94:1;108:21;113:20;         4:19;57:16;121:14;        17;108:12,19             probable (1)
Patriot (5)                   114:6;116:1,6;119:23;       122:3                   possible (17)                142:16
  67:18,19;102:20;            132:19;135:5;141:24;      plug (1)                    10:23;28:14;31:5;        probably (5)
  140:17;147:8                142:21;143:2,25             128:24                    115:14,18,22;117:15;       15:23;16:2;113:18;

Min-U-Script®                             Area Wide Reporting and Video Conferencing                    (10) particularly - probably
                                                       1-800-747-6789
                               2:19-cv-02148-CSB-EIL # 53-4                 Page 51 of 56
AYRES v.                                                                                                            CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                         February 20, 2020

  119:23;120:4             quote (3)                   26:4,5;29:5,23;32:21;     recorded (1)               report (28)
procedure (4)                87:24;116:17;117:14       34:9,18;35:10,12;           52:7                       8:9,12;24:20,24;
  25:23;26:1;53:11;                                    36:16;37:2;38:21,23,      recover (2)                  25:14,18;33:12,16;
  59:10                                R               24;39:1,3,5,21,24;40:9,     93:19;109:21               34:1,4;38:22;58:16,19,
procedures (20)                                        13,16,18,20;42:22,23;     recovered (3)                20,22,24,25;59:2,6,8,
  19:18;21:7;22:23,24,     race (3)                    43:1,3,4,5,9,24;44:12,      44:19;93:17;110:4          11;66:14;104:8,14;
  25;23:4,6,12,16,18,22;     147:21;148:2;152:14       16;52:4,8;54:23,25;       redirect (1)                 117:17,19,20;128:19
  24:1,5;52:11,18;53:8;    racial (1)                  55:6,7,14,17,20,21;         113:9                    reported (1)
  54:7;56:13,17,22           152:8                     56:18;59:20;60:3,4;       refer (1)                    121:23
program (4)                radio (11)                  61:7,9,11,13;62:1,4;        26:10                    reporter (6)
  32:1,16;127:24;            54:15;68:5,15,19,24;      63:2;65:10;68:2,3,5,7,    reference (3)                5:2;6:2;104:17;
  128:1                      69:2;70:23;94:20;         8,10,13,23;69:6,19,21,      23:1;37:7;152:11           136:16;153:2,17
prompt (1)                   112:23;123:6;124:3        22;70:8,18,20;71:4,7,9;   referring (8)              reports (10)
  21:14                    radioed (1)                 72:19,25;73:3,6,11,22,      19:11;22:25;37:5;          8:5,23;24:11,17;
proper (1)                   101:7                     24;74:3,15,18,20,21,        64:5;77:6;84:12;86:10;     25:4,6,9;41:24;104:4,
  4:18                     radios (1)                  24;75:1,4,5,8,13,16,19,     152:5                      10
provide (2)                  68:1                      22,23;76:16,19,20,22;     regarding (13)             representation (1)
  18:3;129:25              range (1)                   77:2,11,15,16,21,23,        24:17;25:17,23,25;         130:19
provided (4)                 118:22                    23;78:3,9,11,12;79:17,      44:9;52:11,18;53:8;      reputation (1)
  37:6;89:8;101:8,10       rank (3)                    19;80:6,9,12,13,14,25;      58:16;73:1;90:4,9;         124:19
proximate (1)                12:16;17:7,11             81:11,13,14,16,17,20,       101:19                   request (20)
  119:24                   rate (2)                    21,24;82:2,14,17;83:2,    registration (2)             53:12,16,23;54:2,7;
PTI (25)                     125:18,20                 4,5,8;84:22,23,25;85:1,     100:24;101:5               56:5;68:23;69:1;70:22;
  19:8,10,15,19;20:1,      rather (1)                  2,4;86:5,23;87:1;         relation (3)                 92:16,19;94:17,21,23;
  5;22:4,10,19,21,24;        138:11                    88:18,22;89:1,5,8,18,       123:12;137:9;148:20        95:1,11;112:22;
  23:17,22,25;24:4,10,     reaching (1)                20;90:3,8,10;91:8,14,     relatively (3)               121:16;135:6;153:5
  16;25:2,12,19,22,25;       30:9                      17,20;92:7;94:3,15;         120:24;141:22;           requested (7)
  31:16,19;45:10           react (1)                   95:5,7,9,13;97:20,22,       146:21                     54:3,19;68:21;92:14,
pulled (4)                   84:2                      25;98:3,7;99:3;100:3,     relay (1)                    24;119:22;136:14
  57:9;102:4;103:4,12      read (5)                    8,12,15;101:10,17;          101:15                   requesting (4)
pulling (1)                  8:20,21;37:18;56:18;      102:11,12,13,15,18;       relayed (3)                  53:8;55:2;95:6;
  147:24                     136:15                    103:4,10,17,19,23;          72:25;76:1;101:12          123:7
pulls (2)                  Reading (1)                 104:23;105:1,3;106:3,     relocated (3)              requests (1)
  57:23,25                   6:22                      4,6,6,8,10,18;107:11,       76:13;96:12;150:9          123:16
punch (2)                  realize (2)                 18,19;108:4,6,9;          relying (1)                require (4)
  134:18,22                  102:6;120:15              109:14,16;113:7;            121:22                     7:2,5;56:4,12
purely (1)                 realized (3)                116:19;118:10,16,18;      remain (1)                 required (15)
  57:19                      101:25;102:1;152:1        122:4;125:4;126:25;         92:23                      38:6;39:12;51:23;
purpose (3)                really (3)                  127:1;131:19;132:5,6;     remained (1)                 52:1,6;54:7,10;55:24;
  63:3;116:8;142:12          27:25;120:5;152:1         133:6,11;136:17,19,22;      132:25                     56:1;116:18;142:11;
purposes (1)               rear (2)                    138:15;139:13,23;         remarkable (2)               144:9,16;145:4;146:13
  145:3                      76:17;101:3               140:1,4;143:23;             135:20;144:22            requirement (3)
pursue (1)                 re-ask (3)                  149:10;150:16,24;         remember (10)                51:8,17,20
  17:3                       12:5;13:2;136:11          152:23,25                   8:16;9:19,21;75:18;      requires (3)
put (8)                    reason (7)                receive (6)                   84:7;98:17;102:8;          53:12;59:6,11
  77:19;128:10;              6:1;17:1;46:4;65:16,      13:19;17:22;33:12,          110:3;139:21,24          Reserves (2)
  129:14;134:2,3;137:1;      19;98:13;150:22           16;34:1;105:8             reminds (1)                  12:20,22
  138:17;145:17            reasonable (10)           received (7)                  9:17                     residences (1)
putting (1)                  27:14,20,21;28:1,7,       19:19;26:21;35:21;        removing (2)                 106:22
  118:21                     18;30:17;53:16,18;        36:1;45:6;105:4;112:3       30:3,5                   resist (1)
                             115:10                  recent (1)                  reorganization (1)           87:14
           Q               reasoning (1)               105:11                      99:24                    respect (1)
                             95:5                    recently (1)                repeat (2)                   144:1
quantity (1)               reasons (3)                 102:6                       28:9;136:12              respectful (2)
  110:3                      58:23,25;59:2           recitation (1)              repeating (1)                48:25;143:25
quarter (1)                recall (269)                84:8                        22:15                    respective (1)
  61:17                      8:8;10:24;11:1,2,4,     recognize (2)               rephrase (11)                120:23
quick (2)                    19;12:8;13:13,22;         102:19,23                   5:19;23:15;46:24;        respond (5)
  141:22;142:22              14:12,14;15:2,4,23;     recollection (2)              49:23;56:10,15;64:18;      70:25;71:2;119:25;
Quickly (1)                  16:9,9,11;17:4,11;18:8,   103:7;109:19                114:12;115:17,21;          120:8,8
  69:24                      9;19:7;20:4,5,10;21:1, record (5)                     126:24                   responded (6)
quite (1)                    2;22:1,7,14,15;23:9;      5:13;46:10;120:4;         rephrased (1)                69:3;120:6;122:24;
  146:19                     24:15,16,23;25:1,16;      136:15;153:22               28:11                      124:1,10;133:23

Min-U-Script®                            Area Wide Reporting and Video Conferencing                     (11) procedure - responded
                                                      1-800-747-6789
                               2:19-cv-02148-CSB-EIL # 53-4                Page 52 of 56
AYRES v.                                                                                                            CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                         February 20, 2020

responding (1)               6:4;99:12,13,16        scenes (1)                     58:18;94:7;113:20,20,       32:25
   123:13                  roads (1)                  133:23                       21,21;114:9;141:16;      Sergeant (11)
responds (1)                 100:19                 schedule (1)                   142:10;144:6,13             66:17,17,18,18;70:5,
   120:7                   room (1)                   66:9                      searching (26)                 7,12,18;94:21;95:1;
response (1)                 5:3                    scheduled (2)                  43:5,6,8;44:15;             118:13
   78:2                    rough (1)                  35:17,19                     47:24;48:1,1,11;50:25;   sergeants (4)
responses (1)                106:7                  school (4)                     51:22;53:10;81:12;          66:1,5,12,14
   123:2                   Roughly (4)                9:25;10:2,6;12:6             82:15;84:1,20;86:1;      serve (1)
responsibilities (1)         19:2,3;24:18;118:25    search (241)                   87:20;91:7,9;94:14;         12:14
   16:16                   route (1)                  25:23,25;26:10,13;           114:25;137:7,8;          service (5)
responsible (1)              119:14                   27:4,4,5,6,10,11,13,24;      143:25;145:20,22            120:6;123:8,14,21;
   96:3                    routine (1)                28:5,15,17,21,25;29:3,    season (1)                     152:12
rest (4)                     129:13                   4,8,8,10,13,24,25;30:1,      109:16                   session (8)
   74:9,10;120:20;         routinely (1)              3,12,14,15,21,25;31:3,    seat (5)                       36:11,15,25;37:15;
   124:11                    124:23                   5,9,9,11;42:8,13,20;         91:21;92:3;93:2,6;          39:12,22,25;42:2
restart (1)                rule (3)                   43:21;44:2,10,18,23,         103:6                    sessions (4)
   21:5                      6:8;139:8;144:24         25;45:3,5,7,12,13,24,     seated (1)                     37:13;40:6,22;41:23
restarted (1)              rules (1)                  25;46:1,18,23;47:13,         138:10                   set (2)
   15:3                      4:25                     16,20;48:6,7,17,22;       second (15)                    129:4;143:16
restraints (2)             run (3)                    49:4,8,10,13,21,23;          14:24,25;15:5;28:2;      setting (1)
   146:7,8                   38:18;87:10;141:12       50:1,10,13,16,18,21;         29:3;63:20;68:22;69:2;      63:6
result (6)                 running (2)                51:3,6,7,9,11,18,21,23;      100:17,23;102:20;        seven (1)
   83:12;104:2,9;105:5,      130:10;132:8             52:1,3,5;53:2,9,15,17,       104:9;126:10;140:24;        9:16
   9;109:21                rush (4)                   24;54:2,8,20;55:3,6,10,      153:5                    sex (19)
resume (1)                   146:4;150:22;151:3,      11,13,15;56:2,8,14,22;    seconds (6)                    42:20;46:23;47:6,10,
   99:5                      23                       57:14;59:5,8,12;74:14;       114:15,16,18,18;            21;48:8,16;51:1,7,23;
resumed (1)                                           77:18,21;78:23,24,25;        115:4;126:21                52:6,19;53:3,9;59:5,9,
   103:24                              S              79:1,2,23;80:2,21,24,     Security (3)                   12;116:19;117:1
return (2)                                            25;81:8,15,19,25;            9:5;13:8;141:3           shall's (1)
   97:13,16                same (23)                  82:24;83:6,9,12,21;       Sedan (1)                      143:17
returned (8)                 6:2;17:12;18:19;         84:13,16,24;85:6,10,         72:4                     shalt's (1)
   97:10;98:5,8,8;99:4,      21:7;63:12,12,17,18;     14,18,24;86:3,12;         sedans (1)                     143:17
   7;103:24;139:12           65:5,11,13,17,21;66:2;   87:23;89:22;90:2,6,9;        72:11                    sheet (1)
review (3)                   69:16;102:6,25;          93:2,6,13;94:6,16;        seeing (1)                     153:11
   5:14;7:21;153:6           103:12;107:23;116:19;    97:9;108:2,14,16,17,         115:20                   sheriff (4)
reviewing (1)                117:1;133:18;151:23      20,22,25;109:1,3,7,10,    seem (7)                       17:9;18:1;62:2;
   6:4                     satisfactory (2)           21;110:19,22,23,24;          87:16,22;110:22;            144:19
rib (2)                      33:16;34:4               111:4,6,12,15;114:3,4,       135:14;137:25;151:7,     Sheriff's (54)
   82:5,8                  Savoy (1)                  13,23;115:3,8,15,19,         25                          4:14;16:22;17:5,8,
Richland (8)                 99:15                    19,25;116:1,2,5,7,8,18,   seemed (1)                     21;18:2;19:20;20:2,6;
   10:10,11,17,20;         saw (8)                    25;117:1,4,7,8;131:13,       86:20                       23:13,19,21;28:4,24;
   11:24;14:22;15:3,5        8:8;71:20;79:4;          22;132:2,3;133:5,5,12,    seized (2)                     31:23,25;32:3,6;36:5;
ride (6)                     80:20,25;97:7;103:1;     15;134:7,17,19;135:2,        112:10,12                   37:8,20;38:4,7;40:3,
   35:6,7,9,13,17;119:9      138:8                    7,19,24;136:2,25;         self-explanatory (1)           23;42:2,7,11,16,19;
ridge (2)                  saying (11)                137:3;138:13;141:18,         81:6                        44:9,14;52:10,15;
   46:11,14                  67:16;85:5;133:11;       24,25;142:9,18,22,25;     seminars (1)                   57:24;58:15;60:13;
riding (2)                   135:12;144:11;151:1,     143:1,7;144:2,9,10,12,       18:14                       61:4;62:18;99:23;
   137:25;138:2              3,5,6,8,18               16,20,21;145:4,6,12,      send (1)                      104:22;117:15;123:23;
right (27)                 scenario (2)               14,14,23;147:1;148:10,       124:11                      124:19,20;128:4;
   5:10;7:1;16:2;32:18;      37:7,9                   10,11,14;149:9;150:11,    Seno (7)                       143:14;144:5;146:10;
   44:2;79:5;80:3;87:5;    scenario-based (1)         15                           15:12,13,15,16,19,          147:14,18;148:1;
   90:6;101:3;117:20;        37:6                   searched (24)                  22;16:3                     150:21;151:15
   118:3,9,19;120:18;      scenarios (3)              29:16,19;30:4,6;          S-E-N-O (1)                 shift (17)
   126:15;127:13;129:7,      28:20,22;37:18           43:10,11,24,25;49:1;         15:15                       54:16;59:25;60:6,13,
   17,21;131:10,12,16;     scene (29)                 91:10,11,15,18,21;        sense (8)                      20;61:1,19,23;63:19;
   139:14;141:15;144:13;     51:2,10,16;54:18;        93:8,25;94:2,4;108:4,        5:15,21;6:9;9:22;           64:11,14,20;66:16;
   151:25                    55:8;63:14;72:15;        11;116:13,14;136:21,         21:8;26:11;28:8;61:19       118:17;124:9;129:13;
rights (2)                   73:21;74:2;98:9,12,20,   21                        sensitive (2)                  131:8
   59:18;144:1               24;99:2;110:6,14;      searches (28)                  48:17;136:9              shifts (5)
risk (9)                     120:25;126:11;127:5,     26:14,18,20,23;27:2,      separate (2)                   60:4,8,10;61:3;65:1
   29:12;40:14,18;41:1,      10,16;139:11;140:7,      3;30:2,24;38:25;39:4;        106:20;151:14            shirt (1)
   15;95:20,21;125:8,10      25;141:4;146:9,19,20;    42:3;43:13;44:24;         September (6)                  125:25
road (4)                     149:21                   46:21;52:12,18,23;           17:6,10,21;18:11,13;     shoes (1)

Min-U-Script®                            Area Wide Reporting and Video Conferencing                          (12) responding - shoes
                                                      1-800-747-6789
                                2:19-cv-02148-CSB-EIL # 53-4                  Page 53 of 56
AYRES v.                                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                            February 20, 2020

   114:24                   slight (1)                  sound (1)                     78:6;87:6;88:1;             101:8,21,22;102:21;
short (3)                      52:9                        31:7                       90:12,20;137:2;141:5;       103:2;104:2,9;105:6,9;
   41:2;128:14;142:6        slightly (2)                sounds (6)                    148:19                      106:8,20;107:24;
shorter (2)                    105:12;146:24               121:3;123:14;127:8;     start (2)                      108:11,18;110:20;
   114:17;151:21            slot (1)                       128:17,23;130:10           72:24;150:15                111:23;112:10,17;
shortest (1)                   129:3                    source (1)                 started (7)                    115:10,16;120:15;
   36:24                    slots (1)                      124:5                      4:24;16:10;18:7;            122:2;125:4;128:19,
Shortly (2)                    129:2                    sources (1)                   60:1,5;72:21;113:10         19;129:19;132:12,20;
   14:5;18:10               small (2)                      123:24                  state (8)                      135:6;139:17;140:2,3;
shotgun (1)                    110:5;139:1              south (9)                     4:18;19:24;22:5;            141:12;142:2,5,5;
   138:22                   smaller (1)                    61:21;99:14,15,17,         32:15;51:4;57:19;           146:4,16;148:4;
shoulder (1)                   96:1                        18,20;119:4,8,15           107:5;120:20                150:23;151:20,21
   137:2                    smell (4)                   space (2)                  stated (11)                 stopped (11)
shoulders (2)                  73:8;74:1;86:21;            91:11;97:10                28:2,15,17,19;29:18;        85:24;102:2,7;
   114:23;131:7                106:24                   speak (2)                     31:3;59:15;74:16;           105:14,18,22;106:1;
shouting (2)                smelled (1)                    86:8;142:3                 77:15;84:5;94:15            135:25;139:18;140:14;
   132:23;133:1                74:20                    speaking (3)               statement (1)                  147:25
show (1)                    smiling (1)                    7:18;116:18;127:18         133:13                   stops (13)
   130:24                      135:13                   Specialist (4)             stating (2)                    19:17;20:24;21:6,11;
showed (1)                  smoother (1)                   12:17,24;13:1,3            59:7;136:22                 40:14;104:20,21;
   126:16                      5:1                      specific (17)              station (7)                    105:16,17;135:23;
side (42)                   smuggled (1)                   19:8,20;23:13,18;          127:23;128:14,22,           136:1;139:24;152:23
   46:8,9,9;49:22;50:1,        142:17                      25:18,18;37:15;49:25;      25;129:1,5,14            storage (3)
   3,11,17,19;71:24;        Social (3)                     51:1;61:7,10;108:15;    stay (2)                       128:6,12;129:22
   73:15,17;76:8,25;           9:5;11:10;63:6              109:5;111:2;124:15;        92:15,25                 Store (2)
   77:10,19;78:9,12,17,     socially (1)                   129:7,10                stayed (3)                     15:17,19
   19;79:5,6,9;80:3;85:7,      62:21                    specifically (8)              77:3,5,7                 stored (1)
   9;86:8;88:3,7;91:15,     socioeconomics (1)             23:3;39:2;56:12;        steady (1)                     128:4
   18;96:20;103:5,13;          152:14                      69:22;97:20;118:11;        131:6                    straddle (1)
   109:3,6;119:8,8,17;      software (2)                   137:7;141:7             step (3)                       66:11
   131:15,22;139:24            127:24;128:1             specifics (4)                 92:21,22;96:11           streamline (1)
sidewalks (1)               somebody (8)                   59:23;75:18,23;         stepped (3)                    128:2
   106:22                      30:7,18;41:10;42:5;         98:17                      96:9;149:24;150:8        street (4)
signature (4)                  49:1;133:6;134:18,22     speculate (3)              stepping (2)                   57:3;99:21;106:10,
   153:5,13,17,20           somehow (1)                    48:20;49:1;94:7            150:5,14                    22
silver (33)                    36:1                     speculating (1)            steps (2)                   streets (1)
   67:18,19;73:18,19;       someone (7)                    57:19                      121:19;142:18               106:12
   77:6,9;79:7;86:8;91:7,      115:23;119:22;           speculation (2)            sticker (2)                 stretch (2)
   8,24;92:11;98:20;           131:8;135:18;142:16,        122:13;134:9               100:25;111:21               6:6;58:9
   100:2,4,7,17,23;101:6,      20;151:18                spell (2)                  stickers (3)                Strictly (2)
   19,22;102:1,2,4,9,19;    someone's (5)                  4:19;33:7                  102:12,14,16                57:12;152:17
   103:1,5,8;104:3,10;         114:23,25;115:3;         split (2)                  sticking (1)                strike (26)
   140:17;147:8                116:6;138:13                64:15,20                   97:1                        12:4,11;13:2;20:4;
similar (4)                 sometime (1)                spoke (3)                  still (23)                     26:21;42:17;49:23;
   31:8;56:6;126:3,4           130:22                      72:17;77:14;121:4          11:15;12:20;23:25;          53:21;55:7,24;70:3;
simple (1)                  Sometimes (2)               spoken (2)                    32:10;35:3;39:8;46:15;      72:19;80:22;85:5,13;
   41:8                        61:24;114:17                149:21;152:15              60:19,22;61:1;72:11;        94:1;95:8;97:15;100:6;
simply (3)                  Somewhere (3)               spot (1)                      78:6;93:1,7;98:20,24;       108:6;116:23;120:3;
   120:8;127:15;153:17         109:20;127:20;128:3         126:4                      100:3;116:11;127:14;        131:25;134:3;136:24;
sit (2)                     soon (1)                    spotted (1)                   145:14,17;148:11;           143:7
   56:19;75:19                 14:3                        101:5                      151:22                   strip (8)
situation (8)               Sorry (16)                  squad (17)                 stop (97)                      27:5;29:25;30:1,3,
   28:2,6,25;56:20;            4:18;15:13;19:10;           38:8,9,16,17,19;           20:14,17,21;21:13,          12;113:21;116:13;
   115:13;135:15,17;           47:18;51:4;57:17;           71:20,25;72:3,6,9;         15,17,22,25;22:16,20;       141:24
   146:12                      64:18;74:25;78:18;          86:7;87:5,7;89:13;         23:7;26:2;40:19;41:1,    structure (1)
situations (8)                 90:19;115:19;122:17;        98:8;113:1;126:14          3,4,5,6,10,16;42:17;        24:20
   27:16,17,25;28:16;          130:24;132:1;134:4;      square (2)                    57:3,3,10;59:24;67:24,   studied (1)
   29:15;53:20;56:7,11         136:11                      118:25;122:21              25;68:5,15,22;69:4,10;      23:17
six (8)                     sort (12)                   staffing (1)                  71:22;72:17,22,25;       studies (1)
   15:25;16:1,2;32:20;         7:5;10:16;29:18;            61:25                      73:1,4,7;74:5,9,11;         10:15
   39:16,19;54:24;55:1         33:12;44:8;51:1;55:19;   stand (2)                     75:10;76:21;87:13,17;    study (2)
sixty (1)                      74:23;75:2,6;112:21;        86:6;87:3                  88:13;95:16,17;96:2;        10:14;23:20
   20:11                       146:4                    standing (8)                  100:1,9,11,14,23;        stupid (1)

Min-U-Script®                             Area Wide Reporting and Video Conferencing                                 (13) short - stupid
                                                       1-800-747-6789
                               2:19-cv-02148-CSB-EIL # 53-4                 Page 54 of 56
AYRES v.                                                                                                             CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                          February 20, 2020

  152:1                      27:14,20;28:1,7,18;     term (7)                    ticket (1)                     19;129:18;132:12,20;
subject (24)                 30:17;105:14,20;           26:7;27:20;81:6;            117:25                      135:5;136:1;139:17;
  37:2;39:24;43:23;          106:15;107:9;115:10        115:11;143:1;144:10;     tickets (3)                    140:2,3;141:12;142:2,
  48:7;95:16;97:22;        SUV (5)                      152:5                       110:10,11,15                4,5;146:4,16;148:4;
  113:9;118:12;120:13,       72:4,5,8,9;96:13        terminate (2)               tight (4)                      150:23
  14,18;122:25;123:15;     sworn (1)                    32:17,20                    109:14;138:14,19;        train (8)
  126:5,8;129:9;130:11;      4:4                     terminates (1)                 139:8                       33:9,19,24;34:7,12,
  135:21;136:25;137:17;    system (2)                   32:22                    times (3)                      16,22,25
  138:18;139:16;141:12;      112:25;128:12           terms (2)                      63:8;105:13,25           training (73)
  150:22                                                10:24;152:2              title (2)                      13:19;17:22;18:6,7,
subjects (6)                            T            Terry (2)                      15:16;16:13                 13,17,22;19:3,11,19;
  20:16,21;36:6,8;                                      115:10,16                today (9)                      24:16;25:3,12,17,23,
  37:4;40:9                tag (2)                   testified (13)                 4:9;6:12;9:2,19;            25;26:10,13,21;27:11;
submit (1)                    128:16,17                 4:5;80:3;116:23;            56:19;59:15;75:20;          31:16,19,20,24;32:1,2,
  153:11                   tagging (1)                  125:3;130:15;131:20;        125:23;130:15               3,5,8,9,10,14,14,16,19;
submitted (1)                 129:25                    132:15;138:21;139:12;    together (3)                   33:2,3,13;34:2,6,15;
  58:17                    taillight (1)                140:7;141:10;144:13;        62:17;65:2;118:22           35:4,5,20,24;36:5,7,10,
substance (2)                 41:11                     146:18                   told (8)                       15,25;37:14;38:2,15;
  72:25;153:9              talk (6)                  testifying (1)                 73:3;75:16;84:16;           39:6,8,12,22,24;40:2,6,
sucker (2)                    51:14,15;52:10;           138:15                      98:14,16;113:6;121:6;       10,19,22;41:23;42:1;
  134:18,22                   121:25;125:21;131:7    testimony (4)                  127:9                       45:6;49:18;50:8,24;
suddenly (1)               talked (7)                   86:4;121:9;140:10;       tone (3)                       51:16;104:7;125:14;
  134:22                      14:23;21:24;26:9;         153:9                       111:5,5,8                   142:4
suggest (1)                   49:6;96:16;108:16;     thereafter (1)              took (6)                    trainings (2)
  125:8                       152:22                    14:5                        10:22;14:7;19:15;           37:5,6
summer (1)                 talking (10)              therefore (1)                  71:5;107:1;150:13        transcribing (1)
  109:19                      30:24;43:12,14;           134:21                   top (8)                        153:7
supervisor (2)                52:14;82:5;105:16;     thinking (2)                   16:12;27:8;29:11,23;     transcript (2)
  52:25;59:11                 120:15;132:19;137:13;     69:6;134:23                 32:21;40:16;45:14;          6:4;153:6
supervisors (1)               145:12                 third (1)                      82:6                     transcripts (1)
  105:2                    Taser (1)                    29:24                    topics (1)                     5:14
supposed (2)                  40:1                   thirty (4)                     19:16                    transition (2)
  51:2;143:17              task (1)                     114:15,16;119:20,22      total (2)                      52:9;113:11
sure (23)                     151:22                 thirty-six (2)                 45:3,5                   travels (2)
  5:11;27:17;29:22;        tattoos (1)                  119:5,11                 touch (2)                      99:13,17
  36:18;38:13;39:1;           11:22                  Thirty-two (1)                 84:10;86:17              trigger (1)
  46:25;61:20;69:8;82:4,   taught (3)                   9:3                      touched (1)                    103:10
  23;104:17;108:20;           19:22;23:24;24:4       this'll (1)                    84:14                    triggered (1)
  114:22;121:13;128:12;    teachings (1)                130:24                   touching (1)                   103:7
  129:12;134:15;136:3,        23:25                  thorough (1)                   114:6                    trip (1)
  3;141:11;143:10;148:7    team (33)                    146:15                   towards (7)                    119:13
surprised (1)                 18:3;54:12;63:3,17,    thou (2)                       78:19;88:1;90:16,24;     true (1)
  134:25                      19,22;64:8,10,14,15,      143:16,17                   131:11,17;150:10            151:4
surrounding (2)               19,20,24;65:2,5,11,13, though (7)                  town (1)                    trunk (2)
  122:1;124:12                18,21,22,24;66:6,15;      5:20;26:6;61:1;             123:17                      91:11,13
suspect (37)                  69:17,20,21,25;70:4,9,    76:23;80:16;106:13;      Township (2)                trust (2)
  43:5,6,8,11;44:15;          16;118:11,14;133:18       111:25                      71:14;122:6                 153:2,16
  45:18,19,21,23;46:19,    teams (7)                 thousand (1)                traffic (86)                try (11)
  21;47:5,11,13;52:3;         63:21,25;64:4,5;          12:10                       19:17;20:14,17,21,          5:24;9:20;28:14;
  53:11,15,25;54:3,9,20;      66:3,8,11              thread (1)                     23;21:6,11,13,15,17,        56:10,17;115:20;
  55:4,11,16;56:3,8,14,    technique (5)                57:22                       21,25;22:16;23:7;26:2;      128:2;142:5;144:1;
  22;58:18;71:21;81:19;       47:9,10;48:6;81:18,    three (19)                     40:14,18;41:1,6,8,16;       150:22;151:20
  105:14;109:4,8,11;          22                        18:24,25;19:4;22:12,        42:17;57:3,10;59:24;     trying (3)
  129:17;145:18            techniques (7)               19;31:17;32:9;38:1;         67:23,25;68:5,15,22;        20:19;142:13;151:19
suspected (4)                 13:20;19:22,23;47:2,      39:18,19;40:21;47:2,4;      69:3,10;71:21;72:17,     T-shirt (1)
  105:23;106:2;               4,7;49:25                 63:8;64:2;66:3;91:3;        22,24;73:1,4,7;74:5,9,      80:8
  108:12,18                television (1)               97:10;153:3                 11,23;75:10;76:21;       turn (7)
suspects (4)                  8:14                   threshold (1)                  87:13,17;88:13;95:16,       77:18;126:10,12,24;
  44:24;52:18,23;          teller (3)                   130:25                      17;96:2;100:1,9,11,14;      127:6;131:2,7
  110:7                       14:8,13;15:8           throughout (3)                 101:8,21;102:20;         turned (6)
suspect's (1)              ten (7)                      21:8;22:9,20                103:2;104:2;105:5,9,        126:14,15,17,23;
  53:9                        43:2,19;44:7;90:14,    thumb (2)                      16;111:23;112:10,17;        127:3;133:8
suspicion (11)                15;114:18;129:2           46:9;144:24                 120:15;122:2;128:19,     turns (1)

Min-U-Script®                            Area Wide Reporting and Video Conferencing                                (14) subject - turns
                                                      1-800-747-6789
                               2:19-cv-02148-CSB-EIL # 53-4                    Page 55 of 56
AYRES v.                                                                                                               CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                            February 20, 2020

  127:15                     18:17,19                     150:19;152:18;153:15        153:4,13,17,19             58:21
twelve (3)                 unquote (1)                 Vehicle (62)                 Wakefield (5)              where'd (4)
  60:10;61:1,4               116:17                       22:6;57:4,5,11;             34:19,20,23,25;70:5        9:12;16:21;99:2;
twenty (2)                 unreasonably (1)               71:21;73:9,13;74:13,      W-A-K-E-F-I-E-L-D (1)        103:22
  37:17,23                   119:24                       15;76:8,9,10,14,14,15,      34:20                    Whereupon (2)
twenty-eight (1)           unremarkable (1)               17,18,25;77:3,4,5,8,10,   walk (2)                     58:13;136:14
  119:6                      120:11                       25;78:7,20;79:6,22;         116:6;126:11             whoa (8)
twenty-four (2)            unsatisfactory (1)             87:21;88:9,10,13,17,      walked (4)                   84:9,21;85:5;86:2;
  105:13;106:1               36:2                         21,25;89:4,11;90:21;        106:23;120:23;             87:24;110:22;133:13;
two (30)                   unwarranted (1)                92:15,21,22,23,25;          126:18;148:12              148:10
  12:10;16:20;27:25;         144:6                        96:20,21;97:9,13,16;      walking (2)                whole (1)
  28:16;30:1,24;31:2;      up (22)                        101:14;102:3,6;             96:19;106:21               22:12
  32:22,24;36:19;38:1;       26:22;46:11,15;47:3,         105:16,19;132:19,22,      warranted (1)              who's (1)
  47:7;59:18;65:25;66:5,     9;59:24;63:21;64:15,         25;135:6;140:14;            117:1                      62:12
  11;82:22;92:2,8,10;        15,20;77:19;99:9;            141:7,8;146:6;148:3       Washington (1)             why'd (1)
  93:6;95:11;104:19,20;      102:4;103:4;104:16;       vehicles (2)                   106:11                     17:15
  137:12;140:5;146:8;        113:1;120:23;126:16;         97:11;105:22              washroom (3)               wide (2)
  149:4;152:23;153:1         130:24;141:3;147:24;      vehicle's (1)                  6:6;41:19;58:8             19:16;36:8
type (15)                    153:14                       101:8                     watched (1)                wife (2)
  25:18;29:3,24;55:6;      upload (3)                  verbatim (2)                   8:2                        149:16,18
  101:13;108:17;115:15;      127:25;128:11;               73:2;84:6                 watching (3)               window (5)
  117:8;124:18;137:20;       129:15                    verse (1)                      79:6;131:13;137:2          102:14;132:23;
  139:1;141:18;145:4,6;    uploaded (2)                   117:14                    way (6)                      133:1,7;141:6
  152:7                      127:19;130:6              versus (2)                     50:13;74:20;115:24;      within (15)
types (15)                 uploads (1)                    4:12;31:9                   128:2,10;136:3             17:7;35:10;37:23;
  25:4,5,8,9;26:14,18,       129:6                     vicinity (1)                 weapon (13)                  39:23;40:20;64:25;
  20,22;27:2;30:1,24;      upon (2)                       106:11                      27:14;28:1,7,19;           99:6,9;104:21;106:12;
  56:11;108:16;113:20;       12:6,22                   video (3)                      29:12;96:18,24;            107:5;124:19,20,20;
  144:12                   upset (7)                      52:7;126:23;130:24          115:10;139:1,7;            148:24
typical (1)                  86:19,20;110:23,25;       videotape (2)                  142:20;145:20;150:2      without (3)
  129:16                     111:5,8;146:25               7:21;8:2                  weapons (8)                  31:13,14;105:19
typically (10)             Urbana (2)                  view (2)                       31:6,12;44:19;83:11,     witness (15)
  50:17;60:5,6,8;            106:11,12                    51:23;128:15                20;93:17;109:22;           4:3;52:24;56:25;
  61:18,20;66:4;123:21;    use (21)                    violation (2)                  115:19                     57:18;85:8,12,16,19;
  135:11,16                  6:6;45:22,25;47:3,4,         59:17;74:23               wear (9)                     113:15;121:11;122:14;
                             4,19;48:1,2,10,12;49:3,   violence (4)                   6:20;7:6,7,9;15:12,        123:20;134:11;135:10;
           U                 8;50:12,15;58:8;85:17;       96:6;123:3,8;124:9          14,20;49:12,15             153:19
                             94:20;115:11;119:1;       visibly (1)                  wearing (13)               witnessed (5)
unaware (9)                  143:1                        139:4                       31:5;80:7,10;109:14;       43:16;44:1;78:25;
  56:4;59:7,13;76:3;       used (2)                    visual (1)                     125:23;126:3;131:1;        85:21;138:7
  92:9;94:19,22;128:9;       72:12;112:25                 77:8                        137:16,17;138:6,14,18;   witnessing (2)
  144:17                   using (5)                   voice (2)                      139:8                      52:25;82:2
under (6)                    81:15,18,22;144:10;          104:16;147:4              weddings (1)               woman (1)
  6:12,17;30:8;44:6;         152:4                     volume (2)                     15:21                      107:16
  139:2;140:8              Usually (2)                    152:12,17                 week (4)                   woman's (6)
undergo (1)                  37:9;153:16               volunteer (1)                  19:4;21:12,12;39:23        49:22;50:1,11,17,19,
  31:19                                                   5:10                      weighed (1)                  22
underneath (1)                        V                volunteered (2)                110:5                    woo (1)
  45:15                                                   69:13;70:25               welfare (1)                  148:9
understood (5)             vague (1)                                                  96:3                     wording (1)
  5:20;58:4;148:1;           135:8                                W                 wellbeing (1)                146:19
  152:10,11                variety (2)                                                96:1                     words (2)
unidentified (1)             19:16;36:8                waist (2)                    well-established (1)         72:20;73:2
  132:19                   various (2)                   48:19;114:24                 107:12                   work (19)
uniform (2)                  26:23;152:4               waistband (7)                weren't (2)                  13:10,17;15:22;
  125:23;126:4             vary (1)                      81:9;82:1,4,6,11;            125:22;140:21              16:19,21;17:15,18;
unincorporated (1)           28:12                       114:25;115:4               west (6)                     24:7;62:22;63:7,9;
  71:15                    VAYR (20)                   waistline (9)                  61:21;99:13,17,19;         64:10;66:8,10;89:21;
unique (1)                   4:16;56:23;57:16,21;        48:9,11;50:20;81:1,          119:5,16                   113:19;132:8;151:4,19
  102:10                     58:5;113:10,17;             4,7;138:3,11,14            what'd (1)                 worked (2)
unit (3)                     116:12;121:13;122:16,     wait (2)                       101:6                      35:25;62:8
  49:9;68:22;69:2            19,22;123:22;134:15;        5:4,6                      what's (4)                 working (22)
University (2)               135:12;136:12;145:7;      waive (4)                      8:25;17:7;35:7;            13:25;14:3;15:8;

Min-U-Script®                             Area Wide Reporting and Video Conferencing                              (15) twelve - working
                                                       1-800-747-6789
                               2:19-cv-02148-CSB-EIL # 53-4             Page 56 of 56
AYRES v.                                                                                  CODY FLOYD
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                               February 20, 2020

  16:10;49:10;60:10,16,    2011 (1)
  19,22,24;62:5;65:2,17,     13:23
  21;69:16,20,22;70:1,     2016 (3)
  18;107:20;118:11;          10:25;11:2,3
  134:12                   2018 (5)
works (2)                    17:6,11,21;18:11,14
  64:19;128:9              2019 (37)
worth (1)                    59:21;60:7,16,19;
  153:15                     61:7,15;62:1,5;63:1;
writing (1)                  65:12;67:3,10,13,17,
  58:20                      20,22;69:15,20;70:11,
written (3)                  19;72:6,16;73:22;74:2;
  33:12;58:16;117:17         87:13;91:24;94:2,5;
wrong (1)                    100:2;105:6,9;110:20;
  24:4                       111:18;120:16;140:3;
Wylesha (11)                 146:3;152:24
  4:12;59:16,21;66:20;     2020 (3)
  67:1,4,17,20;137:12;       32:25;65:15;107:2
  147:12;152:24            2400 (2)
                             99:12,12
           Y
                                      5
year (5)
  9:11;13:12;15:24;        5 (1)
  16:11;130:22                20:7
years (8)                  5:00 (1)
  9:16;10:22,24;12:15;        19:1
  13:16;16:20;32:22,24     50 (1)
yelling (1)                   57:20
  133:7
                                      6
           0
                           6:00 (14)
0430 (1)                     60:5,9,13,14,17,17,
  9:6                        20,20;64:14;66:9,9,9,9,
                             10
           1
                                      8
10 (6)
  57:12,13,18,20,22,23     8 (4)
10:00 (1)                     69:15;72:6;100:1;
  107:10                      105:9
11|11 (1)                  8:00 (1)
  13:24                       19:1
12:07 (1)                  8th (41)
  153:23                      59:21;60:7,16,19;
1200 (1)                      61:6,15;62:1,5;66:25;
  99:16                       67:3,10,13,17,20,22;
14th (1)                      69:20;70:11,19;72:16;
  9:1                         73:18,21;74:2;87:13,
1987 (1)                      17;91:24;92:5;94:2,5;
  9:1                         100:17,23;103:2;
19-CV-2148 (1)                104:3,20;105:6;
  4:10                        110:20;111:18;112:18;
1st (1)                       120:16;140:3;146:3;
  107:2                       152:24

           2                          9
2:00 (4)                   9:09 (1)
  60:25,25;66:10,11          4:1
2008 (1)
  12:11

Min-U-Script®                             Area Wide Reporting and Video Conferencing     (16) works - 9:09
                                                       1-800-747-6789
